Exhibit 10.1
 
Published CUSIP Number: [________]
 


CREDIT AGREEMENT


Dated as of August 31, 2011


among


INSITUFORM TECHNOLOGIES, INC.
as the Borrower,


CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWER,
as the Guarantors,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and a L/C Issuer,


JPMORGAN CHASE BANK, N.A.
as Syndication Agent and a L/C Issuer,


and


THE OTHER LENDERS PARTY HERETO






MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED


and


JPMORGAN SECURITIES LLC,
as Joint Lead Arrangers and Joint Book Managers
 
 
 

--------------------------------------------------------------------------------

Confidential Treatment Requested.   Certain confidential information in this
agreement has been redacted in reliance upon its confidential treatment request
that if filed with the Securities and Exchange Commission pursuant to Rule 24
b-2 under the Securities Exchange Act of 1934. In this agreement, we indicate
each redaction by use of the following symbol [*****]. Such Confidential
portions have been omitted and filed separately with the Commission.  

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
 
ARTICLE I  DEFINITIONS AND ACCOUNTING TERMS
1
1.01
Defined Terms.
1
1.02
Other Interpretive Provisions.
29
1.03
Accounting Terms.
30
1.04
Rounding.
30
1.05
Exchange Rates; Currency Equivalents.
30
1.06
Change of Currency.
31
1.07
Times of Day.
31
1.08
Letter of Credit Amounts.
31
ARTICLE II  THE COMMITMENTS AND CREDIT EXTENSIONS
32
2.01
Commitments.
32
2.02
Borrowings, Conversions and Continuations of Loans.
32
2.03
Letters of Credit.
36
2.04
Swing Line Loans.
43
2.05
Prepayments.
45
2.06
Termination or Reduction of Aggregate Revolving Commitments.
48
2.07
Repayment of Loans.
48
2.08
Interest.
49
2.09
Fees.
50
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.
50
2.11
Evidence of Debt.
51
2.12
Payments Generally; Administrative Agent’s Clawback.
52
2.13
Sharing of Payments by Lenders.
53
2.14
Cash Collateral.
54
2.15
Defaulting Lenders.
55
ARTICLE III  TAXES, YIELD PROTECTION AND ILLEGALITY
57
3.01
Taxes.
57
3.02
Illegality.
60
3.03
Inability to Determine Rates.
60
3.04
Increased Costs.
60
3.05
Compensation for Losses.
62
3.06
Mitigation Obligations; Replacement of Lenders.
62
3.07
Survival.
63
ARTICLE IV  GUARANTY
63
4.01
The Guaranty.
63
4.02
Obligations Unconditional.
63
4.03
Reinstatement.
64
4.04
Certain Additional Waivers.
65
4.05
Remedies.
65
4.06
Rights of Contribution.
65
4.07
Guarantee of Payment; Continuing Guarantee.
65
ARTICLE V  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
65
5.01
Conditions of Initial Credit Extension.
65
5.02
Conditions to all Credit Extensions.
68
5.03
Additional Conditions to ***** and Fyfe International Acquisitions.
68

 
 
i

--------------------------------------------------------------------------------

 
 
ARTICLE VI  REPRESENTATIONS AND WARRANTIES
71
6.01
Existence, Qualification and Power.
71
6.02
Authorization; No Contravention.
71
6.03
Governmental Authorization; Other Consents.
72
6.04
Binding Effect.
72
6.05
Financial Statements; No Material Adverse Effect.
72
6.06
Litigation.
73
6.07
No Default.
73
6.08
Ownership of Property; Liens.
73
6.09
Environmental Compliance.
73
6.10
Insurance.
74
6.11
Taxes.
74
6.12
ERISA Compliance.
74
6.13
Subsidiaries.
75
6.14
Margin Regulations; Investment Company Act.
75
6.15
Disclosure.
75
6.16
Compliance with Laws.
76
6.17
Intellectual Property; Licenses, Etc.
76
6.18
Solvency.
76
6.19
Labor Matters.
76
6.20
Bonding Capacity.
76
ARTICLE VII  AFFIRMATIVE COVENANTS
77
7.01
Financial Statements.
77
7.02
Certificates; Other Information.
77
7.03
Notices.
79
7.04
Payment of Obligations.
80
7.05
Preservation of Existence, Etc.
80
7.06
Maintenance of Properties.
81
7.07
Maintenance of Insurance.
81
7.08
Compliance with Laws.
81
7.09
Books and Records.
81
7.10
Inspection Rights.
81
7.11
Use of Proceeds.
82
7.12
Additional Subsidiaries.
82
7.13
ERISA Compliance.
83
7.14
Interest Rate Protection Agreements.
83
7.15
Pari Passu Ranking.
83
ARTICLE VIII  NEGATIVE COVENANTS
83
8.01
Liens.
83
8.02
Investments.
85
8.03
Indebtedness.
86
8.04
Fundamental Changes.
86
8.05
Dispositions.
87
8.06
Restricted Payments.
87
8.07
Change in Nature of Business.
88
8.08
Transactions with Affiliates and Insiders.
88
8.09
Burdensome Agreements.
88
8.10
Use of Proceeds.
89
8.11
Financial Covenants.
89
8.12
Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity.
89
8.13
Preferred Equity.
89
8.14
Sale Leasebacks.
89

 
 
ii

--------------------------------------------------------------------------------

 
 
ARTICLE IX  EVENTS OF DEFAULT AND REMEDIES
90
9.01
Events of Default.
90
9.02
Remedies Upon Event of Default.
92
9.03
Application of Funds.
92
ARTICLE X  ADMINISTRATIVE AGENT
93
10.01
Appointment and Authority.
93
10.02
Rights as a Lender.
93
10.03
Exculpatory Provisions.
94
10.04
Reliance by Administrative Agent.
94
10.05
Delegation of Duties.
95
10.06
Resignation of Administrative Agent.
95
10.07
Non-Reliance on Administrative Agent and Other Lenders.
96
10.08
No Other Duties; Etc.
96
10.09
Administrative Agent May File Proofs of Claim.
96
10.10
Guaranty Matters.
97
ARTICLE XI  MISCELLANEOUS
97
11.01
Amendments, Etc.
97
11.02
Notices and Other Communications; Facsimile Copies.
99
11.03
No Waiver; Cumulative Remedies; Enforcement.
101
11.04
Expenses; Indemnity; and Damage Waiver.
101
11.05
Payments Set Aside.
103
11.06
Successors and Assigns.
103
11.07
Treatment of Certain Information; Confidentiality.
107
11.08
Set-off.
108
11.09
Interest Rate Limitation.
108
11.10
Counterparts; Integration; Effectiveness.
109
11.11
Survival of Representations and Warranties.
109
11.12
Severability.
109
11.13
Replacement of Lenders.
109
11.14
Governing Law; Jurisdiction; Etc.
110
11.15
Waiver of Right to Trial by Jury.
111
11.16
Electronic Execution of Assignments and Certain Other Documents.
111
11.17
USA PATRIOT Act.
112
11.18
No Advisory or Fiduciary Relationship.
112
11.19
STATUTORY NOTICE – ORAL COMMITMENTS.
112
11.20
Time of the Essence.
113

 
iii

--------------------------------------------------------------------------------

 

SCHEDULES



 
1.01(a) 
Existing Letters of Credit

 
1.01(b) 
Mandatory Cost Formulae

 
1.01(c) 
Reorganization

 
2.01 
Commitments and Applicable Percentages

 
6.13 
Subsidiaries

 
6.19 
Labor Matters

 
8.01 
Liens Existing on the Closing Date

 
8.02 
Investments Existing on the Closing Date

 
8.03 
Indebtedness Existing on the Closing Date

 
8.08 
Transactions with Affiliates

 
11.02 
Certain Addresses for Notices



EXHIBITS



 
A 
Form of Loan Notice

 
B 
Form of Swing Line Loan Notice

 
C 
Form of Revolving Note

 
D 
Form of Swing Line Note

 
E 
Form of Term Note

 
F 
Form of Compliance Certificate

 
G 
Form of Joinder Agreement

 
H 
Form of Assignment and Assumption

 
I 
Form of Incremental Term Loan Funding Agreement

 
J 
Form of Borrower Assignment, Assumption and Release

 
 
iv

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT


This CREDIT AGREEMENT is entered into as of August 31, 2011 among INSITUFORM
TECHNOLOGIES, INC., a Delaware corporation (the “Borrower”), the Guarantors
(defined herein), the Lenders (defined herein) and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.


The Borrower has requested that the Lenders provide $500,000,000 in credit
facilities for the purposes set forth herein, and the Lenders are willing to do
so on the terms and conditions set forth herein.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


1.01           Defined Terms.


As used in this Agreement, the following terms shall have the meanings set forth
below:


“Acquisition”, by any Person, means the acquisition by such Person from another
Person, in a single transaction or in a series of related transactions, of all
or any substantial portion of the property of another Person or at least a
majority of the Voting Stock of another Person, in each case whether or not
involving a merger or consolidation with such other Person and whether for cash,
property, services, assumption of Indebtedness, securities or otherwise.


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent Fee Letter” means the letter agreement, dated August 2,
2011 among the Borrower, Bank of America and MLPFS.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affholder” means Affholder, Inc., a Missouri corporation.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.  The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Closing Date is TWO HUNDRED FIFTY MILLION DOLLARS
($250,000,000).
 
 
 

--------------------------------------------------------------------------------

 


“Agreement” means this Credit Agreement.


“Alternative Currency” means each of Euro, Canadian Dollars, Sterling,
Australian Dollars and, solely with respect to Letters of Credit, subject to the
approval of the applicable L/C Issuer, any other currency which is at the
relevant time freely traded in the offshore interbank foreign exchange markets
and is freely transferable and freely convertible into Dollars.


“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.


“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Commitments and $25,000,000.  The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.


“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage of the
Aggregate Revolving Commitments represented by such Lender’s Revolving
Commitment at such time, subject to adjustment as provided in Section 2.15;
provided that if the commitment of each Lender to make Revolving Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 9.02 or if the Aggregate Revolving Commitments have expired,
then the Applicable Percentage of each Lender shall be determined based on the
Applicable Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments and (b) with respect to such Lender’s portion of the
outstanding Term Loan at any time, the percentage of the outstanding principal
amount of the Term Loan held by such Lender at such time.  The initial
Applicable Percentage of each Lender is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.


“Applicable Rate” means with respect to Revolving Loans, the Term Loan, Swing
Line Loans, Letters of Credit and the Commitment Fee, the following percentages
per annum, based upon the Consolidated Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 7.02(a):
 
Pricing Tier
Consolidated
Leverage Ratio
Commitment Fee
Letter of Credit Fee
Eurocurrency Loans
Base Rate Loans
1
≤ 1.00 to 1.0
0.25%
1.50%
1.50%
0.50%
2
> 1.00 to 1.0 but ≤ 1.50 to 1.0
0.30%
1.75%
1.75%
0.75%
3
> 1.50 to 1.0 but ≤ 2.00 to 1.0
0.35%
2.00%
2.00%
1.00%
4
> 2.00 to 1.0 but < 2.50 to 1.0
0.40%
2.25%
2.25%
1.25%
5
>2.50 to 1.0
0.45%
2.50%
2.50%
1.50%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Tier 5 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall continue to apply until the first
Business Day immediately following the date a Compliance Certificate is
delivered in accordance with Section 7.02(a), whereupon the Applicable Rate
shall be adjusted based upon the calculation of the Consolidated Leverage Ratio
contained in such Compliance Certificate.  The Applicable Rate in effect from
the Closing Date through the first Business Day immediately following the date a
Compliance Certificate is required to be delivered pursuant to Section 7.02(a)
for the fiscal quarter ending December 31, 2011 shall be determined based upon
Pricing Tier 4; provided however, that if the Consolidated Leverage Ratio for
the fiscal quarter ending September 30, 2011 is greater than 2.50 to 1.0, the
Applicable Rate shall be based on Pricing Level 5 until the delivery of the
financial statements and Compliance Certificate for the fiscal quarter ending
December 31, 2011.  Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 2.10(b).
 
 
2

--------------------------------------------------------------------------------

 


“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


 “Assignee Group” means two or more Eligible Assignees that are Affiliates of
one another or two or more Approved Funds managed by the same investment
advisor.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit H or any other form approved by the
Administrative Agent.


“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease, the capitalized amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease and (c) in respect of any Securitization
Transaction of any Person, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment.


“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2010,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto, audited by independent public accountants of
recognized national standing and prepared in conformity with GAAP.


“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.02.
 
 
3

--------------------------------------------------------------------------------

 


“Bank of America” means Bank of America, N.A. and its successors.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in the “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.


“Borrower” means (a) prior to the consummation of the Reorganization, ITI and
(b) upon consummation of the Reorganization and the execution and delivery of
the Borrower Assignment, Assumption and Release and at all times thereafter, IC.


“Borrower Assignment, Assumption and Release” means the Assignment, Assumption
and Release dated as of the Reorganization Date in the form of Exhibit J to be
executed by IC, ITI and the Administrative Agent.


“Borrower Materials” has the meaning specified in Section 7.02.


“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.01.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:


(a)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market;


(b)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means a TARGET Day;


(c)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and


(d)           if such day relates to any fundings, disbursements, settlements
and payments in a currency other than Dollars or Euro in respect of a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro, or
any other dealings in any currency other than Dollars or Euro to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan (other
than any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.
 
 
4

--------------------------------------------------------------------------------

 


“Businesses” means, at any time, a collective reference to the businesses
operated by the Borrower and its Subsidiaries at such time.


“Canadian Dollars” means the lawful currency of Canada.


“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable).  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.


“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with any Lender or with a bank or trust company or recognized securities
dealer having capital and surplus in excess of $500,000,000 for direct
obligations issued by or fully guaranteed by the United States in which such
Person shall have a perfected first priority security interest (subject to no
other Liens) and having, on the date of purchase thereof, a fair market value of
at least 100% of the amount of the repurchase obligations and (e) Investments,
classified in accordance with GAAP as current assets, in money market investment
programs registered under the Investment Company Act of 1940 which are
administered by any Lender or by reputable financial institutions having capital
of at least $500,000,000 and the portfolios of which are limited to Investments
of the character described in the foregoing subdivisions (a) through (d).


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
 
 
5

--------------------------------------------------------------------------------

 


“Change of Control” means the occurrence of any of the following events:


 (a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 30% of the Equity Interests of the Borrower entitled to vote for
members of the board of directors or equivalent governing body of the Borrower
on a fully diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or


(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).


“Chicago Letter of Credit” means that certain Letter of Credit issued by Bank of
America in favor of the City of Chicago, as the beneficiary, in an aggregate
principal amount not to exceed $25,000.


“Closing Date” means the date hereof.


“Commitment” means, as to each Lender, the Revolving Commitment of such Lender
and/or the Term Loan Commitment of such Lender.


“Commitment Fee” has the meaning specified in Section 2.09(a).


“Compliance Certificate” means a certificate substantially in the form of
Exhibit F.


“Consolidated Adjusted EBITDAR” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis (inclusive of the acquired operations of
Fyfe, *****, Hockway, Ltd. and CRTS, Inc., as applicable, on a Pro Forma Basis),
an amount equal to the sum of (a) Consolidated EBITDA for such period plus (b)
rent and lease expense for such period minus (c) Consolidated Capital
Expenditures for such period minus (d) Consolidated Taxes for such period, all
as determined in accordance with GAAP.


“Consolidated Capital Expenditures” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, all capital expenditures, as
determined in accordance with GAAP; provided, however, that Consolidated Capital
Expenditures shall not include (a) expenditures made with proceeds of any
disposition of capital assets or (b) Permitted Acquisitions.


“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis (inclusive of the acquired operations of
Fyfe, *****, Hockway, Ltd. and CRTS, Inc., as applicable, on a Pro Forma Basis),
an amount equal to Consolidated Net Income for such period plus the following to
the extent deducted in calculating such Consolidated Net Income: (a)
Consolidated Interest Charges for such period, (b) the provision for federal,
state, local and foreign income taxes payable by the Borrower and its
Subsidiaries for such period, (c) depreciation and amortization expense for such
period, (d) non-cash stock based compensation expense for such period, (e)
transaction costs (not including any costs that will be capitalized) of (i) the
Borrower in respect of the *****, the Fyfe Acquisition and the Acquisitions of
Hockway, Ltd. and CRTS, Inc. and/or their Affiliates or Subsidiaries in an
aggregate amount not to exceed $7,200,000, (ii) *****, (iii) Fyfe in an
aggregate amount not to exceed $2,000,000, (iv) Hockway, Ltd. in an aggregate
amount not to exceed $750,000, and (v) CRTS, Inc. in an aggregate amount not to
exceed $1,000,000, (f) transaction costs (not including any costs that will be
capitalized) of the Borrower in respect of the attempted ***** in an aggregate
amount not to exceed $1,000,000, (g) restructuring costs (including severance
payments) in an aggregate amount not to exceed $3,000,000 during the
twelve-month period ending June 30, 2012, (h) deferred costs associated with
refinancing the Existing Credit Agreement and (i) costs (including deferred
costs) associated with the redemption of the Senior Notes (including the
Make-Whole Payments), all as determined in accordance with GAAP.
 
 
6

--------------------------------------------------------------------------------

 


“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Adjusted EBITDAR for the period of
the four fiscal quarters most recently ended for which the Borrower has
delivered financial statements pursuant to Section 7.01(a) or (b) to (b)
Consolidated Fixed Charges for the period of the four fiscal quarters most
recently ended for which the Borrower has delivered financial statements
pursuant to Section 7.01(a) or (b).


“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis (inclusive of the acquired operations of
Fyfe, *****, Hockway, Ltd. and CRTS, Inc., as applicable, on a Pro Forma Basis),
an amount equal to the sum of (i) Consolidated Interest Charges for such period
plus (ii) Consolidated Scheduled Funded Debt Payments for such period plus (iii)
the amount of cash dividends and other distributions and purchases, redemptions
and acquisitions of Equity Interests made by the Borrower during such period
plus (iv) rent and lease expense for such period, all as determined in
accordance with GAAP.


“Consolidated Funded Indebtedness” means Funded Indebtedness of the Borrower and
its Subsidiaries on a consolidated basis determined in accordance with
GAAP.  For purposes of calculating "Consolidated Funded Indebtedness" for the
fiscal quarter ending September 30, 2011, it is understood that if (a) the
entire Term Loan is funded on the Closing Date and (b) the Senior Notes remain
outstanding as of September 30, 2011, then Consolidated Funded Indebtedness
shall not include that portion of the Term Loan equal to the outstanding
principal amount of the Senior Notes solely for purposes of calculating the
Consolidated Leverage Ratio for the fiscal quarter ending September 30, 2011.


“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (i) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (ii) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP plus (iii) the implied interest component of Synthetic
Leases with respect to such period; excluding however, (x) any deferred
financing costs under the Existing Credit Agreement, and (y) all interest,
premium payments, debt discount, fees, charges and related expenses in
connection with the Note Purchase Agreement (including the Make-Whole Payments,
as such term is defined therein).
 
 
7

--------------------------------------------------------------------------------

 


“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended for which
the Borrower has delivered financial statements pursuant to Section 7.01(a) or
(b).


“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis (inclusive of the acquired operations of
Fyfe, *****, Hockway, Ltd. and CRTS, Inc., as applicable, on a Pro Forma Basis),
the net income of the Borrower and its Subsidiaries (excluding extraordinary
gains) for that period, as determined in accordance with GAAP.


“Consolidated Net Worth” means, as of any date of determination, consolidated
shareholders' equity of the Borrower and its Subsidiaries as of that date, as
determined in accordance with GAAP.


“Consolidated Scheduled Funded Debt Payments” means for any period for the
Borrower and its Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Indebtedness, as determined in
accordance with GAAP.  For purposes of this definition, “scheduled payments of
principal” (a) shall be determined without giving effect to any reduction of
such scheduled payments resulting from the application of any voluntary or
mandatory prepayments made during the applicable period, (b) shall be deemed to
include the Attributable Indebtedness in respect of Capital Leases,
Securitization Transactions and Synthetic Leases, (c) shall not include any
voluntary prepayments or mandatory prepayments required pursuant to Section 2.05
and (d) for the avoidance of doubt shall not include the final balloon payment
due and owing on the maturity date of the Senior Notes (inclusive of the
Make-Whole Payments, as defined therein).


“Consolidated Taxes” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the aggregate of all taxes paid during
such period, as determined in accordance with GAAP.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative
thereto.  Without limiting the generality of the foregoing, a Person shall be
deemed to be Controlled by another Person if such other Person possesses,
directly or indirectly, power to vote 10% or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.


“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
 
 
8

--------------------------------------------------------------------------------

 


“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 8.03.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, in each case to the fullest extent permitted by applicable Laws
and (b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.


“Defaulting Lender” means, subject to Section 2.15(b), any Lender, as determined
by the Administrative Agent, that (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit or Swing Line Loans, within three (3) Business Days
of the date required to be funded by it hereunder, unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, (b) has notified the Borrower or the Administrative Agent that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit, (c) has failed,
within three (3) Business Days after request by the Administrative Agent, to
confirm in a manner satisfactory to the Administrative Agent that it will comply
with its funding obligations (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower) or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided, that, a Lender shall not be a Defaulting Lender solely by virtue of
the ownership or acquisition of any Equity Interests in that Lender or any
direct or indirect parent company thereof by a Governmental Authority.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or any Subsidiary (including the Equity Interests of any
Subsidiary), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding (a) the sale, lease, license, transfer or
other disposition of inventory or equipment in the ordinary course of business;
(b)  the sale, lease, license, transfer or other disposition in the ordinary
course of business of surplus, obsolete or worn out property no longer used or
useful in the conduct of business of any Loan Party and its Subsidiaries; (c)
any sale, lease, license, transfer or other disposition of property to any Loan
Party or any Subsidiary; provided, that if the transferor of such property is a
Loan Party (i) the transferee thereof must be a Loan Party or (ii) to the extent
such transaction constitutes an Investment, such transaction is permitted under
Section 8.02, (d) any Involuntary Disposition and (e) any sale, transfer or
other disposition to a Subsidiary to the extent necessary to consummate the
Reorganization.
 
 
9

--------------------------------------------------------------------------------

 


“Disposition Prepayment Amount” has the meaning set forth in Section
2.05(b)(viii).


“Dollar” and “$” mean lawful money of the United States.


“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.


“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Borrower or any Subsidiary to make earn out or other contingency payments
(including purchase price adjustments, non-competition and consulting
agreements, or other indemnity obligations) pursuant to the documentation
relating to such Acquisition.  The amount of any Earn Out Obligations at the
time of determination shall be the aggregate amount, if any, of such Earn Out
Obligations that are required at such time under GAAP to be recognized as
liabilities on the consolidated balance sheet of the Borrower.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iv) (subject to such consents, if any, as may be
required under Section 11.06(b)(ii)).


“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.


“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.


 “Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.


“Equity Interests”  means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
 
10

--------------------------------------------------------------------------------

 


“Equity Issuance” means any issuance by any Loan Party or any Subsidiary to any
Person of its Equity Interests, other than (a) any issuance of its Equity
Interests pursuant to the exercise of options or warrants, (b) any issuance of
its Equity Interests pursuant to the conversion of any debt securities to equity
or the conversion of any class equity securities to any other class of equity
securities, (c) any issuance of options or warrants relating to its Equity
Interests, (d) any issuance by the Borrower of its Equity Interests as
consideration for a Permitted Acquisition or in connection with the Fyfe
Acquisition, (e) any issuance by the Borrower of its Equity Interests pursuant
to any employee or director stock purchase plan, stock option plan or stock
incentive plan and (f) any issuance by a Loan Party or any Subsidiary of its
Equity Interests to another Loan Party or another Subsidiary.  The term “Equity
Issuance” shall not be deemed to include any Disposition.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate.


“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.


“Eurocurrency Base Rate” means,


(a)           for any Interest Period with respect to a Eurocurrency Rate Loan,
the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period.  If such rate is not available at such time
for any reason, then the “Eurocurrency Rate” for such Interest Period shall be
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in the relevant currency for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the Eurocurrency
Rate Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch (or other Bank of America branch or Affiliate) to major banks in the
London or other offshore interbank market for such currency at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; and
 
 
11

--------------------------------------------------------------------------------

 


(b)           for any interest rate calculation with respect to a Base Rate
Loan, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time two business days prior to the date of determination (provided that
if such day is not a London Business Day, the next preceding London Business
Day) for Dollar deposits being delivered in the London interbank market for a
term of one month commencing that day or (ii) if such published rate is not
available at such time for any reason, the rate determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made, continued or converted by Bank of America and with a term equal to
one month would be offered by Bank of America’s London Branch to major banks in
the London interbank Eurocurrency market at their request at the date and time
of determination. 


“Eurocurrency Rate” means, (a) for any Interest Period with respect to any
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
to be equal to the quotient obtained by dividing (i) the Eurocurrency Base Rate
for such Eurocurrency Rate Loan for such Interest Period by (ii) one minus the
Eurocurrency Reserve Percentage for such Eurocurrency Rate Loan for such
Interest Period and (b) with respect to any Base Rate Loan bearing interest at a
rate based on the Eurocurrency Rate, a rate per annum determined by the
Administrative Agent to be equal to the quotient obtained by dividing (i) the
Eurocurrency Base Rate for such Base Rate Loan for such day by (ii) one minus
the Eurocurrency Reserve Percentage for such Base Rate Loan for such day.


“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.  Eurocurrency Rate Loans may be denominated in Dollars or in
an Alternative Currency.  All Loans denominated in an Alternative Currency must
be Eurocurrency Rate Loans.


“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.


“Event of Default” has the meaning specified in Section 9.01.


“Excess Cash Flow” means, for any period for the Borrower and its Subsidiaries,
an amount equal to the sum of (a) Consolidated EBITDA minus (b) Consolidated
Capital Expenditures paid in cash minus (c) any cash consideration and related
fees and expenses paid in connection with a Permitted Acquisition, minus (d) the
cash portion of Consolidated Interest Charges minus (e) Consolidated Taxes to
the extent paid in cash minus (f) Consolidated Scheduled Funded Debt Payments,
in each case on a consolidated basis determined in accordance with GAAP.
 
 
12

--------------------------------------------------------------------------------

 


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding tax that is required by the
Internal Revenue Code to be withheld from amounts payable to a Lender that has
failed to comply with clause (A) of Section 3.01(e)(ii), and (d) in the case of
a Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 11.13), any United States withholding tax that (i) is required to
be imposed on amounts payable to such Foreign Lender pursuant to the Laws in
force at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with Section
3.01(e)(ii), except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01(a)(i) or (ii).


“Existing Credit Agreement” means that certain second amended and restated
credit agreement dated as of March 31, 2009, as amended, among the Borrower and
Bank of America, as administrative agent.


"Existing Letters of Credit" means the letters of credit described on Schedule
1.01(a).


“Extraordinary Receipts” means, with respect to any Person, any cash received by
or paid to or for the account of such Person not in the ordinary course of
business, including pension plan reversions, proceeds of insurance (other than
proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings and proceeds of Involuntary
Dispositions), indemnity payments and any purchase price adjustments; provided,
however, that an Extraordinary Receipt shall not include cash receipts from (i)
proceeds of insurance or indemnity payments to the extent that such proceeds,
awards or payments are received by any Person in respect of any third party
claim against such Person and applied to pay (or to reimburse such Person for
its prior payment of) such claim and the costs and expenses of such Person with
respect thereto, (ii) tax refunds (iii) proceeds received by any Person in
respect of any patent litigation judgment or settlement, including any payment
received from an insurance carrier, and (iv) proceeds received by any Person in
respect of any settlement or claim in connection with work performed by such
Person.


“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by any Loan Party or any Subsidiary.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.


“Fee Letters” means, collectively, the Administrative Agent Fee Letter, the
Joint Fee Letter and any other fee letter between the Borrower and an L/C Issuer
that may be entered into from time to time.
 
 
13

--------------------------------------------------------------------------------

 


“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer).  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.


“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)           all obligations for borrowed money, whether current or long-term
(including the Obligations) and all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or other similar instruments;


(b)           all purchase money Indebtedness;


(c)           the principal portion of all obligations under conditional sale or
other title retention agreements relating to property purchased by the Borrower
or any Subsidiary (other than customary reservations or retentions of title
under agreements with suppliers entered into in the ordinary course of
business);


(d)           all obligations arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties and similar instruments;
provided, however, that Funded Indebtedness shall not include letters of credit
or bank guaranties of performance or payment obligations of Foreign
Subsidiaries;


(e)           all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created), including, without limitation,
any Earn Out Obligations (except to the extent such Earn Out Obligations relate
to the Fyfe Acquisitions, *****, the Acquisition of Hockway, Ltd. and the
Acquisition of CRTS, Inc.) recognized as a liability on the balance sheet of the
Borrower and its Subsidiaries in accordance with GAAP;


(f)           the Attributable Indebtedness of Capital Leases, Securitization
Transactions and Synthetic Leases;
 
 
14

--------------------------------------------------------------------------------

 


(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interests in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends;


(h)           all Funded Indebtedness of others secured by (or for which the
holder of such Funded Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed;


(i)           all Guarantees with respect to Funded Indebtedness of the types
specified in clauses (a) through (h) above of another Person; and


(j)           all Funded Indebtedness of the types referred to in clauses (a)
through (i) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or joint venturer, except to the extent that such
Funded Indebtedness is expressly made non-recourse to such Person or is owed
solely to a joint venture partner provided such Funded Indebtedness does not
exceed $15,000,000 at any time.


For purposes hereof, the amount of any direct obligation arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties and similar instruments shall be the maximum amount available to be
drawn thereunder.


“Fyfe” means Fyfe Group, LLC, a Delaware limited liability company.


“Fyfe Acquisitions” means, collectively, the Fyfe International Acquisition and
the Fyfe North America Acquisition.


“Fyfe International” means the international operations owned by Fyfe Group, LLC
and/or Ed Fyfe, including the interests of such operations held by majority
and/or minority partners.
 
“Fyfe International Acquisitions” means the collective reference to one or more
Acquisitions by the Borrower of any portion of Fyfe International and/or assets
of Fyfe International pursuant to the Fyfe International Acquisition Documents
which in the aggregate result in the Borrower’s Acquisition of Fyfe
International and/or all or substantially all of the assets of Fyfe
International; “Fyfe International Acquisition” means any single Fyfe
International Acquisition.


“Fyfe International Acquisition Agreements” means those certain acquisition
agreements executed in connection with the Fyfe International Acquisitions
together with all exhibits and schedules thereto.
 
“Fyfe International Acquisition Documents” means the Fyfe International
Acquisition Agreements and all other agreements, instruments and documents
executed and delivered in connection with the Fyfe International Acquisitions,
including in each case all schedules and exhibits thereto.
 
“Fyfe North America” means the North American operations of Fyfe Group, LLC.
 
“Fyfe North America Acquisition” means the Acquisition of Fyfe North America by
the Borrower pursuant to the Fyfe North America Acquisition Documents.
 
 
15

--------------------------------------------------------------------------------

 


“Fyfe North America Acquisition Agreement” means that Acquisition Agreement
dated as of July 26, 2011 among the Borrower, Fyfe, Infrastructure Group
Holdings, LLC, Fibrwrap Construction Services, Inc., Fibrwrap Construction
Services USA, Inc., 0916268 B.C. LTD., R.D. Installations Inc., Fibrwrap
Construction, Inc., Fibrwrap Construction, L.P., Fyfe Holdings, LLC, Fibrwrap
Construction Canada Limited, Edward R. Fyfe, Fyfe-Carr Corporation, Edward R.
Fyfe and Rolande Dalati Fyfe, Trustees of the Edward R. Fyfe and Rolande Dalati
Fyfe Family Trust a/k/a the Fyfe Family Trust, Edward R. Fyfe, Trustee the Fyfe
Irrevocable Grantor’s Trust U.D.T. Dated December 18, 2008, Robert Fyfe, Trustee
of the Robert J. Fyfe 2008 Irrevocable Trust, Heath Carr, Trustee of the Heath
Carr 2008 Irrevocable Trust and in his individual capacity, Bison Capital Equity
Partners II-A, L.P., and Bison Capital Equity Partners II-B, L.P., together with
all exhibits and schedules thereto.


“Fyfe North America Acquisition Documents” means the Fyfe North America
Acquisition Agreement and all other agreements, instruments and documents
executed and delivered in connection with the Fyfe North America Acquisition,
including in each case all schedules and exhibits thereto.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.


“Guarantors” means each Domestic Subsidiary of the Borrower identified as a
“Guarantor” on the signature pages hereto and each other Person that joins as a
Guarantor pursuant to Section 7.12, together with their successors and permitted
assigns.  It is understood and agreed that, as of the Reorganization Date, ITI
shall be deemed to be a “Guarantor” for all purposes hereunder and shall join as
a Guarantor pursuant to Section 7.12 on such date.
 
 
16

--------------------------------------------------------------------------------

 


“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Honor Date” has the meaning set forth in Section 2.03(c).


“IC” means the ultimate parent company of ITI upon consummation of the
Reorganization, as identified on Schedule 1.01(c).


“Incremental Term Loan” means the Term Loans made by one or more Lenders to the
Borrower pursuant to Section 2.01(c).


“Incremental Term Loan Amount” means the amount of any increase in the Term Loan
pursuant to the terms of Section 2.02(f)(ii).


“Incremental Term Loan Commitment” means, as to any Lender, the commitment of
such Lender to make Incremental Term Loans to the Borrower hereunder pursuant to
any Incremental Term Loan Funding Agreement.


“Incremental Term Loan Funding Agreement” means a funding agreement,
substantially in the form of Exhibit I, executed and delivered by a Lender in
accordance with the provisions of Section 2.02(f).


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)           all Funded Indebtedness;


(b)           the Swap Termination Value of any Swap Contract;


(c)           all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) and (b) above of any other Person; and


(d)           all Indebtedness of the types referred to in clauses (a) through
(c) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which the Borrower or a
Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to the Borrower or such Subsidiary.


“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Indemnitees” has the meaning specified in Section 11.04(b).


“Information” has the meaning specified in Section 11.07.
 
 
17

--------------------------------------------------------------------------------

 


“Information Memorandum” shall mean the Confidential Information Memorandum
dated August 9, 2011 relating to the Borrower and the transactions contemplated
by this Agreement and the other Loan Documents.


“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurocurrency Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date.


“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Borrower in its Loan
Notice,  provided that:


(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(c)           no Interest Period with respect to any Loan shall extend beyond
the Maturity Date.


“Interim Financial Statements” has the meaning set forth in Section 5.01(c).


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) an Acquisition.  For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.


“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any of its Subsidiaries.


“IP Rights” has the meaning specified in Section 6.17.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
 
18

--------------------------------------------------------------------------------

 


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.


“ITI” means Insituform Technologies, Inc., a Delaware corporation.


“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit G executed and delivered by a Domestic Subsidiary in accordance with the
provisions of Section 7.12.


“Joint Fee Letter” means the letter agreement, dated August 2, 2011 among the
Borrower, Bank of America, JPMorgan Chase Bank, N.A. and the Joint Lead
Arrangers.


“Joint Lead Arrangers” means MLPFS and JPMorgan Securities LLC.


“Kinsel” means Kinsel Industries, Inc., a Texas corporation.


“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Issuer” means (a) Bank of America (b) JPMorgan Chase Bank, N.A., (c) HSBC
Bank USA, N.A. and/or (d) any other Lender from time to time designated by the
Borrower as an L/C Issuer with the consent of such Lender and the Administrative
Agent, in each case in its capacity as issuer of Letters of Credit hereunder, or
any successor issuer of Letters of Credit hereunder.  In the event that there is
more than one L/C Issuer at any time, references herein and in the other Loan
Documents to the L/C Issuer shall be deemed to refer to the L/C Issuer in
respect of the applicable Letter of Credit or to all L/C Issuers, as the context
requires.


“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.08.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
 
 
19

--------------------------------------------------------------------------------

 


“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each Lender identified in the Incremental Loan Funding Agreement,
if any, the Swing Line Lender, as the context requires, and in each case, their
successors and assigns.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.


“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit; provided, however, that any commercial
letter of credit issued hereunder shall provide solely for cash payment upon
presentation of a sight draft.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.


“Letter of Credit Expiration Date” means the day that is thirty days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).


“Letter of Credit Fee” has the meaning specified in Section 2.03(i).


“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $45,000,000.  The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).


“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, Swing Line Loan or Term Loan.


“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, each Incremental Term Loan Funding Agreement, any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.14 of this Agreement and the Fee Letter.


“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, in each case pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.


“Loan Parties” means, collectively, the Borrower and each Guarantor.


“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(b).


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, properties, liabilities, condition
(financial or otherwise) or prospects of the Borrower and its Subsidiaries taken
as a whole; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Document or of the ability of
any Loan Party to perform its material obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.
 
 
20

--------------------------------------------------------------------------------

 


“Maturity Date” means August 31, 2016.


“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and book manager.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.


“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.


“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition,
Equity Issuance, Debt Issuance or Involuntary Disposition, net of (a) direct
costs incurred in connection therewith (including, without limitation, legal,
accounting and investment banking fees, and sales commissions), (b) taxes paid
or payable as a result thereof and (c) in the case of any Disposition, the
amount necessary to retire any Indebtedness secured by a Permitted Lien (ranking
senior to any Lien of the Administrative Agent) on the related property; it
being understood that “Net Cash Proceeds” shall include, without limitation, any
cash or Cash Equivalents received upon the sale or other disposition of any
non-cash consideration received by any Loan Party or any Subsidiary in any
Disposition, Equity Issuance, Debt Issuance or Involuntary Disposition.


“Note” or “Notes” means the Revolving Notes, the Swing Line Note and/or the Term
Notes, individually or collectively, as appropriate.


“Note Purchase Agreement” means that certain Note Purchase Agreement dated as of
April 24, 2003 among the Borrower and the financial institutions party thereto.


*****


*****


*****


*****
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include (a)
all obligations under any Swap Contract between any Loan Party and any Lender or
Affiliate of a Lender that is permitted to be incurred pursuant to Section
8.03(d) and (b) all obligations under any Treasury Management Agreement between
any Loan Party and any Lender or Affiliate of a Lender.
 
 
21

--------------------------------------------------------------------------------

 


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.


“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.


“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.


“Participant” has the meaning specified in Section 11.06(d).


“Participating Member State” means each state so described in any EMU
Legislation.


“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.


“Pension Act” means the Pension Protection Act of 2006.


“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.


“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to minimum funding standards under Section 412 of the Code.
 
 
22

--------------------------------------------------------------------------------

 


“Permitted Acquisitions” means Investments consisting of (a) an Acquisition by
any Loan Party with the consent of the Required Lenders (including, but not
limited to, ***** and the Fyfe International Acquisition) and (b) any other
Acquisition by any Loan Party, provided that, with respect to clause (b), (i) no
Default shall have occurred and be continuing or would result from such
Acquisition, (ii) the property acquired (or the property of the Person acquired)
in such Acquisition is used or useful in the same or a related line of business
as the Borrower and its Subsidiaries were engaged in on the Closing Date (or any
reasonable extensions or expansions thereof), (iii) the Administrative Agent
shall have received all items in respect of the Equity Interests or property
acquired in such Acquisition required to be delivered by the terms of Section
7.12, (iv) in the case of an Acquisition of the Equity Interests of another
Person, the board of directors (or other comparable governing body) of such
other Person shall have duly approved such Acquisition, (v) the Person being
acquired shall have attained a positive Permitted Acquisition EBITDA for the
most recent twelve month period ending prior to the closing of such Acquisition,
(vi) the representations and warranties made by the Loan Parties in each Loan
Document shall be true and correct in all material respects at and as if made as
of the date of such Acquisition (after giving effect thereto) except to the
extent such representations and warranties expressly relate to an earlier date,
(vii) if such transaction involves the purchase of an interest in a partnership
between the Borrower (or a Subsidiary) as a general partner and entities
unaffiliated with the Borrower or such Subsidiary as the other partners, such
transaction shall be effected by having such equity interest acquired by a
corporate holding company directly or indirectly wholly-owned by the Borrower
newly formed for the sole purpose of effecting such transaction, and (viii) the
Borrower shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating that, upon giving effect to such Acquisition on a Pro
Forma Basis, (x) the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.11 as of the most recent fiscal quarter for
which the Borrower was required to deliver financial statements pursuant to
Section 7.01(a) or (b) and (y) the Consolidated Leverage Ratio is less than 2.25
to 1.0; provided that if the Consolidated Leverage Ratio is greater than or
equal to 2.25 to 1.0, (A) the aggregate consideration (including cash and
non-cash consideration, any assumption of Indebtedness, deferred purchase price
and any Earn-Out Obligations recorded on the Borrower's balance sheet in
accordance with GAAP, but excluding any consideration which consists of the
Equity Interests of the Borrower or any Subsidiary) paid by the Loan Parties for
all such Acquisitions in any fiscal year shall not exceed $20,000,000 and (B)
the Consolidated Leverage Ratio (calculated on a Pro Forma Basis after giving
effect to such Acquisition) shall be 0.25 less than the then required
Consolidated Leverage Ratio set forth in Section 8.11.


“Permitted Acquisition EBITDA” means, for any period, the sum of (i) net income
after taxes of any Person, as determined in accordance with GAAP plus (ii) an
amount which, in determination of net income for such period, has been deducted
for (a) interest expense, taxes, depreciation and amortization expense, all as
determined in accordance with GAAP and (b) to the extent not capitalized, costs
and expenses incurred in connection with the applicable Acquisition or
accelerated with the applicable Acquisition.


“Permitted Investments” means, at any time, Investments by any Loan Party or any
of its Subsidiaries permitted to exist at such time pursuant to the terms of
Section 8.02.


“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any of its Subsidiaries permitted to exist at such time pursuant to the
terms of Section 8.01.


“Permitted Sale Leaseback Transaction” means any Sale and Leaseback Transaction
entered into by a Loan Party or any Subsidiary after the Closing Date; provided,
that (a) the aggregate value of all properties of the Loan Parties and their
Subsidiaries that are Disposed of pursuant to Permitted Sale Leaseback
Transactions shall not exceed $10,000,000 and (b) the consideration paid in
connection any Permitted Sale Leaseback Transaction shall be cash or Cash
Equivalents paid contemporaneous with consummation of such Permitted Sale
Leaseback Transaction and shall be in an amount not less than the fair market
value of the property Disposed of.
 
 
23

--------------------------------------------------------------------------------

 


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412, Section 430 or Section 431 of the Internal
Revenue Code or Title IV of ERISA, any ERISA Affiliate.


“Platform” has the meaning specified in Section 7.02.


“Priority Debt” means, as of any date of determination thereof, the sum (without
duplication) of (a) Indebtedness of Subsidiaries on such date, other than (i)
Indebtedness owing to the Borrower or any Wholly Owned Subsidiary and (ii) any
Guarantee by any Subsidiary of unsecured Indebtedness of the Borrower or any
other Subsidiary so long as such Subsidiary is a Guarantor and has complied with
the terms of Section 7.12, and (b) Indebtedness of the Borrower and its
Subsidiaries secured by Liens permitted by Section 8.01.


“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.11 (including for purposes of determining the Applicable
Rate), that any Disposition, Involuntary Disposition, Acquisition or Restricted
Payment shall be deemed to have occurred as of the first day of the most recent
four fiscal quarter period preceding the date of such transaction for which the
Borrower was required to deliver financial statements pursuant to Section
7.01(a) or (b).  In connection with the foregoing, (a) with respect to any
Disposition or Involuntary Disposition, income statement and cash flow statement
items (whether positive or negative) attributable to the property disposed of
shall be excluded to the extent relating to any period occurring prior to the
date of such transaction and (b) with respect to any Acquisition, income
statement items attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (A) such items are not otherwise included in such income statement
items for the Borrower and its Subsidiaries in accordance with GAAP or in
accordance with any defined terms set forth in Section 1.01 and (B) such items
are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent and (ii) any Indebtedness incurred or
assumed by the Borrower or any Subsidiary (including the Person or property
acquired) in connection with such transaction (A) shall be deemed to have been
incurred as of the first day of the applicable period and (B) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination.


“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the financial
covenants set forth in Section 8.11 as of the most recent fiscal quarter end for
which the Borrower was required to deliver financial statements pursuant to
Section 7.01(a) or (b) after giving effect to the applicable transaction on a
Pro Forma Basis.


“Public Lender” has the meaning specified in Section 7.02.


“Register” has the meaning specified in Section 11.06(c).
 
 
24

--------------------------------------------------------------------------------

 


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.


“Reorganization” means that certain corporate reorganization of ITI and its
Subsidiaries described on Schedule 1.01(c); provided, that, (a) IC
simultaneously with consummation of the Reorganization shall become the
“Borrower” under the Loan Documents and shall execute a Borrower Assignment,
Assumption and Release and deliver all items required to be delivered by the
terms of Section 7.12, in each case in form and substance reasonably
satisfactory to the Administrative Agent, (b) ITI shall simultaneously with
consummation of the Reorganization become a “Guarantor” hereunder and deliver to
the Administrative Agent a Joinder Agreement and all items required to be
delivered by the terms of Section 7.12, in form and substance reasonably
satisfactory to the Administrative Agent, and (c) the Loan Parties shall have
delivered to the Administrative Agent such other items and documentation
evidencing the Reorganization as the Administrative Agent shall reasonably
request.


“Reorganization Date” means the first date upon which the Reorganization shall
have occurred and the conditions set forth in the definition of “Reorganization”
shall have been satisfied.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.


“Required Lenders” means, at any time, two or more Lenders holding in the
aggregate more than 50% of (a) the unfunded Commitments, the outstanding Loans,
L/C Obligations and participations therein or (b) if the Commitments have been
terminated, the outstanding Loans, L/C Obligations and participations
therein.  The unfunded Commitments of, and the outstanding Loans held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.


“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, chief administrative officer, general counsel or
any senior vice president of a Loan Party.  Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any Loan
Party or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to the
Borrower’s stockholders, partners or members (or the equivalent Person thereof),
or any setting apart of funds or property for any of the foregoing.


“Revaluation Date” means with respect to any Loan, each of the
following:  (a) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, (b) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(c) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require.
 
 
25

--------------------------------------------------------------------------------

 


“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.


“Revolving Loan” has the meaning specified in Section 2.01(a).


“Revolving Note” has the meaning specified in Section 2.11(a).


“Rupee” means the lawful currency of India.


“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.


“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Loan Party or such Subsidiary shall sell or transfer any property used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.


“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.


“Senior Notes” means the 6.54% senior notes, series 2003-A, due April 24, 2013
in the aggregate principal amount of $65,000,000 issued pursuant to the Note
Purchase Agreement.


“Significant Subsidiary” means, at any time, any Subsidiary that would at such
time constitute a “significant subsidiary,” as defined in Regulation S-X of the
SEC.


“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured.  In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
 
 
26

--------------------------------------------------------------------------------

 


“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.


“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.


“Sterling” means the lawful currency of the United Kingdom.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower and “controlled” is used in its
general sense and not as a defined term.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
 
27

--------------------------------------------------------------------------------

 


“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.


“Swing Line Loan” has the meaning specified in Section 2.04(a).


“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit B.


“Swing Line Note” has the meaning specified in Section 2.11(a).


“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the Aggregate Revolving Commitments.  The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.


“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.


“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term Loan” has the meaning specified in Section 2.01(b) and, unless the context
shall otherwise require, the term “Term Loan” shall include the Incremental Term
Loans issued pursuant to Section 2.02(f)(ii).


“Term Loan Availability Period” means, with respect to the Term Loan
Commitments, the period from and including the Closing Date to the earlier of
(a) October 15, 2011 and (b) the date of termination of the commitment of each
Lender to make Loans pursuant to Section 9.02 or pursuant to any other term or
provision of this Agreement or any other Loan Document.


 “Term Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan to the Borrower pursuant to Section 2.01(b), in the
principal amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate principal amount of the Term Loan
Commitments of all of the Lenders as in effect on the Closing Date is TWO
HUNDRED FIFTY MILLION DOLLARS ($250,000,000).


“Term Note” has the meaning specified in Section 2.11(a).


“Threshold Amount” means $7,500,000.


“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.
 
 
28

--------------------------------------------------------------------------------

 


“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.


“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to vote has
been suspended by the happening of such a contingency.


“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by the Borrower directly or indirectly through other Persons 100%
of whose Equity Interests are at the time owned, directly or indirectly, by the
Borrower.


1.02           Other Interpretive Provisions.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all real and personal property and tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
 
 
29

--------------------------------------------------------------------------------

 


(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.


1.03           Accounting Terms.


(a)           Generally.  Except as otherwise specifically prescribed herein,
all accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements; provided, however, that
calculations of Attributable Indebtedness under any Synthetic Lease or the
implied interest component of any Synthetic Lease shall be made by the Borrower
in accordance with accepted financial practice and consistent with the terms of
such Synthetic Lease.


(b)           Changes in GAAP.  To the extent such changes materially impact the
Borrower’s financial statements and are not disclosed therein, the Borrower will
provide a written summary of material changes in GAAP and in the consistent
application thereof with each annual and quarterly Compliance Certificate
delivered in accordance with Section 7.02(a).  If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and either the Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.


(c)           Calculations.  Notwithstanding the above, the parties hereto
acknowledge and agree that all calculations of the financial covenants in
Section 8.11 (including for purposes of determining the Applicable Rate) shall
be made on a Pro Forma Basis.


1.04           Rounding.


Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).


1.05           Exchange Rates; Currency Equivalents.


(a)            The Administrative Agent shall determine the Spot Rates as of
each Revaluation Date to be used for calculating Dollar Equivalent amounts of
Credit Extensions and Outstanding Amounts denominated in Alternative
Currencies.  Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur.  Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent.
 
 
30

--------------------------------------------------------------------------------

 


(b)           Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan, an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan is denominated in an Alternative Currency,
such amount shall be the relevant Alternative Currency Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent.


1.06           Change of Currency.


(a)            Each obligation of the Borrower to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption (in accordance with the EMU
Legislation).  If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.


(b)           Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.


(c)           Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.


1.07           Times of Day.


Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).


1.08           Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.
 
 
31

--------------------------------------------------------------------------------

 


ARTICLE II


THE COMMITMENTS AND CREDIT EXTENSIONS


2.01           Commitments.


(a)           Revolving Loans.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Revolving
Loan”) to the Borrower in Dollars or in one or more Alternative Currencies from
time to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Commitment; provided, however, that after giving effect to any
Borrowing of Revolving Loans, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (ii) the aggregate Outstanding
Amount of the Revolving Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Revolving Commitment and (iii) the aggregate
Outstanding Amount of all Revolving Loans denominated in Alternative Currencies
shall not exceed the Alternative Currency Sublimit.  Within the limits of each
Lender’s Revolving Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01, prepay under Section
2.05, and reborrow under this Section 2.01.  Revolving Loans may be Base Rate
Loans or Eurocurrency Rate Loans, or a combination thereof, as further provided
herein, provided, however, all Borrowings made on the Closing Date shall be made
as Base Rate Loans.


(b)           Term Loan Subject to the terms and conditions set forth herein,
each Lender severally agrees to make its portion of a term loan (the “Term
Loan”) to the Borrower in Dollars in up to two advances on any Business Day
during the Term Loan Availability Period in an aggregate amount not to exceed
such Lender's Term Loan Commitment.  Amounts repaid or prepaid on the Term Loan
may not be reborrowed.  The Term Loan may consist of Base Rate Loans or
Eurocurrency Rate Loans or a combination thereof, as further provided herein,
provided, however, all Borrowings made on the Closing Date shall be made as Base
Rate Loans.  The parties hereto agree that the Borrower may borrow the entire
Term Loan on the Closing Date so long as the Borrower uses approximately
$71,000,000 of the Term Loan for the prepayment of the Senior Notes and the
Make-Whole Payments; provided, that if the Borrower fails to prepay the Senior
Notes and the Make-Whole Payments prior to October 15, 2011, the Borrower shall
prepay the Term Loan in an amount equal to approximately $71,000,000 on or
before October 15, 2011.


(c)           Incremental Term Loan.  Subject to Section 2.02(f), each Lender
having an Incremental Term Loan Commitment agrees, subject to the terms and
conditions set forth herein and in the applicable Incremental Term Loan Funding
Agreement, to make Incremental Term Loans to the Borrower in an aggregate
principal amount not to exceed its respective Incremental Term Loan
Commitment.  Amounts repaid or prepaid in respect of Incremental Term Loans may
not be reborrowed.


2.02           Borrowings, Conversions and Continuations of Loans.


(a)           Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, Eurocurrency Rate Loans or of
any conversion of Eurocurrency Rate Loans to Base Rate Loans, (ii) four Business
Days (or five Business Days in the case of a Special Notice Currency) prior to
the requested date of any Borrowing or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (iii) on the requested date of any
Borrowing of Base Rate Loans.  Each telephonic notice by the Borrower pursuant
to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower.  Each Borrowing of, conversion
to or continuation of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof.  Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof.  Each Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a Borrowing, a conversion
of Loans from one Type to the other, or a continuation of Eurocurrency Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Loans are to be converted, (v) the currency of the
Loans to be borrowed and (vi) if applicable, the duration of the Interest Period
with respect thereto.  If the Borrower fails to specify a currency in a Loan
Notice requesting a Borrowing, then the Loans so requested shall be made in
Dollars.  If the Borrower fails to specify a Type of a Loan in a Loan Notice or
if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans; provided, however, that in the case of a failure to timely request a
continuation of Loans denominated in an Alternative Currency, such Loans shall
be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one month.  Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans.  If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. No Revolving Loan may be converted
into or continued as a Revolving Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Revolving Loan and
reborrowed in the other currency.
 
 
32

--------------------------------------------------------------------------------

 


(b)           Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans as described in the
preceding subsection.  In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office for the applicable currency not later than
1:00 p.m., in the case of any Loan denominated in Dollars, and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Loan in an Alternative Currency, in each case on the Business Day specified in
the applicable Loan Notice.  Upon satisfaction of the applicable conditions set
forth in Section 5.02 (and, if such Borrowing is the initial Credit Extension,
Section 5.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date of a Borrowing of Revolving Loans, there are L/C Borrowings outstanding,
then the proceeds of such Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings and second, shall be made available to the
Borrower as provided above.


(c)           Except as otherwise provided herein, a Eurocurrency Rate Loan may
be continued or converted only on the last day of the Interest Period for such
Eurocurrency Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then currency Interest Period with respect
thereto.
 
 
33

--------------------------------------------------------------------------------

 


(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in the Prime Rate used in determining the
Base Rate promptly following the public announcement of such change.


(e)           After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than 6 Interest Periods in effect with respect to all
Loans.


(f)           The Borrower may at any time and from time to time, upon prior
written notice by the Borrower to the Administrative Agent, increase the
Commitments (but not the Letter of Credit Sublimit, the Swing Line Sublimit and
the Alternative Currency Sublimit) by a maximum aggregate amount of up to ONE
HUNDRED TWENTY-FIVE MILLION DOLLARS ($125,000,000) as follows:


(i)           Increase in Aggregate Revolving Commitments.  The Borrower may, at
any time and from time to time, upon prior written notice by the Borrower to the
Administrative Agent increase the Aggregate Revolving Commitments (but not the
Letter of Credit Sublimit, the Swing Line Sublimit and the Alternative Currency
Sublimit) with additional Revolving Commitments from any existing Lender with a
Revolving Commitment or new Revolving Commitments from any other Person selected
by the Borrower and reasonably acceptable to the Administrative Agent and the
L/C Issuer; provided that:


(A)           any such increase shall be in a minimum principal amount of
$25,000,000 and in integral multiples of $1,000,000 in excess thereof;


(B)           no Default or Event of Default shall exist and be continuing at
the time of any such increase;


(C)           no existing Lender shall be under any obligation to increase its
Commitment and any such decision whether to increase its Commitment shall be in
such Lender’s sole and absolute discretion;


(D)           (1) any new Lender shall join this Agreement by executing such
joinder documents required by the Administrative Agent and/or (2) any existing
Lender electing to increase its Commitment shall have executed a commitment
agreement satisfactory to the Administrative Agent; and


(E)           as a condition precedent to such increase, the Borrower shall
deliver to the Administrative Agent a certificate of each Loan Party dated as of
the date of such increase (in sufficient copies for each Lender) signed by a
Responsible Officer of such Loan Party (1) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (2) in the case of the Borrower, certifying that, before and after giving
effect to such increase, (x) the representations and warranties contained in
Article VI and the other Loan Documents are true and correct in all material
respects on and as of the date of such increase, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Section 2.02(f), the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.01, and (y) no Default or Event of Default
exists.
 
 
34

--------------------------------------------------------------------------------

 


The Borrower shall prepay any Loans owing by it and outstanding on the date of
any such increase (and pay any additional amounts required pursuant to Section
3.05) to the extent necessary to keep the outstanding Loans ratable with any
revised Commitments arising from any nonratable increase in the Commitments
under this Section.


(ii)           Institution of Incremental Term Loan.  The Borrower may, at any
time, upon prior written notice to the Administrative Agent, institute the
Incremental Term Loan; provided that


(A)           the Borrower (in consultation and coordination with the
Administrative Agent) shall obtain commitments for the amount of the increase
from existing Lenders or other Persons reasonably acceptable to the
Administrative Agent, which Lenders shall execute an Incremental Term Loan
Funding Agreement or other agreement reasonably acceptable to the Administrative
Agent;


(B)           any such institution of the Incremental Term Loan Amount shall be
in a minimum aggregate principal amount of $25,000,000 and integral multiples of
$1,000,000 in excess thereof;


(C)           no Default or Event of Default shall exist and be continuing at
the time of such institution;


(D)           Schedule 2.01 shall be deemed revised to add the commitments of
the Incremental Term Loan Lenders as set forth in the Incremental Term Loan
Funding Agreement;


(E)           as a condition precedent to such institution of the Incremental
Term Loan and the effectiveness of the Incremental Term Loan Funding Agreement,
the Borrower shall deliver to the Administrative Agent a certificate of each
Loan Party dated as of the date of such institution and effectiveness (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (I) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to the Incremental Term Loan, and (II) in the case of
the Borrower, certifying that, before and after giving effect to the Incremental
Term Loan, (x) the representations and warranties contained in Article VI and
the other Loan Documents are true and correct in all material respects on and as
of the date of such increase, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.02(f), the representations and warranties
contained in subsections (a) and (b) of Section 6.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 7.01, and (y) no Default or Event of Default exists;
 
(F)           no existing Lender shall be under any obligation to provide an
Incremental Term Loan Commitment and any such decision whether to provide an
Incremental Term Loan Commitment shall be in such Lender’s sole and absolute
discretion.
 
 
35

--------------------------------------------------------------------------------

 


Once made, all Incremental Term Loans shall be treated as, and have the same
terms as, the Term Loans under this Agreement.  The Borrower shall pay any
amounts required pursuant to Section 3.05 after the inclusion of all Incremental
Term Loans, when originally made, in each borrowing of outstanding Term Loans on
a pro rata basis.


2.03           Letters of Credit.


(a)           The Letter of Credit Commitment.


(i)           Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Borrower or any of its Subsidiaries, and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection (b)
below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (y) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Commitment and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit.  Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.


 
(ii)
The L/C Issuer shall not issue any Letter of Credit if:



(A)            subject to Section 2.03(b)(iii), the expiry date of such
requested Letter of Credit would occur more than twelve months after the date of
issuance or last extension (other than the Chicago Letter of Credit), unless the
Required Lenders have approved such expiry date; or


(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date (other than the Chicago Letter of
Credit), unless all the Lenders have approved such expiry date.


 
(iii)
The L/C Issuer shall not be under any obligation to issue any Letter of Credit
if:



(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
 
 
36

--------------------------------------------------------------------------------

 


(B)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;


(C)           except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $500,000
(other than the Chicago Letter of Credit and the Existing Letters of Credit
identified in Part A of Schedule 1.01(a));


(D)           such Letter of Credit is to be denominated in a currency other
than Dollars or an Alternative Currency; or


(E)           any Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.


(iv)           The L/C Issuer shall be under no obligation to amend any Letter
of Credit if (A) the L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.


(v)           The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.


 
(b)
Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.



(i)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least five (5)
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the currency and amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may
require.  Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.
 
 
37

--------------------------------------------------------------------------------

 


(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless the L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article V shall not be satisfied, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or the applicable Subsidiary
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.


(iii)           If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 5.02
is not then satisfied, and in each case directing the L/C Issuer not to permit
such extension.
 
 
38

--------------------------------------------------------------------------------

 


(iv)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


(c)           Drawings and Reimbursements; Funding of Participations.


(i)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in Dollars in an amount equal to the Dollar Equivalent of
such drawing.  If the Borrower fails to so reimburse the L/C Issuer by such
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Lender’s Applicable Percentage thereof.  In such event, the
Borrower shall be deemed to have requested a Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Dollar Equivalent of the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Revolving Commitments and the
conditions set forth in Section 5.02 (other than the delivery of a Loan
Notice).  Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.


(ii)           Each Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) in Dollars to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to the Dollar Equivalent of its Applicable Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount.  The Administrative Agent
shall remit the funds so received to the L/C Issuer.


(iii)           With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans because the conditions set forth in
Section 5.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in Dollars in the
amount of the Dollar Equivalent of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.


(iv)           Until each Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.
 
 
39

--------------------------------------------------------------------------------

 


(v)           Each Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower of a Loan Notice).  No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.


(vi)           If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the applicable Overnight Rate from time to
time in effect, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing.  A certificate of
the L/C Issuer submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.


(d)           Repayment of Participations.


(i)           At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.


(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect.  The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.


(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
 
 
40

--------------------------------------------------------------------------------

 


(i)           any lack of validity or enforceability of such Letter of Credit,
this Agreement or any other Loan Document;


(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;


(iii)           any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;


(iv)           any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or


(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.


(f)           Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit unless the L/C Issuer is prevented or
prohibited from so paying as a result of any order or directive of any court or
other Governmental Authority.  In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
 
 
41

--------------------------------------------------------------------------------

 


(g)           Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the L/C Issuer and the Borrower when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the ISP shall apply to each standby Letter of Credit and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.


(h)           Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily maximum
amount available to be drawn under such Letter of Credit; provided, however, any
Letter of Credit Fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this Section
2.03 shall be payable, to the maximum extent permitted by applicable Law, to the
other Lenders in accordance with the upward adjustments in their respective
Applicable Percentages allocable to such Letter of Credit pursuant to Section
2.15(a)(iv), with the balance of such fee, if any, payable to the L/C Issuer for
its own account.  For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.08.  Letter of Credit Fees shall be (i)
computed on a quarterly basis in arrears and (ii) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand.  If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  Notwithstanding anything to the
contrary contained herein, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.


(i)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the actual daily maximum amount
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit) and on a quarterly basis
in arrears.  Such fronting fee shall be due and payable on the tenth Business
Day after the end of each March, June, September and December in respect of the
most recently-ended quarterly period (or portion thereof, in the case of the
first payment), commencing with the first such date to occur after the issuance
of such Letter of Credit, on the Letter of Credit Expiration Date and thereafter
on demand.  For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.08.  In addition, the Borrower shall pay
directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
 
 
42

--------------------------------------------------------------------------------

 


(j)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.


(k)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit.  The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.


2.04           Swing Line Loans.


(a)           Swing Line Facility.  Subject to the terms and conditions set
forth herein, the Swing Line Lender may, in its discretion and in reliance upon
the agreements of the other Lenders set forth in this Section 2.04, make loans
(each such loan, a “Swing Line Loan”) to the Borrower in Dollars from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, and (ii) the aggregate Outstanding Amount of the Revolving Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Commitment, and provided, further, that the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan shall
be a Base Rate Loan.  Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan.


(b)           Borrowing Procedures.  Each Borrowing of Swing Line Loans shall be
made upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum principal amount of $500,000 and integral
multiples of $100,000 in excess thereof, and (ii) the requested borrowing date,
which shall be a Business Day.  Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower.  Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed
Borrowing of Swing Line Loans (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article V is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.
 
 
43

--------------------------------------------------------------------------------

 


(c)           Refinancing of Swing Line Loans.


(i)           The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
requests and authorizes the Swing Line Lender to so request on its behalf), that
each Lender make a Base Rate Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a Loan
Notice for purposes hereof) and in accordance with the requirements of Section
2.02, without regard to the minimum and multiples specified therein for the
principal amount of Base Rate Loans, but subject to the conditions set forth in
Section 5.02 (other than the delivery of a Loan Notice) and provided that, after
giving effect to such Borrowing, the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments.  The Swing Line Lender shall furnish
the Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent.  Each Lender shall make an amount equal
to its Applicable Percentage of the amount specified in such Loan Notice
available to the Administrative Agent in Same Day Funds for the account of the
Swing Line Lender (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount.  The Administrative Agent shall remit the funds so received to the
Swing Line Lender.


(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.


(iii)           If any Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the
foregoing.  A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.


(iv)           Each Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section
2.04(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 5.02.  No such purchase or
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.
 
 
44

--------------------------------------------------------------------------------

 


(d)           Repayment of Participations.


(i)           At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.


(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Overnight Rate.  The Administrative Agent will make such
demand upon the request of the Swing Line Lender.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.


(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Lender funds its Revolving Loans that are Base Rate Loans or
risk participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.


(f)           Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.


2.05           Prepayments.


(a)           Voluntary Prepayments.


(i)           Revolving Loans and Term Loan.  Subject to the last sentence of
this Section 2.05(a)(i), the Borrower may, upon notice from the Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Loans, the Term Loan and/or the Incremental Term Loan in whole or in
part without premium or penalty; provided that (A) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (1) three Business Days
prior to any date of prepayment of Eurocurrency Rate Loans and (2) on the date
of prepayment of Base Rate Loans; (B) any such prepayment of Eurocurrency Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding); and (C) any prepayment of Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
(or, if less, the entire principal amount thereof then outstanding).  Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and whether the Loans to be prepaid are the Revolving Loans,
the Term Loan and/or the Incremental Term Loan.  The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment.  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.  Subject to Section 2.15,
each such prepayment shall be applied to the Loans of the Lenders in accordance
with their respective Applicable Percentages.  Each such prepayment of the Term
Loan shall be applied to the remaining principal amortization payments of the
Term Loan in inverse order of maturity until the Term Loan has been paid in
full.
 
 
45

--------------------------------------------------------------------------------

 


(ii)           Swing Line Loans.  The Borrower may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal thereof then outstanding).  Each such notice shall specify the
date and amount of such prepayment.  If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.


(b)           Mandatory Prepayments of Loans.


(i)           Revolving Commitments.  If for any reason the Total Revolving
Outstandings at any time exceed the Aggregate Revolving Commitments then in
effect, the Borrower shall immediately prepay Revolving Loans and/or the Swing
Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount
equal to such excess; provided, however, that the Borrower shall not be required
to Cash Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i)
unless after the prepayment in full of the Revolving Loans and the Swing Line
Loans the Total Revolving Outstandings exceed the Aggregate Revolving
Commitments then in effect.


(ii)           Dispositions.  The Borrower shall prepay the Loans and/or Cash
Collateralize the L/C Obligations as hereafter provided in an aggregate amount
equal to 100% of the Net Cash Proceeds of all Dispositions to the extent such
Net Cash Proceeds are not reinvested in property that is used or useful in the
same or similar line of business as the Borrower and its Subsidiaries were
engaged in on the Closing Date (but including the business activities of Fyfe
North America, Fyfe International and *****) within 365 days of such
Disposition.  Any prepayment pursuant to this clause (ii) shall be applied as
set forth in clause (vii) below.


(iii)           Debt Issuances.  Immediately upon receipt by any Loan Party or
any Subsidiary of the Net Cash Proceeds of any Debt Issuance, the Borrower shall
prepay the Loans and/or Cash Collateralize the L/C Obligations as hereafter
provided in an aggregate amount equal to 100% of such Net Cash Proceeds.  Any
prepayment pursuant to this clause (iii) shall be applied as set forth in clause
(vii) below.


(iv)           Equity Issuances.  Immediately upon the receipt by any Loan Party
or any Subsidiary of the Net Cash Proceeds of any Equity Issuance, the Borrower
shall prepay the Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to 50% of such Net Cash Proceeds (if the Consolidated
Leverage Ratio as of the end of the fiscal quarter most recently ended is
greater than or equal to 2.0 to 1.0); provided, however, if the Consolidated
Leverage Ratio as of the end of the fiscal quarter most recently ended is less
than 2.0 to 1.0, then the Borrower shall not be required to make the foregoing
prepayment.  Any prepayment pursuant to this clause (iv) shall be applied as set
forth in clause (vii) below.
 
 
46

--------------------------------------------------------------------------------

 


(v)           Excess Cash Flow.  If the Consolidated Leverage Ratio is greater
than 2.00 to 1.0 as of the end of any fiscal year of the Borrower, commencing
with the fiscal year ending December 31, 2012, then, within ninety days after
the end of each such fiscal year, the Borrower shall prepay the Loans and Cash
Collateralize the L/C Obligations in an amount equal to the lesser of (A) 50% of
Excess Cash Flow for such fiscal year and (B) the amount necessary to cause the
Consolidated Leverage Ratio for such fiscal year end to be equal to 2.00 to 1.0
after giving effect to such prepayment.  Any prepayment pursuant to this clause
(v) shall be applied as set forth in clause (vii) below.


(vi)           Extraordinary Receipts.  Immediately upon the receipt by any Loan
Party or any Subsidiary of any Extraordinary Receipts, the Borrower shall prepay
the Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount
equal to 50% of such Extraordinary Receipts; provided, however, the Borrower
shall be permitted within 365 days of any Involuntary Disposition to reinvest
the proceeds from such Involuntary Disposition before having to make any
prepayment of the Loans with such Net Cash Proceeds pursuant to this Section
2.05(b)(vi).  Any prepayment pursuant to this clause (vi) shall be applied as
set forth in clause (vii) below.


(vii)           Application of Mandatory Prepayments.  All amounts required to
be paid pursuant to this Section 2.05(b) shall be applied as follows:


(A)           with respect to all amounts prepaid pursuant to Section
2.05(b)(i), to Revolving Loans and Swing Line Loans and (after all Revolving
Loans and Swing Line Loans have been repaid) to Cash Collateralize L/C
Obligations;


(B)           with respect to all amounts prepaid pursuant to Sections
2.05(b)(ii), (iii), (iv), (v) and (vi) first to the Term Loan (to the remaining
principal amortization payments of the Term Loan in inverse order of maturity),
then (after the Term Loan has been paid in full) to the Revolving Loans and then
(after all Revolving Loans have been repaid), if a Default then exists, to Cash
Collateralize L/C Obligations (without a corresponding permanent reduction in
the Aggregate Revolving Commitments).


 
Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurocurrency Rate Loans in direct
order of Interest Period maturities.  All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.



(c)           If the Administrative Agent notifies the Borrower at any time that
the Outstanding Amount of all Loans denominated in Alternative Currencies at
such time exceeds an amount equal to 105% of the Alternative Currency Sublimit
then in effect, then, within two Business Days after receipt of such notice, the
Borrower shall prepay Loans in an aggregate amount sufficient to reduce such
Outstanding Amount as of such date of payment to an amount not to exceed 100% of
the Alternative Currency Sublimit then in effect.
 
 
47

--------------------------------------------------------------------------------

 


2.06           Termination or Reduction of Aggregate Revolving Commitments.


(a)           Optional Reductions.  The Borrower may, upon notice to the
Administrative Agent, terminate the Aggregate Revolving Commitments, or from
time to time permanently reduce the Aggregate Revolving Commitments to an amount
not less than the Outstanding Amount of Revolving Loans, Swing Line Loans and
L/C Obligations; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 noon five (5) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $2,000,000 or any whole multiple of $1,000,000 in
excess thereof, and (iii) the Borrower shall not terminate or reduce (A) the
Aggregate Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Aggregate Revolving Commitments, (B) the Letter of Credit Sublimit if, after
giving effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, (C) the
Swing Line Sublimit if, after giving effect thereto and to and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans  would exceed
the Swing Line Sublimit and (D) the Alternative Currency Sublimit if, after
giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Loans denominated in an Alternative Currency would exceed
the Alternative Currency Sublimit.


(b)           Mandatory Reductions.  If after giving effect to any reduction or
termination of Revolving Commitments under this Section 2.06, the Letter of
Credit Sublimit, the Swing Line Sublimit or the Alternative Currency Sublimit
exceeds the Aggregate Revolving Commitments at such time, the Letter of Credit
Sublimit, the Swing Line Sublimit or the Alternative Currency Sublimit, as the
case may be, shall be automatically reduced by the amount of such excess.


(c)           Notice.  The Administrative Agent will promptly notify the Lenders
of any termination or reduction of the Letter of Credit Sublimit, the Swing Line
Sublimit, the Alternative Currency Sublimit or the Aggregate Revolving
Commitments under this Section 2.06.  Upon any reduction of the Aggregate
Revolving Commitments, the Revolving Commitment of each Lender shall be reduced
by such Lender’s Applicable Percentage of such reduction amount.  All fees in
respect of the Aggregate Revolving Commitments accrued until the effective date
of any termination of the Aggregate Revolving Commitments shall be paid on the
effective date of such termination.


2.07           Repayment of Loans.


(a)           Revolving Loans.  The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Revolving Loans outstanding
on such date.


(b)           Swing Line Loans.  The Borrower shall repay each Swing Line Loan
on the earlier to occur of (i) the date within one (1) Business Day of demand
therefor by the Swing Line Lender and (ii) the Maturity Date.


(c)           Term Loan.  The Borrower shall repay the outstanding principal
amount of the Term Loan in installments on the dates and in the amounts set
forth in the table below (as such installments may hereafter be adjusted as a
result of prepayments made pursuant to Section 2.05), unless accelerated sooner
pursuant to Section 9.02:
 
 
48

--------------------------------------------------------------------------------

 


 
Payment Dates
Principal Amortization Payment (% of the Term Loan outstanding on the Closing
Date plus the amount of Incremental Term Loans)
December 31, 2011
2.50%
March 31, 2012
2.50%
June 30, 2012
2.50%
September 30, 2012
2.50%
December 31, 2012
2.50%
March 31, 2013
2.50%
June 30, 2013
2.50%
September 30, 2013
2.50%
December 31, 2013
3.75%
March 31, 2014
3.75%
June 30, 2014
3.75%
September 30, 2014
3.75%
December 31, 2014
3.75%
March 31, 2015
3.75%
June 30, 2015
3.75%
September 30, 2015
3.75%
December 31, 2015
5.00%
March 31, 2016
5.00%
June 30, 2016
5.00%
Maturity Date
Outstanding Principal Balance of Term Loan



2.08           Interest.


(a)           Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the sum of the
Eurocurrency Rate for such Interest Period plus the Applicable Rate plus (in the
case of a Eurocurrency Rate Loan of any Lender which is lent from a Lending
Office in the United Kingdom or a Participating Member State) the Mandatory
Cost; (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.


(b)           (i)           If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.


(ii)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.
 
 
49

--------------------------------------------------------------------------------

 


(iii)           Upon the request of the Required Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.


(iv)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.


(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.09           Fees.


In addition to certain fees described in subsections (h) and (i) of Section
2.03:


(a)           Commitment Fee.  The Borrower shall pay to the Administrative
Agent, for the account of each Lender in accordance with its Applicable
Percentage, a commitment fee (the “Commitment Fee”) at a rate per annum equal to
the product of (i) the Applicable Rate times (ii) the actual daily amount by
which the Aggregate Revolving Commitments exceed the sum of (y) the Outstanding
Amount of Revolving Loans and (z) the Outstanding Amount of L/C
Obligations subject to adjustment as provided in Section 2.15. The Commitment
Fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article V is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Maturity Date; provided, that (A) no
Commitment Fee shall accrue on the Revolving Commitment of a Defaulting Lender
so long as such Lender shall be a Defaulting Lender and (B) any Commitment Fee
accrued with respect to the Revolving Commitment of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall not be payable by the Borrower so long as such Lender shall
be a Defaulting Lender.  The Commitment Fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.  For purposes of clarification, Swing Line Loans shall not be considered
outstanding for purposes of determining the unused portion of the Aggregate
Revolving Commitments.


(b)           Fee Letters.  The Borrower shall pay to the Administrative Agent,
JPMorgan Chase Bank, N.A. and the Joint Lead Arrangers for their own respective
accounts fees in the amounts and at the times specified in the Fee
Letters.  Such fees shall be fully earned when paid and shall be non-refundable
for any reason whatsoever.


2.10           Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.


(a)           All computations of interest for Base Rate Loans shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
 
50

--------------------------------------------------------------------------------

 


(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(h) or
2.08(b) or under Article IX.  The Borrower’s obligations under this paragraph
shall survive the termination of the Commitments of all of the Lenders and the
repayment of all other Obligations hereunder.


2.11           Evidence of Debt.


(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
promissory note, which shall evidence such Lender’s Loans in addition to such
accounts or records.  Each such promissory note shall (i) in the case of
Revolving Loans, be in the form of Exhibit C (a “Revolving Note”), (ii) in the
case of Swing Line Loans, be in the form of Exhibit D (a “Swing Line Note”) and
(iii) in the case of the Term Loan, be in the form of Exhibit E (a “Term
Note”).  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.


(b)           In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit and Swing Line Loans.  In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
 
 
51

--------------------------------------------------------------------------------

 


2.12           Payments Generally; Administrative Agent’s Clawback.


(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein and except with respect
to principal of and interest on Loans denominated in an Alternative Currency,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in Same Day Funds not later
than 2:00 p.m. on the date specified herein.  Except as otherwise expressly
provided herein, all payments by the Borrower hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein.  Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States.  If,
for any reason, the Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, the Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount.  The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.  Subject to the
definition of “Interest Period”, if any payment to be made by the Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.


 (b)           (i)  Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurocurrency Rate Loans (or, in
the case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of any Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the foregoing
and (B) in the case of a payment to be made by the Borrower, the interest rate
applicable to Base Rate Loans.  If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.  Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
 
 
52

--------------------------------------------------------------------------------

 


(ii)           Payments by Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the L/C Issuer,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 11.04(c) are several and not
joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).


(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.


(f)           Insufficient Funds.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.


2.13           Sharing of Payments by Lenders.


If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it (excluding any amounts applied by the Swing Line Lender to
outstanding Swing Line Loans) resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
 
 
53

--------------------------------------------------------------------------------

 


(i)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
 
(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.14 or (z) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.


2.14           Cash Collateral.


(a)           Certain Credit Support Events.  Upon the request of the
Administrative Agent or the L/C Issuer (i) if the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing or (ii) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, the Borrower shall,
in each case, immediately Cash Collateralize the then Outstanding Amount of all
L/C Obligations.  At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, the L/C Issuer or the
Swing Line Lender, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).


(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at the Administrative Agent.  The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the L/C Issuer and the Lenders (including the Swing
Line Lender) and agrees to maintain, a first priority security interest in all
such cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.14(c).  If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent as herein provided, or that the total
amount of such Cash Collateral is less than the applicable Fronting Exposure and
other obligations secured thereby, the Borrower or the relevant Defaulting
Lender will, promptly upon demand by the Administrative Agent, pay or provide to
the Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
 
 
54

--------------------------------------------------------------------------------

 


(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.14 or
Sections 2.03, 2.04, 2.05, 2.15 or 9.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied in satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided herein.


(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.14 may be
otherwise applied in accordance with Section 9.03) and (y) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.


2.15           Defaulting Lenders.


(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)           Waivers and Amendment.  The Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 11.01.


(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amount received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided,
that, if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 5.02 were satisfied or waived, such
payment shall be applied solely to the pay the Loans of, and L/C Borrowings owed
to, all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
 
 
55

--------------------------------------------------------------------------------

 


(iii)           Certain Fees.  The Defaulting Lender (x) shall not be entitled
to receive any Commitment Fee pursuant to Section 2.09(a) for any period during
which such Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
such Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.03(h).


(iv)           Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (x) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (y) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Revolving Loans of that Lender.


(b)           Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, Swing Line Lender and the L/C Issuer agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determined to be necessary to cause the Revolving
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided, that, no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; provided,
further, that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender.
 
 
56

--------------------------------------------------------------------------------

 


ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY


3.01           Taxes.


(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.  (i) Any and all payments by or on account of any obligation
of the Loan Parties hereunder or under any other Loan Document shall to the
extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes.  If, however, applicable Laws require
the Borrower or the Administrative Agent to withhold or deduct any Tax, such Tax
shall be withheld or deducted in accordance with such Laws as determined by the
Borrower or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.


(ii)           If the Borrower or the Administrative Agent shall be required by
the Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.


(b)           Payment of Other Taxes by the Loan Parties.  Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Law.


(c)           Tax Indemnifications.  (i) Without limiting the provisions of
subsection (a) or (b) above, the Loan Parties shall, and do hereby, jointly and
severally, indemnify the Administrative Agent, each Lender and the L/C Issuer,
and shall make payment in respect thereof within 10 days after demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section)  withheld or deducted by the Borrower or the
Administrative Agent or paid by the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  The Loan Parties shall also, and do hereby, jointly and
severally, indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefore, for any amount which a Lender or
the L/C Issuer for any reason fails to pay indefeasibly to the Administrative
Agent as required by clause (ii) of this subsection.  A certificate as to the
amount of any such payment or liability delivered to the Borrower by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.


(ii)           Without limiting the provisions of subsection (a) or (b) above,
each Lender and the L/C Issuer shall, and does hereby, indemnify the Borrower
and the Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to the Borrower
or the Administrative Agent pursuant to subsection (e).  Each Lender and the L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or the L/C Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii).  The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.
 
 
57

--------------------------------------------------------------------------------

 


(d)           Evidence of Payments.  Upon request by any Loan Party or the
Administrative Agent, as the case may be, after any payment of Taxes by any Loan
Party or the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, each Loan Party shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.


(e)           Status of Lenders; Tax Documentation.  (i) Each Lender shall
deliver to the Borrower and to the Administrative Agent, at the time or times
prescribed by applicable Laws or when reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Documents are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.


(ii)           Without limiting the generality of the foregoing, if the Borrower
is resident for tax purposes in the United States,


(A)           any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower
and the Administrative Agent executed originals of Internal Revenue Service Form
W-9 or such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and


(B)           each Foreign Lender that is entitled under the Internal Revenue
Code or any applicable treaty to an exemption from or reduction of withholding
tax with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
 
 
58

--------------------------------------------------------------------------------

 


(I)           executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,


(II)           executed originals of Internal Revenue Service Form W-8ECI,


(III)           executed originals of Internal Revenue Service Form W-8IMY and
all required supporting documentation,


(IV)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Internal Revenue
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Internal Revenue Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code and
(y) executed originals of  Internal Revenue Service Form W-8BEN, or


(V)           executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower or the Administrative
Agent to determine the withholding or deduction required to be made.


(iii)           Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.


(f)           Treatment of Certain Refunds.  Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be. If the Administrative Agent, any Lender or the L/C Issuer determines, in
its sole discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by any Loan Party or with respect to which
any Loan Party has paid additional amounts pursuant to this Section, it shall
pay to such Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that each Loan Party, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agrees to repay the amount
paid over to such Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the L/C Issuer in the event the Administrative Agent, such Lender
or the L/C Issuer is required to repay such refund to such Governmental
Authority.  This subsection shall not be construed to require the Administrative
Agent, any Lender or the L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.
 
 
59

--------------------------------------------------------------------------------

 


3.02           Illegality.


If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans, or
to determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency Rate Loans
or, if such notice relates to the unlawfulness or asserted unlawfulness of
charging interest based on the Eurocurrency Rate, to make Base Rate Loans as to
which the interest rate is determined with reference to the Eurocurrency Rate
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurocurrency Rate Loans of such Lender and Base Rate Loans as to
which the interest rate is determined with reference to the Eurocurrency Rate to
Base Rate Loans as to which the rate of interest is not determined with
reference to the Eurocurrency Rate, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans or Base Rate Loan. 
Notwithstanding the foregoing and despite the illegality for such a Lender to
make, maintain or fund Eurocurrency Rate Loans or Base Rate Loans as to which
the interest rate is determined with reference to the Eurocurrency Rate, that
Lender shall remain committed to make Base Rate Loans and shall be entitled to
recover interest at the Base Rate.  Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted,
but without liability under Section 3.05(a).


3.03           Inability to Determine Rates.


If the Required Lenders determine that for any reason in connection with any
request for a Loan or a conversion to or continuation thereof that (a) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Loan, (b) adequate
and reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan or
in connection with a Base Rate Loan, or (c) the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan or
in connection with a Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to the Lenders of funding such Loan, the Administrative Agent
will promptly notify the Borrower and all Lenders.  Thereafter, the obligation
of the Lenders to make or maintain Eurocurrency Rate Loans and Base Rate Loans
as to which the interest rate is determined with reference to the Eurocurrency
Rate shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.


3.04           Increased Costs.


(a)           Increased Costs Generally.  If any Change in Law shall:


(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement reflected in the Eurocurrency
Rate and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below) or the L/C Issuer;
 
 
60

--------------------------------------------------------------------------------

 


(ii)           subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurocurrency Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
3.01 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or the L/C Issuer);


(iii)           result in the failure of the Mandatory Cost, as calculated
hereunder, to represent the cost to any Lender of complying with the
requirements of the Bank of England and/or the Financial Services Authority or
the European Central Bank in relation to its making, funding or maintaining
Eurocurrency Rate Loans; or


(iv)           impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.


(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.


(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
 
 
61

--------------------------------------------------------------------------------

 


(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).


3.05           Compensation for Losses.


Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:


(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower;


(c)           any failure by the Borrower to make payment of any Loan (or
interest due thereon) denominated in an Alternative Currency on its scheduled
due date or any payment thereof in a different currency; or


(d)           any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13;


including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Base Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurocurrency Rate Loan was in fact so funded.


3.06           Mitigation Obligations; Replacement of Lenders.


(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be.  The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender or the L/C
Issuer in connection with any such designation or assignment.
 
 
62

--------------------------------------------------------------------------------

 


(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 or if any Lender gives notice of its inability to make or continue
Eurocurrency Rate Loans pursuant to Section 3.02, the Borrower may replace such
Lender in accordance with Section 11.13.


3.07           Survival.


All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.


ARTICLE IV


GUARANTY


4.01           The Guaranty.


Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Affiliate of a Lender that enters into a Swap Contract or a Treasury
Management Agreement with a Loan Party, and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
strictly in accordance with the terms thereof.  The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) in accordance with the terms of such extension
or renewal.


Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable state law.


4.02           Obligations Unconditional.


The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Swap Contracts or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any law or regulation or other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances.  Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Article IV until such time as the Obligations (other than contingent
indemnification obligations that survive the termination of this Agreement) have
been paid in full and the Commitments have expired or terminated.  Without
limiting the generality of the foregoing, it is agreed that, to the fullest
extent permitted by law, the occurrence of any one or more of the following
shall not alter or impair the liability of any Guarantor hereunder, which shall
remain absolute and unconditional as described above:
 
 
63

--------------------------------------------------------------------------------

 


(a)           at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived;


(b)           any of the acts mentioned in any of the provisions of any of the
Loan Documents, any Swap Contract or Treasury Management Agreement between any
Loan Party and any Lender, or any Affiliate of a Lender, or any other agreement
or instrument referred to in the Loan Documents, such Swap Contracts or such
Treasury Management Agreements shall be done or omitted;


(c)           the maturity of any of the Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents, any Swap Contract between
any Loan Party and any Swap Contract or Treasury Management Agreement between
any Loan Party and any Lender, or any Affiliate of a Lender, or any other
agreement or instrument referred to in the Loan Documents, such Swap Contracts
or such Treasury Management Agreements shall be waived or any other guarantee of
any of the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;


(d)           any Lien, if any, granted to, or in favor of, the Administrative
Agent or any Lender or Lenders as security for any of the Obligations shall fail
to attach or be perfected; or


(e)           any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).


With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract or Treasury Management Agreement between
any Loan Party and any Lender, or any Affiliate of a Lender, or any other
agreement or instrument referred to in the Loan Documents, such Swap Contracts
or such Treasury Management Agreements, or against any other Person under any
other guarantee of, or security for, any of the Obligations.


4.03           Reinstatement.


The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.
 
 
64

--------------------------------------------------------------------------------

 


4.04           Certain Additional Waivers.


Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.


4.05           Remedies.


The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section
9.02) for purposes of Section 4.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.01.


4.06           Rights of Contribution.


The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law.  Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations (other than contingent indemnification
obligations that survive the termination of this Agreement) have been paid in
full and the Commitments have terminated.


4.07           Guarantee of Payment; Continuing Guarantee.


The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.


ARTICLE V


CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


5.01           Conditions of Initial Credit Extension.


This Agreement shall become effective upon and the obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:


(a)           Loan Documents.  Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents, each properly
executed by a Responsible Officer of the signing Loan Party and, in the case of
this Agreement, by each Lender.
 
 
65

--------------------------------------------------------------------------------

 


(b)           Opinions of Counsel. Receipt by the Administrative Agent of
favorable opinions of legal counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, dated as of the Closing Date, and in form
and substance satisfactory to the Administrative Agent.


(c)           Financial Statements.  The Administrative Agent shall have
received unaudited consolidated financial statements of the Borrower and its
Subsidiaries for the fiscal quarter ended June 30, 2011, including balance
sheets and statements of income or operations, shareholders’ equity and cash
flows (the “Interim Financial Statements”);


(d)           No Material Adverse Change.  There shall not have occurred, since
December 31, 2010 (i) any event or condition that has had or could be reasonably
expected, either individually or in the aggregate, to have a Material Adverse
Effect on the Borrower and its Subsidiaries, taken as a whole or (ii) a material
adverse change in the business, assets, income, properties, liabilities,
operations, condition (financial or otherwise) or prospects of Fyfe North
America and its Subsidiaries, taken as a whole.


(e)           Litigation.  There shall not exist any action, suit, investigation
or proceeding pending or threatened in any court or before an arbitrator or
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.


(f)           Organization Documents, Resolutions, Etc.  Receipt by the
Administrative Agent of the following, each of which shall be originals or
facsimiles (followed promptly by originals), in form and substance satisfactory
to the Administrative Agent and its legal counsel:


(i)           copies of the Organization Documents of each Loan Party certified
to be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the Closing Date;


(ii)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and


(iii)           such documents and certifications as the Administrative Agent
may reasonably require to evidence that each Loan Party is duly organized or
formed, and is validly existing, in good standing and qualified to engage in
business in its state of organization or formation.


(g)           Closing Certificate.  Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer of the Borrower certifying that (i)
the conditions specified in Sections 5.01(d), (e), (h) and (j) and Sections
5.02(a) and (b) have been satisfied and (ii) the Borrower and its Subsidiaries
are Solvent on a consolidated basis (after giving effect to the transactions
contemplated hereby).


(h)           Consummation of the Fyfe North America Acquisition.  Receipt by
the Administrative Agent of satisfactory evidence that the Fyfe North America
Acquisition shall have been simultaneously consummated on the Closing Date in
compliance with applicable Law and regulatory approvals and substantially in
accordance with the Fyfe North America Acquisition Documents.
 
 
66

--------------------------------------------------------------------------------

 


(i)           Copy of Acquisition Documents.  Receipt by the Administrative
Agent of a copy, certified by a Responsible Officer of the Borrower as true and
complete, of the Fyfe North America Acquisition Documents, together with all
exhibits and schedules thereto, which shall provide for an aggregate purchase
price not in excess of $116,000,000 for the Fyfe North America Acquisition.


(j)           Consents.  All governmental, shareholder and third party consents
(including Hart-Scott-Rodino clearance, if required) and approvals necessary in
connection with the Fyfe North America Acquisition to avoid any material adverse
impact on the Borrower, Fyfe or their respective Subsidiaries or the Fyfe North
America Acquisition, shall have been obtained; all such consents and approvals
shall be in force and effect; and all applicable waiting periods shall have
expired without any action being taken by any authority that could restrain,
prevent or impose any material adverse condition on the Borrower, Fyfe or their
respective Subsidiaries or the Fyfe North America Acquisition or that could seek
or threaten any of the foregoing, and no Law shall be applicable which has, or
could reasonably be expected to have, such effect.


(k)           Deal Issues Report.  Receipt by the Lenders of the final financial
and tax key deal issues report prepared by PricewaterhouseCoopers LLP with
respect to Fyfe.


(l)           Termination of Existing Credit Agreement.  Receipt by the
Administrative Agent of evidence that all obligations under the Existing Credit
Agreement shall be repaid, all liens securing such obligations (if any) released
and the Existing Credit Agreement terminated, in each case on the Closing Date.


(m)           Consolidated Leverage Ratio.  Receipt by the Administrative Agent
of satisfactory evidence that the Consolidated Leverage Ratio (calculated on a
Pro Forma Basis after giving effect to the transactions contemplated on the
Closing Date) as of the end of the most recent fiscal quarter preceding the
Closing Date does not exceed 2.25 to 1.0 (it being understood that if the entire
Term Loan is funded on the Closing Date, Consolidated Funded Indebtedness shall
not include that portion of the Term Loan equal to the outstanding principal
amount of the Senior Notes solely for purposes of calculating the Consolidated
Leverage Ratio pursuant to this Section 5.01(m)).


(n)           Redemption of Senior Notes.  Receipt by the Administrative Agent
of satisfactory evidence that the Borrower has committed to the prepayment of
the Senior Notes and the Make-Whole Payments.


(o)           Fees.  Receipt by the Administrative Agent, the Joint Lead
Arrangers and JPMorgan Chase Bank, N.A. and the Lenders of any fees required to
be paid on or before the Closing Date.


(p)           Attorney Costs.  Unless waived by the Administrative Agent, the
Borrower shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).
 
 
67

--------------------------------------------------------------------------------

 


(q)           Other.  Receipt by the Administrative Agent and the Lenders of
such other documents, instruments, agreements and information as reasonably
requested by the Administrative Agent or any Lender, including, but not limited
to, information regarding litigation, tax, accounting, labor, insurance, pension
liabilities (actual or contingent), real estate leases, material contracts, debt
agreements, property ownership, environmental matters, contingent liabilities
and management of the Borrower and its Subsidiaries; such information may
include, if requested by the Administrative Agent, asset appraisal reports and
written audits of accounts receivable, inventory, payables, controls and
systems.


Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.


5.02           Conditions to all Credit Extensions.


The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:


(a)           The representations and warranties of the Borrower and each other
Loan Party contained in Article VI or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section
5.02, the representations and warranties contained in subsections (a) and (b) of
Section 6.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 7.01.


(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.


(c)           The Administrative Agent and, if applicable, the L/C Issuer and/or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.


(d)           In the case of a Credit Extension to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent or the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) would make it impracticable for such Credit Extension to
be denominated in the relevant Alternative Currency.


Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
5.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.


5.03
Additional Conditions to ***** and Fyfe International Acquisitions.

 
 
68

--------------------------------------------------------------------------------

 
 
The obligation of the L/C Issuer and each Lender to make Credit Extensions in
the form of Revolving Loans and Letters of Credit hereunder for purposes of
financing any Fyfe International Acquisition and *****, is in each case subject
to satisfaction of the conditions set forth in Section 5.02, as well as the
applicable conditions precedent set forth below in subsection (a) or (b):


(a)           Fyfe International Acquisitions.


(i)           Consummation of the applicable Fyfe International
Acquisition.  Receipt by the Administrative Agent of satisfactory evidence that
a Fyfe International Acquisition shall have been simultaneously consummated on
the date of the proposed Credit Extension in compliance with applicable Law and
regulatory approvals and substantially in accordance with the applicable Fyfe
International Acquisition Documents.


(ii)           Copy of Acquisition Documents.  Receipt by the Administrative
Agent of a copy, certified by a Responsible Officer of the Borrower as true and
complete, of the Fyfe International Acquisition Documents, together with all
exhibits and schedules thereto, which shall provide for an aggregate purchase
price not in excess of $45,000,000 for all of the Fyfe International
Acquisitions.


(iii)           Consents.  All governmental, shareholder and third party
consents (including Hart-Scott-Rodino clearance, if required) and approvals
necessary in connection with the applicable Fyfe International Acquisition to
avoid any material adverse impact on the Borrower, Fyfe International or their
respective Subsidiaries or the applicable Fyfe International Acquisition, shall
have been obtained; all such consents and approvals shall be in force and
effect; and all applicable waiting periods shall have expired without any action
being taken by any authority that could restrain, prevent or impose any material
adverse condition on the Borrower, Fyfe International or their respective
Subsidiaries or the applicable Fyfe International Acquisition or that could seek
or threaten any of the foregoing, and no Law shall be applicable which has, or
could reasonably be expected to have, such effect.


(iv)           Consolidated Leverage Ratio.  Receipt by the Administrative Agent
of satisfactory evidence that the Consolidated Leverage Ratio (calculated on a
Pro Forma Basis after giving effect to the applicable Fyfe International
Acquisition) as of the end of the most recent fiscal quarter preceding the date
of such Credit Extension does not exceed 2.50 to 1.0 (it being understood that
if (x) the entire Term Loan is funded on the Closing Date and (y) the Senior
Notes remain outstanding as of the date of the applicable Fyfe International
Acquisition, Consolidated Funded Indebtedness shall not include that portion of
the Term Loan equal to the outstanding principal amount of the Senior Notes
solely for purposes of calculating the Consolidated Leverage Ratio pursuant to
this Section 5.03(a)(iv)).


(v)           No Material Adverse Change.  Since the date of the Audited
Financial Statements, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect on (i) the Borrower and its Subsidiaries,
taken as a whole or (ii) applicable portion of Fyfe International and its
Subsidiaries, taken as a whole.


(vi)           Closing Certificate.  Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer of the Borrower certifying that (i)
the conditions specified in Sections 5.03(a)(i), (iii), and (v) and Sections
5.02(a) and (b) have been satisfied, (ii) the Borrower and its Subsidiaries are
Solvent on a consolidated basis (after giving effect to the applicable Fyfe
International Acquisition) and (iii) (x) the Fyfe International Acquisition
Documents have not been altered, amended or otherwise changed or supplemented in
any way from the versions of such documents first provided to the Administrative
Agent and the Joint Lead Arrangers and (y) no condition to closing of the Fyfe
International Acquisition has been waived without the prior written consent of
the Administrative Agent and the Joint Lead Arrangers.
 
 
69

--------------------------------------------------------------------------------

 


(vii)           Due Diligence.  The Administrative Agent and the Joint Lead
Arrangers shall have completed a due diligence investigation of the applicable
portion of Fyfe International and its Subsidiaries in scope, and with results,
satisfactory to the Administrative Agent and the Joint Lead Arrangers and shall
have been given such access to the management, records, books of account,
contracts and properties of the applicable portion of Fyfe International and its
Subsidiaries and shall have received such financial, business and other
information regarding each of the foregoing persons and businesses as they shall
have requested.
 
(b)           *****.


(i)           Consummation of the ******.  Receipt by the Administrative Agent
of satisfactory evidence that ****** shall have been simultaneously consummated
on the date of the proposed Credit Extension in compliance with applicable Law
and regulatory approvals and substantially in accordance with *****.


(ii)           Copy of *****.  Receipt by the Administrative Agent of a copy,
certified by a Responsible Officer of the Borrower as true and complete, of the
*****, together with all exhibits and schedules thereto, which shall provide for
*****.


(iii)           Consents.  All governmental, shareholder and third party
consents (*****) and approvals necessary in connection with the ***** to avoid
any material adverse impact on the Borrower, ***** shall have been obtained; all
such consents and approvals shall be in force and effect; and all applicable
waiting periods shall have expired without any action being taken by any
authority that could restrain, prevent or impose any material adverse condition
on the Borrower, ***** or that could seek or threaten any of the foregoing, and
no Law shall be applicable which has, or could reasonably be expected to have,
such effect.


(iv)           Consolidated Leverage Ratio.  Receipt by the Administrative Agent
of satisfactory evidence that the Consolidated Leverage Ratio (calculated on a
Pro Forma Basis after giving effect to the *****) as of the end of the most
recent fiscal quarter preceding the date of such Credit Extension does not
exceed 2.50 to 1.0 (it being understood that if (x) the entire Term Loan is
funded on the ***** and (y) the Senior Notes remain outstanding as of the date
of the *****, Consolidated Funded Indebtedness shall not include that portion of
the Term Loan equal to the outstanding principal amount of the Senior Notes
solely for purposes of calculating the Consolidated Leverage Ratio pursuant to
this Section 5.03(b)(iv)).


(v)           No Material Adverse Change.  Since the date of the Audited
Financial Statements, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect on (i) the Borrower and its Subsidiaries,
taken as a whole or (ii) *****.
 
 
70

--------------------------------------------------------------------------------

 


(vi)           Closing Certificate.  Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer of the Borrower certifying that (i)
the conditions specified in Sections 5.03(b)(i), (iii), and (v) and Sections
5.02(a) and (b) have been satisfied, (ii) the Borrower and its Subsidiaries are
Solvent on a consolidated basis (after giving effect to the *****) and (iii) (x)
the ***** have not been altered, amended or otherwise changed or supplemented in
any way from the versions of such documents first provided to the Administrative
Agent and the Joint Lead Arrangers and (y) no condition to closing of the *****
has been waived without the prior written consent of the Administrative Agent
and the Joint Lead Arrangers.


(vii)           Due Diligence.  The Administrative Agent and the Joint Lead
Arrangers shall have completed a due diligence investigation of ***** in scope,
and with results, satisfactory to the Administrative Agent and the Joint Lead
Arrangers and shall have been given such access to the management, records,
books of account, contracts and properties of ***** and shall have received such
financial, business and other information regarding each of the foregoing
persons and businesses as they shall have requested.


ARTICLE VI


REPRESENTATIONS AND WARRANTIES


The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:


6.01           Existence, Qualification and Power.


Each Loan Party (a) is duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.


6.02           Authorization; No Contravention.


The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law (including, without limitation, Regulation U or
Regulation X issued by the FRB).
 
 
71

--------------------------------------------------------------------------------

 


6.03           Governmental Authorization; Other Consents.


No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (a) those that have already been obtained and are in full force and
effect and (b) those notices or filings required after the execution of this
Agreement with the SEC; provided, that such notices and filings do not affect in
any way the execution, delivery or performance by, or enforcement against, the
Loan Parties of this Agreement or any other Loan Document.


6.04           Binding Effect.


Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto.  Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms.


6.05           Financial Statements; No Material Adverse Effect.


(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, commitments and Indebtedness.


(b)           The Interim Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments;
and (iii) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.


(c)           From the date of the Audited Financial Statements to and including
the Closing Date, there has been no Disposition, by any Loan Party or any
Subsidiary, or any Involuntary Disposition, of any material part of the business
or property of any Loan Party or any Subsidiary, and no purchase or other
acquisition (other than the Fyfe North America Acquisition and the Acquisition
of CRTS, Inc.) by any of them of any business or property (including any Equity
Interests of any other Person) material to any Loan Party or any Subsidiary, in
each case, which is not reflected in the foregoing financial statements or in
the notes thereto and has not otherwise been disclosed in writing to the Lenders
on or prior to the Closing Date.


(d)           The financial statements delivered pursuant to Section 7.01(a) and
(b) have been prepared in accordance with GAAP (except as may otherwise be
permitted under Section 7.01(a) and (b)) and present fairly (on the basis
disclosed in the footnotes to such financial statements) the consolidated
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries as of the dates thereof and for the periods covered thereby.


(e)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.
 
 
72

--------------------------------------------------------------------------------

 


6.06           Litigation.


There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any of its Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby or (b) if determined adversely,
could reasonably be expected to have a Material Adverse Effect.


6.07           No Default.


(a)           Neither any Loan Party nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could reasonably be expected to
have a Material Adverse Effect.
 
(b)           No Default has occurred and is continuing.


6.08           Ownership of Property; Liens.


Each of Loan Party and its Subsidiaries has good record and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of its business, except for such defects in title
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  The property of each Loan Party and its Subsidiaries
is subject to no Liens, other than Permitted Liens.


6.09           Environmental Compliance.


Except as could not reasonably be expected to have a Material Adverse Effect:


(a)           Each of the Facilities and all operations at the Facilities are in
compliance with all applicable Environmental Laws, and there is no violation of
any Environmental Law with respect to the Facilities or the Businesses, and
neither any Loan Party nor any of its Subsidiaries, nor, to any Loan Party's
knowledge, any other Person, has caused any conditions relating to the
Facilities or the Businesses that could give rise to liability under any
applicable Environmental Laws.


(b)           None of the Facilities contains, and neither any Loan Party nor
any of its Subsidiaries, nor, to any Loan Party's knowledge, any other
Person, caused any of the Facilities to have previously contained, any Hazardous
Materials at, on or under the Facilities in amounts or concentrations that
constitute or constituted a violation of, or could give rise to liability under,
Environmental Laws.


(c)           Neither any Loan Party nor any Subsidiary has received any written
or verbal notice of, or inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Facilities or the Businesses, nor does any Responsible
Officer of any Loan Party have knowledge or reason to believe that any such
notice will be received or is being threatened.


(d)           Hazardous Materials have not been transported or disposed of from
the Facilities, or generated, treated, stored or disposed of at, on or under any
of the Facilities or any other location, in each case by or on behalf of any
Loan Party or any Subsidiary in violation of, or in a manner that would be
reasonably likely to give rise to liability under, any applicable Environmental
Law.
 
 
73

--------------------------------------------------------------------------------

 


(e)           No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Loan Parties, threatened, under any
Environmental Law to which any Loan Party or any Subsidiary is or will be named
as a party, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to any Loan
Party, any Subsidiary, the Facilities or the Businesses.


(f)           There has been no release or threat of release of Hazardous
Materials at or from the Facilities, or arising from or related to the
operations (including, without limitation, disposal) of any Loan Party or any
Subsidiary in connection with the Facilities or otherwise in connection with the
Businesses, in violation of or in amounts or in a manner that could give rise to
liability under Environmental Laws.


6.10           Insurance.


The properties of the Loan Parties and their Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of such
Persons, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates.


6.11           Taxes.


The Loan Parties and their Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against any Loan Party or any Subsidiary that would, if made, have a
Material Adverse Effect.  Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.


6.12           ERISA Compliance.


(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state laws.  Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the Internal Revenue Service, or an Internal Revenue
Service opinion letter has been issued to such Pension Plan’s prototype or
volume submitter sponsor, to the effect that the form of such Plan is qualified
under Section 401(a) of the Code and the trust related thereto has been
determined by the Internal Revenue Service to be exempt from federal income tax
under Section 501(a) of the Code or an application for such a letter is
currently being processed by the Internal Revenue Service.  To the best
knowledge of the Loan Parties, nothing has occurred that would reasonably be
expected to prevent, or cause the loss of, such tax-qualified status.


(b)           There are no pending or, to the best knowledge of the Loan
Parties, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could be reasonably be expected to have
a Material Adverse Effect.  There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.
 
 
74

--------------------------------------------------------------------------------

 


(c)           (i) No ERISA Event has occurred and neither the Borrower nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) the Borrower and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained by the Borrower or any ERISA
Affiliate; (iii) as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is sixty percent (60%) or higher and neither the Borrower nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below sixty percent (60%) as of the most recent valuation date; (iv) neither the
Borrower nor any ERISA Affiliate has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which have
become due that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the plan
administrator thereof nor by the PBGC, and no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan.


6.13           Subsidiaries.


Set forth on Schedule 6.13 is a complete and accurate list as of the Closing
Date of each Subsidiary of any Loan Party, together with (i) jurisdiction of
formation, (ii) number of shares or percentage of each class of Equity Interests
outstanding, (iii) number or percentage of outstanding shares of each class
owned (directly or indirectly) by any Loan Party or any Subsidiary and (iv)
number and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto.  The
outstanding Equity Interests of each Subsidiary of any Loan Party is validly
issued, fully paid and non-assessable.


6.14           Margin Regulations; Investment Company Act.


(a)           The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin
stock.  Following the application of the proceeds of each Borrowing or drawing
under each Letter of Credit, not more than 25% of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 8.01 or Section 8.05 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 9.01(e) will be margin stock.


(b)           None of any Loan Party, any Person Controlling any Loan Party, or
any Subsidiary is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.


6.15           Disclosure.


Each Loan Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  No report, financial statement, certificate or other
information (including the Information Memorandum) furnished (whether in writing
or orally) by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
 
 
75

--------------------------------------------------------------------------------

 


6.16           Compliance with Laws.


Each Loan Party and each Subsidiary is in compliance with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.


6.17           Intellectual Property; Licenses, Etc.


Each Loan Party and its Subsidiaries own, or possess the legal right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses.  Except for such claims and infringements that
could not reasonably be expected to have a Material Adverse Effect, no claim has
been asserted and is pending by any Person challenging or questioning the use of
any IP Rights or the validity or effectiveness of any IP Rights, nor does any
Loan Party know of any such claim, and, to the knowledge of the Loan Parties,
the use of any IP Rights by any Loan Party or any of its Subsidiaries or the
granting of a right or a license in respect of any IP Rights from any Loan Party
or any of its Subsidiaries does not infringe on the rights of any Person.


6.18           Solvency.


The Loan Parties are Solvent on a consolidated basis.


6.19           Labor Matters.


Except as set forth on Schedule 6.19, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of any Loan Party or
any Subsidiary as of the Closing Date and neither any Loan Party nor any
Subsidiary has suffered any strikes, walkouts, work stoppages or other material
labor difficulty within the last five years.


6.20           Bonding Capacity.


The Borrower and its Subsidiaries have in place and available to them surety and
performance bonds adequate in amount and credit quality to continue in the
ordinary course of their business as presently projected over the course of the
next eighteen (18) months.


 
76

--------------------------------------------------------------------------------

 


ARTICLE VII


AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations that survive the
termination of this Agreement) hereunder shall remain unpaid or unsatisfied, or
any Letter of Credit shall remain outstanding, the Loan Parties shall and shall
cause each Subsidiary to:


7.01           Financial Statements.


Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:


(a)           upon the earlier of the date that is ninety days after the end of
each fiscal year of the Borrower or the date such information is filed with the
SEC, a consolidated balance sheet of the Borrower and its Subsidiaries as at the
end of such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; and


(b)           upon the earlier of the date that is forty-five days after the end
of each of the first three fiscal quarters of each fiscal year of the Borrower
or the date such information is filed with the SEC, a consolidated balance sheet
of the Borrower and its Subsidiaries as at the end of such fiscal quarter, and
the related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.


7.02           Certificates; Other Information.


Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:


(a)           a duly completed Compliance Certificate signed by a Responsible
Officer of the Borrower (i) within ninety days after the end of each fiscal year
of the Borrower with respect to the Compliance Certificate for the financial
statements required to be delivered pursuant to Section 7.01(a), and (ii) within
forty-five days after the end of each fiscal quarter of the Borrower with
respect to the Compliance Certificate for the financial statements required to
be delivered pursuant to Section 7.01(b), in each case, together with a job
status report for each domestic project of the Borrower and its Subsidiaries;
 
 
77

--------------------------------------------------------------------------------

 


(b)           prior to the date that is 30 days after the beginning of each
fiscal year of the Borrower, beginning with the fiscal year ending December 31,
2010, an annual business plan and budget of the Borrower and its Subsidiaries
containing, among other things, pro forma financial statements for each quarter
of such fiscal year;


(c)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the equityholders of any Loan Party, and copies of all annual, regular, periodic
and special reports and registration statements which a Loan Party may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;


(d)           concurrently with the delivery of the financial statements
referred to in Sections 7.01(a) and (b), a certificate of a Responsible Officer
of the Borrower containing information regarding the amount of all Dispositions,
Involuntary Dispositions, Debt Issuances, Equity Issuances and Acquisitions that
occurred during the period covered by such financial statements;


(e)           promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent accountants in connection
with the accounts or books of the Borrower or any Subsidiary, or any audit of
any of them; provided, however, that if any such report, letter or
recommendation is prepared by the Borrower’s independent accountants, the Person
requesting such information shall first execute any release or similar
authorization reasonably requested by the Borrower’s independent accountants;


(f)           promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party thereof
pursuant to the terms of any indenture, loan or credit or similar agreement and
not otherwise required to be furnished to the Lenders pursuant to Section 7.01
or any other clause of this Section 7.02;


(g)           promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof; and


(h)           promptly, such additional information regarding the business,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.


Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02 (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 11.02; or (ii) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Borrower
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 7.02(a) to the Administrative Agent.  Except
for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
 
 
78

--------------------------------------------------------------------------------

 


The Borrower hereby acknowledges that (a) the Administrative Agent and/or BAS
will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
the “Borrower Materials”) by posting the Borrower Materials on IntraLinks or
another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a  “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrower or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Person’s
securities.  The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, BAS and the Lenders to treat such Borrower Materials as not containing
any material non-public information with respect to the Borrower or its
securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Side Information;” and (z) the
Administrative Agent and BAS shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform that is not designated as “Public Side
Information.”  Notwithstanding the foregoing, the Borrower shall be under no
Obligation to mark any borrower Materials “PUBLIC”.


7.03           Notices.


(a)           Promptly (and in any event, within two Business Days of any
Responsible Officer of a Loan Party becoming aware of the occurrence thereof)
notify the Administrative Agent and each Lender of the occurrence of any
Default.


(b)           Promptly (and in any event, within five Business Days of any
Responsible Officer  of any Loan Party becoming aware of the occurrence thereof)
notify the Administrative Agent and each Lender of any matter that has resulted
or could reasonably be expected to result in a Material Adverse Effect,
including (i) breach or non-performance of, or any default under, a Contractual
Obligation of any Loan Party or any Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Subsidiary
and any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws.


(c)           Promptly (and in any event, within five Business Days of any
Responsible Officer  of any Loan Party becoming aware of the occurrence thereof)
notify the Administrative Agent and each Lender of the occurrence of any ERISA
Event.
 
 
79

--------------------------------------------------------------------------------

 


(d)           Promptly (and in any event, within five Business Days of any
Responsible Officer of any Loan Party becoming aware of the occurrence thereof)
notify the Administrative Agent and each Lender of any material change in
accounting policies or financial reporting practices by the Borrower or any
Subsidiary, other than changes specified by GAAP, including any determination by
the Borrower referred to in Section 2.10(b).


(e)           Upon the reasonable written request of the Administrative Agent
following the occurrence of any event or the discovery of any condition which
the Administrative Agent or the Required Lenders reasonably believe has caused
(or could be reasonably expected to cause) the representations and warranties
set forth in Section 6.09 to be untrue in any material respect, furnish or cause
to be furnished to the Administrative Agent, at the Loan Parties’ expense, a
report of an environmental assessment of reasonable scope, form and depth,
(including, where appropriate, invasive soil or groundwater sampling) by a
consultant reasonably acceptable to the Administrative Agent as to the nature
and extent of the presence of any Hazardous Materials on any real properties and
as to the compliance by any Loan Party or any of its Subsidiaries with
Environmental Laws at such real properties.  If the Loan Parties fail to deliver
such an environmental report within seventy-five (75) days after receipt of such
written request then the Administrative Agent may arrange for the same, and the
Loan Parties hereby grant to the Administrative Agent and its representatives
access to the real properties to reasonably undertake such an assessment
(including, where appropriate, invasive soil or groundwater sampling).


Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the applicable Loan Party has taken
and proposes to take with respect thereto.  Each notice pursuant to Section
7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.


7.04           Payment of Obligations.


Pay and discharge, as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Loan Party
or such Subsidiary; (b) all lawful claims which, if unpaid, would by law become
a Lien upon its property; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing or relating to such Indebtedness.


7.05           Preservation of Existence, Etc.


(a)           Preserve, renew and maintain in full force and effect its legal
existence under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 8.04 or 8.05.


(b)           Preserve, renew and maintain in full force and effect its good
standing under the Laws of the jurisdiction of its organization, except to the
extent the failure to do so could not reasonably be expected to have a Material
Adverse Effect.


(c)           Take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
 
 
80

--------------------------------------------------------------------------------

 


(d)           Preserve or renew all of its material registered patents,
copyrights, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.


7.06           Maintenance of Properties.


(a)           Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted.


(b)           Make all necessary repairs thereto and renewals and replacements
thereof, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.


(c)           Use the standard of care typical in the industry in the operation
and maintenance of its facilities.


7.07           Maintenance of Insurance.


Maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) with financially sound and reputable insurance companies not
Affiliates of any Loan Party, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the applicable Loan
Party or the applicable Subsidiary operates.


7.08           Compliance with Laws.


Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.


7.09           Books and Records.


(a)           Maintain proper books of record and account, in which full, true
and correct entries in conformity with GAAP consistently applied shall be made
of all financial transactions and matters involving the assets and business of
such Loan Party or such Subsidiary, as the case may be.


(b)           Maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.


7.10           Inspection Rights.


Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice; provided, further, that absent
an Event of Default which is continuing, any such inspection shall be limited to
one per year at the Borrower’s expense.


 
81

--------------------------------------------------------------------------------

 
 
7.11           Use of Proceeds.


Use the proceeds of (a) the Term Loans (i) to finance the Fyfe North America
Acquisition, (ii) to refinance the Indebtedness under the Existing Credit
Agreement, (iii) to redeem the Senior Notes and make the Make-Whole Payments as
provided in the Note Purchase Agreement and (iv) for other general corporate
purposes and (b) the Revolving Loans (i) to finance working capital, capital
expenditures and Permitted Investments, (ii) to finance the *****, (iii) to
finance the Fyfe International Acquisitions and (iv) for other general corporate
purposes, provided that in no event shall the proceeds of the Credit Extensions
be used in contravention of any Law or of any Loan Document.


7.12           Additional Subsidiaries.


Within thirty (30) days after the acquisition or formation of any Subsidiary:


(a)           notify the Administrative Agent thereof in writing, together with
the (i) jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by the Borrower or any Subsidiary and (iv)
number and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto; and


(b)           if such Subsidiary is a Domestic Subsidiary and (i) is a
Wholly-Owned Subsidiary or (ii) is a non-wholly owned Subsidiary to the extent
(A) such non-wholly-owned Subsidiary’s Organization Documents expressly permit
it to become a Guarantor and (B) any consent required of the minority owners has
been obtained, cause such Person to (x) become a Guarantor by executing and
delivering to the Administrative Agent a Joinder Agreement or such other
documents as the Administrative Agent shall deem appropriate for such purpose,
and (y) deliver to the Administrative Agent documents of the types referred to
in Section 5.01(f) and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (i)), all in form,
content and scope reasonably satisfactory to the Administrative Agent.


(c)           Simultaneously with consummation of the Reorganization, cause ITI
to (i) become a Guarantor by executing and delivering to the Administrative
Agent a Joinder Agreement or such other documents as the Administrative Agent
shall deem appropriate for such purpose and (ii) deliver to the Administrative
Agent documents of the types referred to in Section 5.01(f) and favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (i)), all in form, content and scope reasonably
satisfactory to the Administrative Agent.


(d)           Simultaneously with consummation of the Reorganization, cause IC
to (i) become the Borrower by executing the Borrower Assignment, Assumption and
Release or such other documents as the Administrative Agent shall deem
appropriate for such purpose and (ii) deliver to the Administrative Agent
documents of the types referred to in Section 5.01(f) and favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (i)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.
 
 
82

--------------------------------------------------------------------------------

 


7.13           ERISA Compliance.


Do, and cause each of its ERISA Affiliates to do, each of the following: (a)
maintain each Plan in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state law;
(b) cause each Plan that is qualified under Section 401(a) of the Internal
Revenue Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412, Section 430 or Section 431 of
the Internal Revenue Code.


7.14           Interest Rate Protection Agreements.


Within one hundred fifty (150) days of the Closing Date, the Borrower shall
enter into interest rate protection agreements (protecting against fluctuations
in interest rates) reasonably acceptable to the Administrative Agent, which
agreements shall provide coverage in an amount equal to at least 33% of the
outstanding Term Loan and for the duration of three years.


7.15           Pari Passu Ranking.


Maintain the ranking of the Obligations hereunder as pari passu, without
preference or priority, with all other outstanding, unsecured, unsubordinated
obligations of the Borrower and its Subsidiaries, present and future.  In
furtherance of the foregoing:


(a)           if any Subsidiary, or any other Person, shall create or assume a
Guarantee with respect to the Borrower’s obligations under Indebtedness of the
Borrower, the Borrower will concurrently make or cause to be made effective
provisions whereby the Obligations of the Borrower hereunder will be guaranteed
by a Guarantee from such Subsidiary or other Person equally and ratably with all
other obligations guaranteed by such first-mentioned Guarantee; and


(b)           if any Subsidiary of the Borrower, or any other Person, shall
grant a Lien with respect to any of its property or assets to or for the benefit
of any holder of Indebtedness of the Borrower, to secure any of the Borrower’s
obligations under such Indebtedness, whether now in existence or hereafter
arising, the Borrower will concurrently make or cause to be made effective
provisions whereby the obligations of the Borrower hereunder will be secured by
such Lien equally and ratably with all obligations under such Indebtedness
secured thereby.


ARTICLE VIII


NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations that survive the
termination of this Agreement) hereunder shall remain unpaid or unsatisfied, or
any Letter of Credit shall remain outstanding, no Loan Party shall, nor shall it
permit any Subsidiary to, directly or indirectly:


8.01           Liens.


Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:


(a)           Liens pursuant to any Loan Document;
 
 
83

--------------------------------------------------------------------------------

 


(b)           Liens existing on the date hereof and listed on Schedule 8.01 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased, (iii) the direct or any contingent obligor with respect thereto is
not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 8.03(b);


(c)           Liens (other than Liens imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;


(d)           statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established;


(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;


(f)           deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;


(g)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;


(h)           Liens securing judgments for the payment of money (or appeal or
other surety bonds relating to such judgments) not constituting an Event of
Default under Section 9.01(h);


(i)           Liens securing Indebtedness of the Borrower or any Subsidiary
permitted by Section 8.03(e); provided, that at the time of creation, assumption
or incurrence of the Indebtedness secured by any such Lien and after giving
effect thereto and the application of the proceeds thereof, no Default or Event
of Default would exist;


(j)           Liens securing Indebtedness permitted by Section 8.03(f); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, (ii) the Indebtedness secured thereby
does not exceed the cost (negotiated on an arm’s length basis) of the property
being acquired on the date of acquisition and (iii) such Liens attach to such
property concurrently with or within ninety days after the acquisition thereof;


(k)           leases or subleases granted to others not interfering in any
material respect with the business of any Loan Party or any of its Subsidiaries;


(l)           any interest of title of a lessor under, and Liens arising from
UCC financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;
 
 
84

--------------------------------------------------------------------------------

 


(m)           Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;


(n)           normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions;


(o)           Liens of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection;


(p)           Liens of sellers of goods to the Borrower and any of its
Subsidiaries arising under Article 2 of the Uniform Commercial Code or similar
provisions of applicable law in the ordinary course of business, covering only
the goods sold and securing only the unpaid purchase price for such goods and
related expenses;


(q)           Liens, if any, in favor of the Administrative Agent on Cash
Collateral delivered pursuant to Section 2.14(a); or


(r)           Liens on receivables granted by any Subsidiary that is not a Loan
Party in connection with any factoring agreement, provided that such factoring
agreement is permitted by the terms of Section 8.05.


8.02           Investments.


Make any Investments, except:


(a)           Investments held by the Borrower or such Subsidiary in the form of
cash or Cash Equivalents;


(b)           Investments existing as of the Closing Date and set forth in
Schedule 8.02;


(c)           (i) de minimis Investments made to form wholly-owned Domestic
Subsidiaries and (ii) Investments in any Person that is a Loan Party prior to
giving effect to such Investment;


(d)           Investments by any Subsidiary of the Borrower that is not a Loan
Party in any other Subsidiary of the Borrower that is not a Loan Party;


(e)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;


(f)           Guarantees permitted by Section 8.03;


(g)           Permitted Acquisitions;


(h)           Investments made after the Closing Date in joint ventures
(regardless of the form of the entity involved) and Foreign Subsidiaries in an
aggregate amount not to exceed $35,000,000 outstanding at any time;


(i)           any Fyfe International Acquisition; and
 
 
85

--------------------------------------------------------------------------------

 


(j)           *****.


8.03           Indebtedness.


Create, incur, assume or suffer to exist any Indebtedness, except:


(a)           Indebtedness under the Loan Documents;


(b)           Indebtedness of the Borrower and its Subsidiaries set forth in
Schedule 8.03;


(c)           intercompany Indebtedness permitted under Section 8.02;


(d)           obligations (contingent or otherwise) of the Borrower or any
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and (ii)
such Swap Contract does not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party;


(e)           Priority Debt in an aggregate principal amount not to exceed 10%
of the Borrower’s Consolidated Net Worth at any time outstanding; provided,
however, that secured Indebtedness of the Borrower and its Subsidiaries shall
not exceed 25% of such Priority Debt permitted pursuant to this clause (e);


(f)           purchase money Indebtedness (including obligations in respect of
Capital Leases or Synthetic Leases) hereafter incurred by the Borrower or any of
its Subsidiaries to finance the purchase of fixed assets, and renewals,
refinancings and extensions thereof, provided that (i) the total of all such
Indebtedness for all such Persons taken together shall not exceed an aggregate
principal amount of $1,000,000 at any one time outstanding; (ii) such
Indebtedness when incurred shall not exceed the purchase price of the asset(s)
financed; and (iii) no such Indebtedness shall be refinanced for a principal
amount in excess of the principal balance outstanding thereon at the time of
such refinancing;


(g)           until October 15, 2011, the Senior Notes in an aggregate principal
amount not to exceed $65,000,000; and


(h)           other unsecured Indebtedness of the Borrower in an aggregate
principal amount not to exceed $10,000,000.


8.04           Fundamental Changes.


Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided that, notwithstanding the foregoing provisions
of this Section 8.04 but subject to the terms of Section 7.12, (a) the Borrower
may merge or consolidate with any of its Subsidiaries provided that the Borrower
shall be the continuing or surviving corporation, (b) any Loan Party other than
the Borrower may merge or consolidate with any other Loan Party other than the
Borrower, (c) any Foreign Subsidiary may be merged or consolidated with or into
any Loan Party provided that such Loan Party shall be the continuing or
surviving corporation, (d) any Foreign Subsidiary may be merged or consolidated
with or into any other Foreign Subsidiary, (e) each of Affholder, Corrpro
Companies International, Inc., Kinsel and any non-operating Subsidiary may be
dissolved or liquidated by the Borrower provided that any assets of such Person
are transferred to a Loan Party prior to or in connection with such dissolution,
(f) ITI may transfer the assets of its division, United Pipeline Systems, into a
new wholly-owned Subsidiary provided such new Subsidiary becomes a Guarantor
pursuant to Section 7.12, (g) the Borrower and/or any Loan Party may transfer
its assets to another party provided such party becomes a Guarantor pursuant to
Section 7.12, and (h) the Borrower and its Subsidiaries may consummate the
Reorganization.
 
 
86

--------------------------------------------------------------------------------

 


8.05           Dispositions.


Make any Disposition except for (a) Permitted Sale Leasebacks and (b) other
Dispositions so long as (i) the consideration paid in connection therewith shall
be cash or Cash Equivalents paid contemporaneous with consummation of the
transaction and shall be in an amount not less than the fair market value of the
property disposed of, (ii) such transaction does not involve a sale or other
disposition of receivables other than (A) receivables owned by a Subsidiary that
is not a Loan Party and sold or otherwise transferred in connection with a
factoring arrangement, or (B) receivables owned by or attributable to other
property concurrently being disposed of in a transaction otherwise permitted
under this Section 8.05, and (iii) the aggregate net book value of all of the
assets Disposed of by the Borrower and its Subsidiaries in all such transactions
(A) occurring during any fiscal year shall not exceed $20,000,000 and
(B) occurring during the term of this Agreement shall not exceed $50,000,000.


8.06           Restricted Payments.


Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:


(a)           each Subsidiary may make Restricted Payments to Persons that own
Equity Interests in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;


(b)           the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the Equity Interests of such
Person;


(c)           the Borrower may purchase, redeem or otherwise acquire Equity
Interests or options to acquire any such Equity Interests from management or
directors of Borrower in connection with the issuance and exercise of stock
options, restricted stock grants or awards, deferred stock unit awards or other
Equity Interests under the Borrower’s employee and/or director equity plans in
an amount not to exceed $5,000,000 in the aggregate in any fiscal year; provided
that no Default or Event of Default exists immediately prior to and after giving
effect to any such purchase, redemption or acquisition; and


(d)           so long as (i) no Default or Event of Default exists immediately
prior to and after giving effect to such Restricted Payment, (ii) the
Consolidated Leverage Ratio (calculated on a Pro Forma Basis after giving effect
to such Restricted Payment) is less than 2.0 to 1.0 and (iii) the Consolidated
Fixed Charge Coverage Ratio (calculated on a Pro Forma Basis after giving effect
to such Restricted Payment) is greater than or equal to 1.25 to 1.0, the
Borrower and each Subsidiary may make additional Restricted Payments; provided
that if the Consolidated Leverage Ratio is greater than or equal to 2.0 to 1.0,
then the Borrower shall only be permitted to make additional Restricted Payments
in an aggregate amount not to exceed $5,000,000 in any fiscal year.
 
 
87

--------------------------------------------------------------------------------

 


8.07           Change in Nature of Business.


Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries (but including the
business conducted by Fyfe North America, Fyfe International and *****) on the
Closing Date or any business substantially related or incidental thereto.


8.08           Transactions with Affiliates and Insiders.


Except as set forth on Schedule 8.08, enter into or permit to exist any
transaction or series of transactions with any officer, director or Affiliate of
such Person other than (a) advances of working capital to any Loan Party, (b)
transfers of cash and assets to any Loan Party, (c) intercompany transactions
expressly permitted by Section 8.02, Section 8.03, Section 8.04, Section 8.05 or
Section 8.06, (d) normal and reasonable compensation and reimbursement of
expenses of officers and directors in the ordinary course of business and (e)
except as otherwise specifically limited in this Agreement, other transactions
which are entered into in the ordinary course of such Person’s business on terms
and conditions substantially as favorable to such Person as would be obtainable
by it in a comparable arms-length transaction with a Person other than an
officer, director or Affiliate.


8.09           Burdensome Agreements.


(a)           Enter into, or permit to exist, any Contractual Obligation that
encumbers or restricts on the ability of any such Person to (i) pay dividends or
make any other distributions to any Loan Party on its Equity Interests or with
respect to any other interest or participation in, or measured by, its profits,
(ii) pay any Indebtedness or other obligation owed to any Loan Party, (iii) make
loans or advances to any Loan Party, (iv) sell, lease or transfer any of its
property to any Loan Party, (v) pledge its property pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof or (vi) act as a Loan Party pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (i)-(v) above) for (1) this
Agreement, the other Loan Documents and the Note Purchase Agreement, (2) any
document or instrument governing Indebtedness incurred pursuant to Section
8.03(f), provided that any such restriction contained therein relates only to
the asset or assets constructed or acquired in connection therewith, (3) any
Permitted Lien or any document or instrument governing any Permitted Lien,
provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien or (4) customary restrictions and
conditions contained in any agreement relating to the sale of any property
permitted under Section 8.05 pending the consummation of such sale.


(b)           Enter into, or permit to exist, any Contractual Obligation that
prohibits or otherwise restricts the existence of any Lien upon any of its
property in favor of the Administrative Agent (for the benefit of the Lenders)
for the purpose of securing the Obligations, whether now owned or hereafter
acquired, or requiring the grant of any security for any obligation if such
property is given as security for the Obligations, except (i) any document or
instrument governing Indebtedness incurred pursuant to Section 8.03(f), provided
that any such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (ii) in connection with any
Permitted Lien or any document or instrument governing any Permitted Lien,
provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien, (iii) pursuant to customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 8.05, pending the consummation of such sale
and (iv) the Note Purchase Agreement.
 
 
88

--------------------------------------------------------------------------------

 


8.10           Use of Proceeds.


Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.


8.11           Financial Covenants.


(a)           Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio as of the end of any fiscal quarter of the Borrower to be greater than (i)
3.00 to 1.0 as of the end of any fiscal quarter ending during the period from
the Closing Date to and including March 31, 2012, (ii) 2.75 to 1.0 as of the end
of any fiscal quarter ending during the period from June 30, 2012 to and
including March 31, 2013, (iii) 2.50 to 1.0 as of the end of any fiscal quarter
ending during the period from June 30, 2013 to and including March 31, 2014 and
(iv) 2.25 to 1.0 as of the end of any fiscal quarter ending thereafter.


(b)           Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated
Fixed Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower
to be less than 1.25 to 1.0.


(c)           Consolidated Net Worth.  Permit the Consolidated Net Worth at any
time to be less than the sum of 80% of Consolidated Net Worth as of December 31,
2010 increased on a cumulative basis as of the end of each fiscal quarter of the
Borrower by an amount equal to 50% of Consolidated Net Income (to the extent
positive) for such fiscal quarter and 100% of all Equity Issuances (net of any
shares re-acquired).


8.12           Organization Documents; Fiscal Year; Legal Name, State of
Formation and Form of Entity.


(a)           Amend, modify or change its Organization Documents in a manner
adverse to the Lenders.


(b)           Change its fiscal year.


(c)           Without providing ten (10) days prior written notice to the
Administrative Agent, change its name, state of formation or form of
organization.


8.13           Preferred Equity.


Notwithstanding any other provisions of this Agreement to the contrary, (i)
permit any Loan Party or any Subsidiary of any Loan Party to issue or have
outstanding any shares of preferred Equity Interests (other than any preferred
Equity Interests issued by a Foreign Subsidiary in favor of another Foreign
Subsidiary or a Loan Party) or (ii) create, incur, assume or suffer to exist any
Lien on any Equity Interests of any Subsidiary of any Loan Party, except for
Permitted Liens.


8.14           Sale Leasebacks.


Enter into any Sale and Leaseback Transaction other than a Permitted Sale
Leaseback Transaction.
 
 
89

--------------------------------------------------------------------------------

 


ARTICLE IX


EVENTS OF DEFAULT AND REMEDIES


9.01           Events of Default.


Any of the following shall constitute an Event of Default:


(a)           Non-Payment.  The Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation, or (ii) within three Business Days after the same becomes
due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) within five Business Days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or


(b)           Specific Covenants.  Any Loan Party fails to perform or observe
any term, covenant or agreement contained in any of Section 7.01, 7.02, 7.03,
7.05(a) (with respect to any Loan Party), 7.10, 7.11 or 7.14 or Article VIII; or


(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty days after the earlier of the date on which (i) a
Responsible Officer of a Loan Party becomes aware of such failure or (ii) notice
thereof shall have been given to the Borrower by the Administrative Agent or any
Lender; or


(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or


(e)           Cross-Default.  (i) Any Loan Party or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; or
 
 
90

--------------------------------------------------------------------------------

 


(f)           Insolvency Proceedings, Etc.  Any Loan Party or any of its
Significant Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty calendar days; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for sixty calendar days, or an order for
relief is entered in any such proceeding; or


(g)           Inability to Pay Debts; Attachment.  (i) Any Loan Party or any of
its Significant Subsidiaries becomes unable or admits in writing its inability
or fails generally to pay its debts as they become due, or (ii) any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of any such Person and is not
released, vacated or fully bonded within thirty days after its issue or levy; or


(h)           Judgments.  There is entered against any Loan Party or any
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of ten consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or


(i)           ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of the
Threshold Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount; or


(j)           Invalidity of Loan Documents.  Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the Obligations
(other than contingent indemnification obligations that survive the termination
of this Agreement), ceases to be in full force and effect; or any Loan Party
contests in any manner the validity or enforceability of any Loan Document; or
any Loan Party denies that it has any or further liability or obligation under
any Loan Document, or purports to revoke, terminate or rescind any Loan
Document; or


(k)           Change of Control.  There occurs any Change of Control.
 
 
91

--------------------------------------------------------------------------------

 


9.02           Remedies Upon Event of Default.


If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:


(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;


(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;


(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and


(d)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.


9.03           Application of Funds.


After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer)
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between any Loan Party and any Lender, or
any Affiliate of a Lender, to the extent such Swap Contract is permitted by
Section 8.03(d), ratably among the Lenders (and, in the case of such Swap
Contracts, Affiliates of Lenders) and the L/C Issuer in proportion to the
respective amounts described in this clause Third held by them;
 
 
92

--------------------------------------------------------------------------------

 


Fourth, to (a) payment of that portion of the Obligations constituting accrued
and unpaid principal of the Loans and L/C Borrowings, (b) payment of breakage,
termination or other payments, and any interest accrued thereon, due under any
Swap Contract between any Loan Party and any Lender, or any Affiliate of a
Lender, to the extent such Swap Contract is permitted by Section 8.03(d), (c)
payments of amounts due under any Treasury Management Agreement between any Loan
Party and any Lender, or any Affiliate of a Lender and (d) Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit, ratably among the Lenders (and, in the case of such Swap
Contracts and Treasury Management Agreements, Affiliates of Lenders) and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.


Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.


ARTICLE X


ADMINISTRATIVE AGENT


10.01           Appointment and Authority.


Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.


10.02           Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Loan Party or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.
 
 
93

--------------------------------------------------------------------------------

 


10.03           Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:


(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and


(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


10.04           Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
 
94

--------------------------------------------------------------------------------

 


10.05           Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.


10.06           Resignation of Administrative Agent.


(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been appointed by
the Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation (or
such earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.


(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable Law by notice in writing to the
Borrower and such Person remove such Person as the Administrative Agent and, in
consultation with the Borrower, appoint a successor.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.


(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the L/C Issuer directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent, and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring or removed Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.
 
 
95

--------------------------------------------------------------------------------

 


Any resignation by or removal of Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation or removal as L/C
Issuer and Swing Line Lender.  Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer and Swing Line Lender, (b) the retiring L/C Issuer and Swing
Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.


10.07           Non-Reliance on Administrative Agent and Other Lenders.


Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


10.08           No Other Duties; Etc.


Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.


10.09           Administrative Agent May File Proofs of Claim.


In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:


(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations (other than obligations under Swap Contracts or Treasury
Management Agreements to which the Administrative Agent is not a party) that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the L/C Issuer and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuer and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuer and the Administrative Agent under
Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial proceeding;
and
 
 
96

--------------------------------------------------------------------------------

 


(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.


10.10           Guaranty Matters.


Each of the Lenders and the L/C Issuer irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.  Upon request by the Administrative
Agent at any time, the Required Lenders will confirm in writing the
Administrative Agent’s authority to release any Guarantor from its obligations
under the Guaranty, pursuant to this Section 10.10.


ARTICLE XI


MISCELLANEOUS


11.01           Amendments, Etc.


No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, further, that


(a)           no such amendment, waiver or consent shall:


(i)           extend or increase the Commitment of a Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that a waiver of any condition precedent set forth in Section 5.02 or
of any Default or a mandatory reduction in Commitments is not considered an
extension or increase in Commitments of any Lender);
 
 
97

--------------------------------------------------------------------------------

 


(ii)           postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal (excluding mandatory prepayments),
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled or mandatory reduction of the Commitments hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such payment or whose Commitments are to be reduced;


(iii)           reduce the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (i) of the final
proviso to this Section 11.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
entitled to receive such payment of principal, interest, fees or other amounts;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest or Letter of Credit Fees at the Default Rate;


(iv)           change Section 2.13 or Section 9.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby;


(v)           change any provision of this Section 11.01(a) or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby;


(vi)           release the Borrower or, except in connection with a merger or
consolidation permitted under Section 8.04 or a Disposition permitted under
Section 8.05, all or substantially all of the Guarantors without the written
consent of each Lender directly affected thereby, except to the extent the
release of any Guarantor is permitted pursuant to Section 10.10 (in which case
such release may be made by the Administrative Agent acting alone); provided,
that, it is understood and agreed that the Administrative Agent may release ITI
as the Borrower in connection with the Reorganization so long as at such time
(x) IC shall be added as a Borrower pursuant to Section 7.12 and shall assume
all of the obligations of ITI as a Borrower under this Agreement as of the date
thereof and (y) ITI shall be added as a Guarantor pursuant to Section 7.12; or


(vii)           without the consent of Lenders (other than Defaulting Lenders)
holding in the aggregate at least a majority of the Revolving Commitments (or if
the Revolving Commitments have been terminated, the outstanding Revolving Loans
(and participations in any Swing Line Loans and L/C Obligations)), (i) waive any
Default or Event of Default for purposes of Section 5.02 for purposes of any
Revolving Loan Borrowing or L/C Credit Extension, (ii) amend, change, waive,
discharge or terminate Section 2.01(a), 2.02, 2.03, 2.05(b)(i) or 2.06 or any
term, covenant or agreement contained in Article VIII or Article IX or (iii)
amend or change any provision of this Section 11.01(a)(vii);


(viii)           without the consent of Lenders (other than Defaulting Lenders)
holding in the aggregate at least a majority of the outstanding Term Loan (and
participations therein), (A) amend, change, waive, discharge or terminate
Section 2.05(b)(vii) so as to alter the manner of application of proceeds of any
mandatory prepayment required by Section 2.05(b)(ii), (iii), (iv), (v) or (vi)
hereof or (B) amend or change any provision of this Section 11.01(a)(viii); or


(ix)           amend the definition of “Alternative Currency” without the
written consent of each Lender;
 
 
98

--------------------------------------------------------------------------------

 


(b)           unless also signed by the L/C Issuer, no amendment, waiver or
consent shall affect the rights or duties of the L/C Issuer under this Agreement
or any Issuer Document relating to any Letter of Credit issued or to be issued
by it;


(c)           unless also signed by the Swing Line Lender, no amendment, waiver
or consent shall affect the rights or duties of the Swing Line Lender under this
Agreement; and


(d)           unless also signed by the Administrative Agent, no amendment,
waiver or consent shall affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document;


provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender, (iii) each Lender is entitled to vote as such
Lender sees fit on any bankruptcy reorganization plan that affects the Loans,
and each Lender acknowledges that the provisions of Section 1126(c) of the
Bankruptcy Code of the United States supersedes the unanimous consent provisions
set forth herein and (iv) the Required Lenders shall determine whether or not to
allow a Loan Party to use cash collateral in the context of a bankruptcy or
insolvency proceeding and such determination shall be binding on all of the
Lenders.


11.02           Notices and Other Communications; Facsimile Copies.


(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:


(i)           if to the Borrower or any other Loan Party, the Administrative
Agent, the L/C Issuer or the Swing Line Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and


(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
 
99

--------------------------------------------------------------------------------

 


(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Loan
Party, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
any Loan Party, any Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).


(d)           Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuer and the Swing
Line Lender.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.
 
 
100

--------------------------------------------------------------------------------

 


(e)           Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of any Loan Party even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Loan Parties shall indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of a Loan Party.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.


11.03           No Waiver; Cumulative Remedies; Enforcement.


No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.


11.04           Expenses; Indemnity; and Damage Waiver.


(a)           Costs and Expenses.  The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Joint Lead
Arrangers and each of their Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent and the Joint Lead
Arrangers), in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Joint Lead Arrangers, any Lender or the L/C Issuer
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Joint Lead Arrangers, any Lender or the L/C Issuer),
and shall pay all fees and time charges for attorneys who may be employees of
the Administrative Agent, the Joint Lead Arrangers, any Lender or the L/C
Issuer, in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
 
 
101

--------------------------------------------------------------------------------

 


(b)           Indemnification by the Loan Parties.  The Loan Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), the Joint Lead
Arrangers, each Lender and the L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.


(c)           Reimbursement by Lenders.  To the extent that the Loan Parties for
any reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by them to the Administrative Agent (or any
sub-agent thereof), each of the Joint Lead Arrangers, the L/C Issuer or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), each of the Joint Lead
Arrangers, the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), either of the Joint
Lead Arrangers or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the applicable Joint Lead Arranger or L/C Issuer in connection with
such capacity.  The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).
 
 
102

--------------------------------------------------------------------------------

 


(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.


(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.


(f)           Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent and the L/C Issuer, the replacement of
any Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all the other Obligations.


11.05           Payments Set Aside.


To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment.  The obligations
of the Lenders and the L/C Issuer under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.


11.06           Successors and Assigns.


(a)           Successors and Assigns Generally.  The provisions of this
Agreement and the other Loan Documents shall be binding upon and inure to the
benefit of the parties hereto and thereto and their respective successors and
assigns permitted hereby, except that the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder or thereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
 
 
103

--------------------------------------------------------------------------------

 


(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:


(i)           Minimum Amounts.


(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
 
(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;


(ii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:


(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;


(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any Term Loan Commitment, Incremental Term Loan Commitment or Revolving
Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the Commitment subject to such assignment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender or (ii) any Term
Loan to a Person that is not a Lender, an Affiliate of a Lender or an Approved
Fund;
 
 
104

--------------------------------------------------------------------------------

 


(C)           the consent of the L/C Issuer, including the institutions included
pursuant to clause (d) of the definition thereof, (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and


(D)           the consent of the Swing Line Lender (such consent not to
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Commitment if such assignment is to a Person that is
not a Lender with a Revolving Commitment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender.


(iii)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Loan Parties shall have no liability for such fee
(except as provided in Section 11.13(a)) and the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment.  The assignee, if it is not a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.


(iv)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B) or (C) to a natural person.


(v)           Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
 
 
105

--------------------------------------------------------------------------------

 


(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.


(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the other Lenders and the L/C Issuer shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in clauses (i) through (vii) of the Section 11.01(a) that
affects such Participant.  Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
 
(e)           Limitation on Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
 
 
106

--------------------------------------------------------------------------------

 


(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.


(g)           Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon thirty days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon thirty days’
notice to the Borrower, resign as Swing Line Lender.  In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be.  If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (1) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (2) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.


11.07           Treatment of Certain Information; Confidentiality.


Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives and to any direct or indirect contractual
counterparty (or such contractual counterparty’s professional advisor) under any
Swap Contract relating to Loans outstanding under this Agreement (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to a Loan Party and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.
 
 
107

--------------------------------------------------------------------------------

 


For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any
Subsidiary.  Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.


Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.


11.08           Set-off.


If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer, irrespective of whether or not
such Lender or the L/C Issuer shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that, in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  The rights of
each Lender, the L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the L/C Issuer or their respective Affiliates may have.  Each
Lender and the L/C Issuer agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.


11.09           Interest Rate Limitation.


Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
 
 
108

--------------------------------------------------------------------------------

 


11.10           Counterparts; Integration; Effectiveness.


This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.


11.11           Survival of Representations and Warranties.


All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


11.12           Severability.


If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.


11.13           Replacement of Lenders.


If (i) any Lender makes a determination that the maintaining or making of
Eurocurrency Rate Loans are unlawful under Section 3.02 or requests compensation
under Section 3.04, (ii) the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, (iii) a Lender (a “Non-Consenting Lender”) does not
consent to a proposed change, waiver, discharge or termination with respect to
any Loan Document that has been approved by the Required Lenders as provided in
Section 11.01 but requires unanimous consent of all Lenders or all Lenders
directly affected thereby (as applicable) and, or (iv) any Lender is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
 
 
109

--------------------------------------------------------------------------------

 


(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);


(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);


(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or a determination that the maintaining or
making of Eurocurrency Rate Loans are unlawful under Section 3.02 or payments
required to be made pursuant to Section 3.01, such assignment will result in a
reduction in such compensation or payments thereafter;


(d)           such assignment does not conflict with applicable Laws; and


(e)           in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination; provided that the failure by such Non-Consenting Lender to
execute and deliver an Assignment and Assumption shall not impair the validity
of the removal of such Non-Consenting Lender and the mandatory assignment of
such Non-Consenting Lender’s Commitments and outstanding Loans and
participations in L/C Obligations and Swing Line Loans pursuant to this Section
11.13 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


11.14           Governing Law; Jurisdiction; Etc.


(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF MISSOURI WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.


(b)           SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF MISSOURI SITTING IN
ST. LOUIS, MISSOURI AND OF THE UNITED STATES DISTRICT COURT OF THE EASTERN
DISTRICT OF MISSOURI, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH MISSOURI
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
 
 
110

--------------------------------------------------------------------------------

 


(c)           WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


11.15           Waiver of Right to Trial by Jury.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


11.16           Electronic Execution of Assignments and Certain Other Documents.


The words “execution,” “signed,” “signature” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
 
111

--------------------------------------------------------------------------------

 


11.17           USA PATRIOT Act.


Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.


11.18           No Advisory or Fiduciary Relationship.


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent and BAS,
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and BAS, on the other
hand, (ii) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (iii) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (b)(i) the Administrative Agent and BAS each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not and will not be acting as an advisor, agent or
fiduciary, for the Borrower or any of Affiliates or any other Person and (ii)
neither the Administrative Agent nor BAS has any obligation to the Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent and BAS and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor BAS has any obligation to disclose any of such
interests to the Borrower or its Affiliates.  To the fullest extent permitted by
law, the Borrower hereby waives and releases, any claims that it may have
against the Administrative Agent or BAS with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.


11.19           STATUTORY NOTICE – ORAL COMMITMENTS.


THE FOLLOWING NOTICE IS GIVEN PURSUANT TO SECTION 432.047 OF THE MISSOURI
REVISED STATUTES; NOTHING CONTAINED IN SUCH NOTICE SHALL BE DEEMED TO LIMIT OR
MODIFY THE TERMS OF THE LOAN DOCUMENTS. AS USED HEREIN, "BORROWER(S)" MEANS EACH
LOAN PARTY, "CREDITOR" MEANS THE ADMINISTRATIVE AGENT, THE L/C ISSUER, THE SWING
LINE LENDER AND EACH LENDER AND EACH OF "THE CREDIT AGREEMENT" AND "THIS
WRITING" MEANS THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS:


ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT
IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT.  TO PROTECT YOU (BORROWER(S)) AND
US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH
COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
WRITING TO MODIFY IT.
 
 
112

--------------------------------------------------------------------------------

 


THE LOAN PARTIES ACKNOWLEDGE THAT THERE ARE NO SUCH ORAL AGREEMENTS.


11.20           Time of the Essence.


Time is of the essence of the Loan Documents.






[SIGNATURE PAGES FOLLOW]
 
 
113

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


BORROWER:                                        INSITUFORM TECHNOLOGIES, INC.,
a Delaware corporation




By:/s/ David F. Morris           
                                                      
Name: David F. Morris
Title: Senior Vice President, General Counsel and Chief Administrative Officer




GUARANTORS:                                   INSITUFORM TECHNOLOGIES USA, INC.,
a Delaware corporation




By:/s/ David F. Morris           
                                                      
Name: David F. Morris
Title: Senior Vice President and Chief Administrative Officer


INA ACQUISITION CORP.,
a Delaware corporation




By:/s/ David F. Morris           
                                                      
Name: David F. Morris
Title: Senior Vice President and Chief Administrative Officer


ITI INTERNATIONAL SERVICES, INC.,
a Delaware corporation




By:/s/ David F. Morris           
                                                      
Name: David F. Morris
Title: Senior Vice President and Chief Administrative Officer


MISSISSIPPI TEXTILES CORPORATION,
a Mississippi corporation




By:/s/ David F. Morris           
                                                      
Name: David F. Morris
Title: Senior Vice President and Chief Administrative Officer


AFFHOLDER, INC.,
a Missouri corporation




By:/s/ David F. Morris           
                                                      
Name: David F. Morris
Title: Senior Vice President and Chief Administrative Officer
 
 
 

--------------------------------------------------------------------------------

 


THE BAYOU COMPANIES, LLC,
a Delaware limited liability company




By:/s/ David F. Morris           
                                                      
Name: David F. Morris
Title: Senior Vice President and Chief Administrative Officer


KINSEL INDUSTRIES, INC.,
a Texas corporation




By:/s/ David F. Morris           
                                                      
Name: David F. Morris
Title: Senior Vice President and Chief Administrative Officer


COMMERCIAL COATING SERVICES INTERNATIONAL, LLC,
a Texas limited liability company




By:/s/ David F. Morris           
                                                      
Name: David F. Morris
Title: Senior Vice President and Chief Administrative Officer


BAYOU WELDING WORKS, LLC,
a Louisiana limited liability company




By:/s/ David F. Morris           
                                                      
Name: David F. Morris
Title: Senior Vice President and Chief Administrative Officer


INFRASTRUCTURE GROUP HOLDINGS, LLC,
a Delaware limited liability company




By:/s/ David F. Morris           
                                                      
Name: David F. Morris
Title: Senior Vice President and Chief Administrative Officer


FIBRWRAP CONSTRUCTION SERVICES, INC.,
a Delaware corporation




By:/s/ David F. Morris           
                                                      
Name: David F. Morris
Title: Senior Vice President and Chief Administrative Officer
 
 
 

--------------------------------------------------------------------------------

 
 
FIBRWRAP CONSTRUCTION SERVICES USA, INC.,
a Delaware corporation




By:/s/ David F. Morris           
                                                      
Name: David F. Morris
Title: Senior Vice President and Chief Administrative Officer
 
UNITED PIPELINE SYSTEMS INTERNATIONAL, INC.,
a Delaware corporation




By:/s/ David F. Morris           
                                                      
Name: David F. Morris
Title: Senior Vice President and Chief Administrative Officer


UNITED PIPELINE MIDDLE EAST, INC.,
a Delaware corporation




By:/s/ David F. Morris           
                                                      
Name: David F. Morris
Title: Senior Vice President and Chief Administrative Officer


INSITUFORM E & M HOLDING COMPANY, LLC,
a Delaware limited liability company




By:/s/ David F. Morris           
                                                      
Name: David F. Morris
Title: Senior Vice President and Chief Administrative Officer


CRTS, INC.,
an Oklahoma corporation




By:/s/ David F. Morris           
                                                      
Name: David F. Morris
Title: Senior Vice President and Chief Administrative Officer


CORRPRO COMPANIES, INC.,
an Ohio corporation




By:/s/ David F. Morris           
                                                      
Name: David F. Morris
Title: Senior Vice President and Chief Administrative Officer
 
 
 

--------------------------------------------------------------------------------

 
 
CORRPRO COMPANIES INTERNATIONAL, INC.,
a Nevada corporation




By:/s/ David F. Morris           
                                                      
Name: David F. Morris
Title: Senior Vice President and Chief Administrative Officer




OCEAN CITY RESEARCH CORPORATION,
a New Jersey corporation




By:/s/ David F. Morris           
                                                      
Name: David F. Morris
Title: Senior Vice President and Chief Administrative Officer


CORRPRO CANADA HOLDINGS, INC.,
a Delaware corporation




By:/s/ David F. Morris           
                                                      
Name: David F. Morris
Title: Senior Vice President and Chief Administrative Officer


CORRPRO HOLDINGS LLC,
a Delaware limited liability company




By:/s/ David F. Morris           
                                                      
Name: David F. Morris
Title: Vice President


AEGION CORPORATION,
a Delaware corporation




By:/s/ David F.
Morris                                                                  
Name: David F. Morris
Title: Senior Vice President, General Counsel and Chief Administrative Officer


INSITUFORM MERGERSUB, INC.,
a Delaware corporation




By:/s/ David F. Morris           
                                                      
Name: David F. Morris
Title: Chief Executive Officer and President
 
 
 

--------------------------------------------------------------------------------

 


ADMINISTRATIVE
AGENT:                                                 BANK OF AMERICA, N.A.,
as Administrative Agent


By:/s/ Linda Lov                     
                                                      
Name: Linda Lov
Title: AVP


LENDERS:                                             BANK OF AMERICA, N.A.,
as a Lender, Swing Line Lender and L/C Issuer


By:/s/ Stephen Bode              
                                                                
Name: Stephen Bode
Title: Senior Vice President


JPMORGAN CHASE BANK, N.A.,
as a Lender and L/C Issuer


By: /s/ Donna B.
Kirtian                                                                         
Name: Donna B. Kirtian
Title: Vice President


FIFTH THIRD BANK,
as a Lender


By: /s/ Traci L. Dodson         
                                                                
Name:  Traci L. Dodson
Title: Vice President


REGIONS BANK,
as a Lender


By: /s/ John Holland              
                                                                
Name:  John Holland
Title: Senior Vice President


U.S. BANK NATIONAL ASSOCATION,
as a Lender


By: /s/ Heather Hinkleman    
                                                      
Name:  Heather Hinkleman
Title: Vice President


PNC BANK, NATIONAL ASSOCIATION,
as a Lender


By: /s/ David Bentzinger       
                                                      
Name:  David Bentzinger
Title: Senior Vice President
 
 
 

--------------------------------------------------------------------------------

 


COMPASS BANK,
as a Lender


By: /s/ John R. Bozalis, Jr.     
                                                      
Name:  John R. Bozalis, Jr.
Title: Senior Vice President


KEYBANK NATIONAL ASSOCATION,
as a Lender


By: /s/ Suzannah Harris         
                                                                
Name:  Suzannah Harris
Title: Vice President


BANK OF THE WEST,
as a Lender


By: /s/ Roger A. Lumley        
                                                      
Name:  Roger A. Lumley
Title: Senior Relationship Manager – Vice President


ASSOCIATED BANK, N.A.,
as a Lender


By: /s/ Mark Weitekamp       
                                                      
Name:  Mark Weitekamp
Title: Senior Vice President


HSBC BANK,
as a Lender


By: /s/ Lewis Fisher                
                                                      
Name:  Lewis Fisher
Title: Senior Vice President


BRANCH BANKING & TRUST COMPANY,
as a Lender


By: /s/ Roger Eric Searls        
                                                      
Name:  Roger Eric Searls
Title: Vice President


COMERICA BANK,
as a Lender


By: /s/ Heather A. Whiting   
                                                                
Name:  Heather A. Whiting
Title: Vice President
 
 
 

--------------------------------------------------------------------------------

 
 
NATIONAL BANK OF KUWAIT, S.A.K.,
GRAND CAYMAN BRANCH,
as a Lender


By: /s/ Wendy B.
Wanninger                                                                
Name:  Wendy B. Wanninger
Title: Executive Manager




By: /s/  Marwan Isbaih          
                                                                
Name:  Marwan Isbaih
Title: General Manager


STIFEL BANK & TRUST,
as a Lender


By: /s/ John H. Phillips          
                                                                
Name:  John H. Phillips
Title: Executive Vice President


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(a)


EXISTING LETTERS OF CREDIT


PART A
Issuer
Applicant
Beneficiary
Letter of Credit Number
Amount
Expiration
Bank of America, N.A.
Corrpro Companies, Inc.
ACSTAR INSURANCE CO.
3092567
$53,300.00
03/01/12
Bank of America, N.A.
Corrpro Companies, Inc.
ROYAL BANK OF CANADA
3086245
$300,000.00
01/15/12
Bank of America, N.A.
Insituform Technologies, Inc.
CITY OF CHICAGO
705264
$25,000.00
12/31/14



Part B
Issuer
Applicant
Beneficiary
Letter of Credit Number
Amount
Expiration
Bank of America, N.A.
Insituform Technologies, Inc.
LIBERTY MUTUAL INSURANCE CO.
3039594
$12,537,834.00
07/01/12
Bank of America, N.A.
Insituform – SPML JV
CANARA BANK
3091713
17,250,000.00 Rupees ($390,669.38 USD as of 8/19/11)
4/30/12
Bank of America, N.A.
Insituform – SPML JV
CANARA BANK
3091784
17,164,366.13 Rupees ($388,729.98 USD as of 8/19/11)
4/30/12
JP Morgan Chase Bank
Insituform Pacific Pty Limited
WESTPAC BANKING CORPORATION
S-769763
$500,000.00
06/30/12
JP Morgan Chase Bank
United Pipeline de Mexico S.A.
INDUSTRIAL  PROCARSA, S.A. DE C.V.
S-947593
$1,895,000.00
09/30/11
JP Morgan Chase Bank
United Pipeline de Mexico S.A.
PYTCO S.A. DE C.V.
S-945049
$1,400,000.00
09/30/11

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.01(b)


MANDATORY COST FORMULAE


1.
The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

 
 
(a)
the requirements of the Bank of England and/or the Financial Services Authority
(or, in either case, any other authority which replaces all or any of its
functions); or

 
 
(b)
the requirements of the European Central Bank.

 
2.
On the first day of each Interest Period (or as soon as practicable thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below.  The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.  The Administrative Agent will, at the
request of the Borrower or any Lender, deliver to the Borrower or such Lender as
the case may be, a statement setting forth the calculation of any Mandatory
Cost.

 
3.
The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent.  This percentage will be certified by such Lender in its
notice to the Administrative Agent as the cost (expressed as a percentage of
such Lender’s participation in all Loans made from such Lending Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of Loans made from that Lending Office.

 
4.
The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 
 
(a)
in relation to any Loan in Sterling:

 

 
AB+C(B-D)+E x 0.01
  per cent per annum
 
100 - (A+C)

 
 
(b)
in relation to any Loan in any currency other than Sterling:

 

 
E x 0.01
  per cent per annum
 
300

 
Where:
 
 
“A”
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 
 
 

--------------------------------------------------------------------------------

 
 
 
“B”
is the percentage rate of interest (excluding the Applicable Rate, the Mandatory
Cost and any interest charged on overdue amounts pursuant to the first sentence
of Section 2.08(b) and, in the case of interest (other than on overdue amounts)
charged at the Default Rate, without counting any increase in interest rate
effected by the charging of the Default Rate) payable for the relevant Interest
Period of such Loan.

 
 
“C”
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 
 
“D”
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 
 
“E”
is designed to compensate Lenders for amounts payable under the Fees Regulations
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 
5.
For the purposes of this Schedule:

 
 
(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 
 
(b)
“Fees Regulations” means the FSA Supervision Manual or such other law or
regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;

 
 
(c)
“Fee Tariffs” means the fee tariffs specified in the Fees Regulations under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Regulations but taking into account any applicable
discount rate); and

 
 
(d)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Regulations.

 
6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05).  A negative result obtained by subtracting D from B shall be taken as
zero.  The resulting figures shall be rounded to four decimal places.

 
7.
If requested by the Administrative Agent or the Borrower, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and the Borrower, the rate of charge payable
by such Lender to the Financial Services Authority pursuant to the Fees
Regulations in respect of the relevant financial year of the Financial Services
Authority (calculated for this purpose by such Lender as being the average of
the Fee Tariffs applicable to such Lender for that financial year) and expressed
in pounds per £1,000,000 of the Tariff Base of such Lender.

 
 
 

--------------------------------------------------------------------------------

 
 
8.
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate.  In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

 
 
(a)
its jurisdiction of incorporation and the jurisdiction of the Lending Office out
of which it is making available its participation in the relevant Loan; and

 
 
(b)
any other information that the Administrative Agent may reasonably require for
such purpose.

 
Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.
 
9.
The percentages or rates of charge of each Lender for the purpose of A, C and E
above shall be determined by the Administrative Agent based upon the information
supplied to it pursuant to paragraphs 7 and 8 above and on the assumption that,
unless a Lender notifies the Administrative Agent to the contrary, each Lender’s
obligations in relation to cash ratio deposits, Special Deposits and the Fees
Regulations are the same as those of a typical bank from its jurisdiction of
incorporation with a Lending Office in the same jurisdiction as such Lender’s
Lending Office.

 
10.
The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

 
11.
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender pursuant
to paragraphs 3, 7 and 8 above.

 
12.
Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

 
13.
The Administrative Agent may from time to time, after consultation with the
Borrower and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1.01(c)


REORGANIZATION


The Borrower is contemplating a corporate reorganization whereby a new holding
company will hold all of the outstanding capital stock of Borrower and
Borrower’s existing direct subsidiaries, each as a direct subsidiary.  All
current indirect subsidiaries of Borrower would become indirect subsidiaries of
HC owned by the respective direct subsidiaries at the same ownership levels as
currently held.  All of the steps that are required to change the current
corporate structure of Borrower and its subsidiaries to the new proposed
structure is herein referred to as the “Reorganization.”


The steps that make up the Reorganization are as follows:


 
●
Step One – Borrower has formed two new wholly owned subsidiaries.

 
o
The first subsidiary (“HC”) will be the ultimate parent company after the
completion of the Reorganization.  HC’s capital stock is 100% owned by Borrower.

 
o
The second subsidiary (“MergerCo”) will be an indirect subsidiary of
Borrower.  MergerCo’s capital stock is 100% owned by HC at the time of
formation.

 
●
Step Two – Borrower will make a capital contribution to HC of all of the capital
stock that Borrower holds in its direct subsidiaries such that HC will after the
contribution directly own all of the capital stock of the former direct
subsidiaries of Borrower.  By virtue of the direct subsidiaries’ ownership of
the former indirect subsidiaries of Borrower, the current indirect subsidiaries
of Borrower will become the indirect subsidiaries of HC in the same ownership
percentages as Borrower owned prior to Step Two.

 
●
Step Three – MergerCo will merge with and into Borrower, with Borrower
continuing as the surviving company.  Pursuant to this merger, the public
stockholders of Borrower will exchange their shares of common stock of Borrower
for HC common stock, on a one-to-one basis.  HC will also assume all of
Borrower’s obligations to issue shares of HC stock upon future exercise of
Borrower’s employee and director stock options.  Step Three leaves HC as the
holding company of Borrower with HC owning 100% of the outstanding common stock
of Borrower. Also, the former public stockholders of HC will become the
stockholders of HC in the same proportion of ownership as each had prior to Step
Three.

 
●
Result – At the consummation of the three steps a final corporate structure will
result as follows:

 
o
The former public stockholders of Borrower are the public stockholders of HC in
the same percentage ownership for each stockholder as prior to the
Reorganization.  All required filings with the Securities and Exchange
Commission and The Nasdaq Market will be made to ensure that HC’s shares remain
publicly registered with the SEC and publicly traded shares on The Nasdaq Global
Select Market.

 
o
HC owns 100% of Borrower and each of Borrower’s former direct subsidiaries such
that each of Borrower and its former direct subsidiaries is a 100% owned direct
subsidiary of HC after the Reorganization.

 
o
Each of the direct subsidiaries of HC after the Reorganization continue to hold
its respective existing subsidiaries in the same ownership percentages as held
prior to the Reorganization.  Thus, each of the current indirect subsidiaries of
Borrower will become indirect subsidiaries of HC.

 
 
 

--------------------------------------------------------------------------------

 
 
 
o
HC will immediately become the Borrower under the Loan Documents and will
execute a Borrower Assignment, Assumption and Release.  Current Borrower will
immediately become a Guarantor under the Loan Documents.  In conjunction with
these actions, each of HC and current Borrower will deliver all items required
to be delivered under the Loan Documents in form and substance reasonably
satisfactory to the Administrative Agent.

 
●
A schematic of the Reorganization follows.



 
 

--------------------------------------------------------------------------------

 
 
[a1.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[a2.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[a3.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[a4.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[a5.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.01


COMMITMENTS AND APPLICABLE PERCENTAGES


 
Lender
 
Revolving Commitment
Applicable Percentage of Revolving Commitment
Term Loan Commitment
Applicable Percentage of Term Loan Commitment
Bank of America, N.A.
$33,750,000
13.500000000%
$28,750,000
11.500000000%
JPMorgan Chase Bank, N.A.
$33,750,000
13.500000000%
$28,750,000
11.500000000%
Fifth Third Bank
$27,500,000
11.000000000%
$27,500,000
11.000000000%
Regions Bank
$25,000,000
10.000000000%
$25,000,000
10.000000000%
U.S. Bank National Association
$22,500,000
9.000000000%
$22,500,000
9.000000000%
PNC Bank, National Association
$20,000,000
8.000000000%
$20,000,000
8.000000000%
Compass Bank
$15,000,000
6.000000000%
$15,000,000
6.000000000%
KeyBank National Association
$15,000,000
6.000000000%
$15,000,000
6.000000000%
Bank of the West
$12,500,000
5.000000000%
$12,500,000
5.000000000%
Associated Bank
$10,000,000
4.000000000%
$10,000,000
4.000000000%
HSBC Bank
$10,000,000
4.000000000%
$10,000,000
4.000000000%
Branch Banking & Trust Company
$10,000,000
4.000000000%
$10,000,000
4.000000000%
Comerica Bank
$7,500,000
3.000000000%
$7,500,000
3.000000000%
National Bank of Kuwait
$7,500,000
3.000000000%
$7,500,000
3.000000000%
Stifel Bank & Trust
0
0.000000000%
$10,000,000
4.000000000%
TOTAL
$250,000,000
100.000000000%
$250,000,000
100.000000000%

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.13


SUBSIDIARIES


Company Name
Place of Formation
Ownership (11)
Aegion Corporation
Delaware
Insituform Technologies, Inc. owns 100% of shares
Affholder, Inc. (1)(2)
Missouri
Insituform Technologies, Inc. owns 100% of shares
Bayou Perma-Pipe Canada, Ltd. (3)
Canada
Insituform Technologies Limited owns 51% of shares
Bayou Wasco Insulation, LLC  (4)
Delaware
Insituform E&M Holding Co., LLC owns 51% of shares
Bayou Welding Works, L.L.C.
Louisiana
The Bayou Companies, LLC owns 100% of shares
Commercial Coating Services International, LLC
Texas
The Bayou Companies, LLC owns 99% of shares; Commercial Coating Services
International, LLC owns 1% of shares
Corrpower International Limited (5)
Saudi Arabia
Corrpro Canada, Inc. owns 70% of shares
Corrpro Canada Holdings, Inc.
Delaware
Corrpro Companies, Inc. owns 100% of shares
Corrpro Canada, Inc.
Alberta, Canada
Insituform Technologies CV owns 90% of shares; Corrpro Holdings, LLC 10% of
shares
Corrpro Companies C.A. (6)
Venezuela
Corrpro Canada Holdings, Inc. owns 99.99% of shares
Corrpro Companies Engineering Limited (1)
United Kingdom
Corrpro Companies, Inc. owns 100% of shares
Corrpro Companies Europe Ltd.
United Kingdom
Wilson Walton Group Ltd. owns 100% of shares
Corrpro Companies International, Inc.
Nevada
Corrpro Companies, Inc. owns 100% of shares
Corrpro Companies, Inc.(2)
Ohio
Insituform Technologies, Inc. owns 100% of shares
Corrpro Holdings, LLC
Delaware
Corrpro Canada Holdings, Inc. owns 100% of shares
CRTS, Inc.
Oklahoma
Insituform E&M Holding Company, LLC owns 100% of shares
Delta Double Jointing, LLC
Delaware
The Bayou Companies, LLC owns 59% of shares; Bayou Coating, L.L.C. owns 41% of
shares
Fibrwrap Construction Services Ltd.
British Columbia
Infrastructure Group Holdings, LLC owns 100% of shares

 
 
 

--------------------------------------------------------------------------------

 
 
Fibrwrap Construction Services USA, Inc.
Delaware
Infrastructure Group Holdings, LLC owns 100% of shares
Fibrwrap Construction Services, Inc.
Delaware
Infrastructure Group Holdings, LLC owns 100% of shares
Fyfe Co., LLC (7)
Delaware
Infrastructure Group Holdings, LLC will own 100% of shares upon closing of Fyfe
Acquisition
Harcotec de Mexico (1)
Mexico
Corrpro Companies, Inc. owns 100% of shares
Hockway Middle East FZE
United Arab Emirates
Insituform Technologies Netherlands B.V. owns 100% of shares
INA Acquisition Corp. (2)
Delaware
Insituform Technologies, Inc. owns 100% of shares
Infrastructure Group Holdings, LLC
Delaware
Aegion Corporation owns 100% of shares
Insitu Envirotech (S.E. Asia) Pte. Ltd.
Singapore
Insituform Technologies Netherlands B.V. owns 100% of shares
Insituform Asia Limited
Hong Kong, China
Insituform Technologies Netherlands B.V. owns 100% of shares
Insituform Belgium N.V.
Belgium
Insituform Holdings (UK) Limited owns 110,999 shares; Insituform
Rioolrenovatietechnieken B.V. owns 1 share
Insituform CV (2)
The Netherlands
Insituform Technologies, Inc. owns 0.62% Limited Partnership interest;
Insituform Technologies CV owns 99.38% General Partnership interest
Insituform Cyprus Limited
Cyprus
Insituform Technologies Limited [Canada] owns 100% of shares
Insituform E&M Holding Company, LLC (2)
Delaware
Insituform Technologies, Inc. owns 100% of shares
Insituform Europe SAS
France
Insituform Cyprus Limited owns 100% of shares
Insituform Holdings (UK) Limited
United Kingdom
Insituform Holdings B.V. owns 100% of shares
Insituform Holdings B.V.
The Netherlands
Insituform Technologies Netherlands B.V. owns 18,000 Common shares; Insituform
Cyprus Limited owns 1 Preferred share
Insituform Hong Kong Limited
Hong Kong, China
Insituform Technologies Netherlands B.V. owns 100% of shares
Insituform Hulin Kft
Hungary
Insituform-Hulin Rohrsanierungstechniken S.R.O. owns 100% of shares
Insituform Limited Partnership
New Brunswick, Canada
Insituform Technologies Netherlands B.V. owns 99.99% General Partnership
interest; Insituform Holdings B.V. owns 0.01% Limited Partnership interest

 
 
 

--------------------------------------------------------------------------------

 
 
Insituform Linings Asia Sdn Bhd
Malaysia
Insituform Singapore Pte. Ltd. owns 100% of shares
Insituform Linings Ltd.
United Kingdom
Insituform Holdings (UK) Limited owns 100% of shares
Insituform MergerSub, Inc. (2)
Delaware
Aegion Corporation owns 100% of shares
Insituform Pacific Pty Limited
Australia
Insituform Technologies Netherlands B.V. owns 100% of shares
Insituform Pipeline Rehabilitation Private Limited (8)
India
Insituform Technologies Netherlands B.V. owns 50.5% of shares
Insituform Rioolrenovatietechnieken B.V.
The Netherlands
Insituform Cyprus Limited owns 100% of shares
Insituform s.r.o.
Czech Republic
Insituform-Hulin Rohrsanierungstechniken S.R.O. owns 100% of shares
Insituform Singapore Pte. Ltd.
Singapore
Insituform Technologies Netherlands B.V. owns 100% of shares
Insituform sp. z o.o.
Poland
Insituform Holdings (UK) Limited owns 100% of shares
Insituform Technologies CV (2)
The Netherlands
Insituform Technologies, Inc. owns 0.5% Limited Partnership interest; INA
Acquisition Corp. owns 99.5% General Partnership interest
Insituform Technologies Iberica SA
Spain
INA Acquisition Corp. owns 100% of shares
Insituform Technologies Limited
Alberta, Canada
Insituform Technologies Netherlands B.V. owns 300 Common shares & 1,127,801
Class A Preferred shares; INA Acquisition Corp. owns 500 Special shares
Insituform Technologies Limited
United Kingdom
Insituform Holdings (UK) Limited owns 100% of shares
Insituform Technologies Netherlands B.V.
The Netherlands
Insituform CV owns 100% of shares
Insituform Technologies USA, Inc.(2)
Delaware
Insituform Technologies, Inc. owns 100% of shares
Insituform-Hulin Rohrsanierungstechniken S.R.O. (9)
Slovakia
Insituform Rohrsanierungstechniken GmbH owns 51% of shares
ITI International Services Canada Ltd.
Alberta
Insituform Technologies Limited owns 100% of shares
ITI International Services, Inc. (2)
Delaware
Insituform Technologies, Inc. owns 100% of shares
KA-TE Insituform AG
Switzerland
Insituform Holdings B.V. owns 100% of shares
Kinsel Industries, Inc.(1) (2)
Texas
Insituform Technologies, Inc. owns 100% of shares

 
 
 

--------------------------------------------------------------------------------

 
 
Mississippi Textiles Corporation (2)
Mississippi
Insituform Technologies, Inc. owns 100% of shares
Nu Pipe Limited (1)
United Kingdom
Insituform Holdings (UK) Limited owns 100% of shares
Ocean City Research Corporation
New Jersey
Corrpro Companies, Inc. owns 100% of shares
Sewer Services Limited (1)
United Kingdom
Insituform Holdings (UK) Limited owns 100% of shares
Specialized Fabrics, LLC (7)
Washington
Fyfe Co., LLC owns 100% of the shares
The Bayou Companies, LLC (2)
Delaware
Insituform Technologies, Inc. owns 100% of shares
United Pipeline de Mexico S.A. de C.V.(10)
Mexico
INA Acquisition Corp. owns 55% of shares
United Pipeline Middle East, Inc.(2)
Delaware
Insituform Technologies, Inc. owns 100% of shares
United Pipeline Systems International, Inc.(2)
Delaware
Insituform Technologies, Inc. owns 100% of shares
United Pipelines Inversiones Limitada (2)
Chile
Insituform Technologies, Inc. owns 60% of shares; INA Acquisition Corp. owns 40%
of shares
United Pipelines SRL
Argentina
United Pipelines Inversiones Limitada owns 90% of shares; Insituform
Technologies Netherlands B.V. owns 10% of shares
United Sistema de Tuberias Limitada (2)
Chile
Insituform Technologies, Inc. owns 60% of shares; INA Acquisition Corp. owns 40%
of shares
United Sistemas de Revestimento em Tubulações Ltda.
Brazil
Insituform Holdings B.V. owns .8% shares; Insituform Technologies Netherlands
B.V. owns 99.2% shares
Video Injection - Insituform SAS
France
Insituform Cyprus Limited owns 100% of shares
Wilson Walton Anti Corrosivos Ltd.
Portugal
Wilson Walton Group Ltd. owns 100% of shares
Wilson Walton Group Ltd.
United Kingdom
Corrpro Companies, Inc. owns 100% of shares
Wilson Walton Overseas Holding Limited (1)
United Kingdom
Wilson Walton Group Ltd. owns 100% of shares

 
(1)
Entity in dissolution / liquidation or to be dissolved.

(2)
In connection with the Reorganization, Insituform Technologies, Inc. will
contribute its ownership interest in these entities to Aegion Corporation. 
Insituform MergerSub, Inc. will be merged into Insituform Technologies, Inc. in
connection with the Reorganization.

(3)
Remaining 49% owned by Perma-Pipe Canada, Inc.

(4)
Remaining 49% owned by Wasco Energy Ltd.

(5)
Remaining 30% owned by Saudi Trading and Research Company Limited.

 
 
 

--------------------------------------------------------------------------------

 
 
(6)
Remaining 0.01% owned by Luis Miguel Vicentini, the company’s Venezuelan legal
counsel.

(7)
These entities will be joined to the Credit Agreement as Guarantors upon closing
of Fyfe Acquisition.

(8)
Remaining 49.5% owned by SPML Infra Limited.

(9)
Remaining 49% owned by Stefan Hulin.

(10)
Remaining 45% owned by Miller Pipeline of Mexico S.A. de C.V.

(11)
There are no outstanding options, warrants or rights of conversion or purchase
with respect to the equity interests of the above.

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 6.19


LABOR MATTERS
Collective Bargaining Agreements


Local
Type
State
Current Contract Dates
Contract (2) Expires
42, 53, 110
Laborers
MO
3/1/2009 - 3/1/2014
3/1/2014
660
Laborers
MO
3/1/2009 - 3/1/2014
3/1/2014
513
Operators
MO
5/1/2009 - 4/30/2013
4/30/2013
663
Laborers
MO
5/1/2010 - 4/30/2014
4/30/2014
101
Operators
MO
4/1/2010 – 5/31/2014
5/31/2014
1290 , 142, 579
Laborers
KS
5/1/2010 – 4/30/2014
4/30/2014
132
Laborers
MN, ND
5/1/2008 - 4/30//2011
4/30/2011
49
Operators
MN
5/1/2008 - 4/30//2011
4/30/2011
120
Laborers
IN
4/1/2009 - 3/31/2012
3/31/2012
274
Laborers
IN
4/1/2009 - 3/31/2012
3/31/2012

 
 
 

--------------------------------------------------------------------------------

 
 
103
Operators
IN
4/1/2009 - 3/31/2012
3/31/2012
1112
Laborers
IN
4/1/2009 –
5/31/2012
5/31/2012
213
Laborer
IN
4/1/2009 –
5/31/2012
5/31/2012
645
Laborer
IN
4/1/2009 –
5/31/2012
5/31/2012
81
Laborer
IN
4/1/2009 –
5/31/2012
5/31/2012
120
Wetout Laborers
IN
5/1/2010 - 4/30/2013
4/30/2013
324
Operators
MI
10/1/2010 - 9/30/2013
9/30/2013
701
Auto Mechanics
IL
6/1/2009 – 5/31/2012
5/31/2012
288
Laborers
IL
6/1/2010 - 5/31/2013
5/31/2013
2
Laborers
IL
6/1/2010 - 5/31/2013
5/31/2013
159, 171, 253, 477, 624, 703
Laborers
IL
5/1/2008 -
4/30/2013

 
 
 

--------------------------------------------------------------------------------

 
 
44, 100, 196, 218, 338, 397, 459, 581, 622, 1084
Laborers
IL
8/1/2006 - 7/31/2010
7/31/2010
165
Laborers
IL
5/1/2009 – 4/30/2013
4/30/2013
649
Operators
IL
4/1/2005 - 3/31/2009
3/31/2009
773 and 1197
Laborers
IL
4/1/2003 - 3/31/2008
3/31/2008
150
Operators
IL
6/1/2010 - 5/31/2013
5/31/2013
520
Operators
IL
8/1/2007 - 7/31/2012
07/31/2012
965
Operators
IL
5/1/2008 - 4/30/2013
04/30/2013
6296-01(1)
United Steelworkers
LA
7/1/2009 - 6/30/12
6/30/2012
406 (1)
Pipefitters
LA
02/01/2011-01/31/2014
01/31/2014
798 (1)
Pipefitters/ Operators
LA
02/01/2011-01/31/2014
01/31/2014



No work has been recently performed under these agreements (pre-2009)
464
Laborers
WI
6/5/06 - 5/31/11
5/31/2011
841
Operators
IN
1/1/2003 - 12/31/2007
12/31/2007
 
309
Laborers
IL
8/1/2006 - 7/31/2010
7/31/2010
 
362 and 996
Laborers
IL
5/1/2006 – 4/30/2011
4/30/2011
 
353
Laborers
IA/NE/SD
12/1/2003 - 11/30/2007
11/30/2007
 



(1)    
Bayou Coating, LLC or Delta Double Jointing LLC are party to these Collective
Bargaining Agreements.  Insituform Technologies USA, Inc. is party to all other
Collective Bargaining Agreements.



(2)    
For those Collective Bargaining Agreements which have expired, Insituform
Technologies USA, Inc. does not currently work in that region (and has not been
required to re-sign a Collective Bargaining Agreement) or a new Collective
Bargaining Agreement is being negotiated and the Company and Local Union are
working under the parameters of the expired agreement until such time as the new
agreement goes into effect.

 
 
 
 
Multiemployer Plans

 
Local
Location
Multiemployer Plans Contributed to since 2009
100
IL-East STL Lab. Local #100
Employers & Laborer's Locals 100& 397 Fund
101
MO-KC Operators Local #101
Operating Engineers Local 101 Fringe Benefit Funds
103
IL-Operators Local #103
Mid Central Operator Engineers Health and Welfare
110
MO-STL Laborers Local #110
Greater St. Louis Construction Laborers Welfare
1112
Indiana Laborer's
Indiana Laborer's Combined Funds
1197
IL-Fairfield Illinois
Central Laborer's (PENSION)
1197
IL-Fairfield Illinois
Southern Illinois Laborer's (WELFARE)

 
 
 

--------------------------------------------------------------------------------

 
 
120
IN-Laborers Local
Indiana Laborer's Combined Funds
1290
KS-KC Laborers Local #1290
Construction Industry Laborer's
132D1
MN-Lab # 132-District 1
MN Laborer's Fringe Benefit Funds
150
IL-Operators Local #150
Midwest Operating Engineers Welfare
150
IL-Operators Local #150
Midwest Operating Engineers Pension
159
IL-Decatur, Il Laborer       .
Central Laborer's
165
IL-Peoria, Il Laborers
Central Laborer's (PENSION)
165
IL-Peoria, Il Laborers
North Central Laborer's (WELFARE)
2
IL-Chicago Laborers Local #2
Laborer's Pension & Welfare Funds
213
IN-Laborer
Indiana Laborer's Combined Funds
274
IN-Laborer Local 274
Indiana Laborer's Combined Funds
288
IL-Laborers Local 288
Laborer's Pension & Welfare Funds
324
MI Operators Local #324
International Union Local 324
338
IL-Wood River Local #338
Central Laborer's (PENSION)

 
 
 

--------------------------------------------------------------------------------

 
 
338
IL-Wood River Local #338
Southern Illinois Laborer's (WELFARE)
42
MO-STL Laborers Local #42
Greater St. Louis Construction Laborers Welfare
459
IL-Belleville Lab.Local #459
Central Laborer's (PENSION)
459
IL-Belleville Lab.Local #459
Southern Illinois Laborer's (WELFARE)
477
IL-Sangamon County
Central Laborer's
49
MN-Statewide Operators #49
IUOE Local 49
513
MO-STL Operators Local #513
Operating Engineers Local 513 Fringe Benefit Funds
520
IL Operators Local #520
Operating Engineers Local 520
581
IL-Laborers Local 581
Central Laborer's (PENSION)
581
IL-Laborers Local 581
Southern Illinois Laborer's (WELFARE)
645
IN-Laborer Local 645
Indiana Laborer's Combined Funds
649
IL-Operators Union
Mid Central Operator Engineers Health and Welfare
660
MO-St.Charles Laborers #660
Construction Industry Laborer's
663
MO-KC Laborers Local #663
Construction Industry Laborer's

 
 
 

--------------------------------------------------------------------------------

 
 
701
IL-Auto Mechanics
Auto Mechanics Local #701 Welfare and Pension Funds (PENSION)
701
IL-Auto Mechanics
Auto Mechanics Local #701 Union & Industry Welfare and Pension Funds (WELFARE)
701
IL-Auto Mechanics
IAM National Pension Fund (PENSION)
773
IL-Cairo Laborers
Central Laborer's (PENSION)
773
IL-Cairo Laborers
Southern Illinois Laborer's (WELFARE)
81
IN-Laborers Local 81
Indiana Laborer's Combined Funds
965
IL-Decatur
IUOE 965
406
Louisiana - DDJ
International Union of Operating Engineers and Pipeline Employers Health &
Welfare, Pension Plans
798-2
Louisiana - DDJ
International Union of Operating Engineers and Pipeline Employers Health &
Welfare, Pension Plans



 
 

--------------------------------------------------------------------------------

 


SCHEDULE 8.01


LIENS EXISTING ON THE CLOSING DATE


(a)           Uniform Commercial Code Financing Statements


Debtor
File Date
File Number
Secured Party
Collateral Description
Insituform Technologies, Inc.1
9/25/2007
73614772
De Lage Landen Financial Services, Inc.
Certain leased equipment
 
5/8/2009
91464558
De Lage Landen Financial Services, Inc.
Certain leased equipment
 
8/6/2009
92516612
United Rentals (North America), Inc.
Pump in Trash Gas Portable, Make:  Honda. S/N:  4312
 
10/7/2009
93219711
Toyota Motor Credit Corporation
One (1) used 2006 Toyota Forklift.  S/N:  66404
 
1/22/2010
00235667
Greatamerica Leasing Corporation
Certain leased equipment
 
3/4/2010
00726426
CSI Leasing, Inc.
Certain leased equipment
 
5/17/2010
01713506
Cisco Systems Capital Corporation
Certain leased equipment
 
7/29/2010
02628109
SG Equipment Finance USA Corp.
Certain leased equipment
         

Affholder, Inc.2
1/7/2002
Continued 9/26/2006
20020005523E
Citizens Leasing Corporation and
Banc of America Leasing and Capital, LLC
Certain leased equipment
Affholder, Inc.
9/26/2007
20070109091M
Great American Group, LLC
Certain leased equipment
         
Kinsel Industries, Inc. 3
5/9/2008
08-0016039188
Insituform Technologies, Inc.
Blanket lien

 

--------------------------------------------------------------------------------

1 Delaware UCC search through 8/1/2011
 
2 Missouri UCC search through 8/10/2011
 
3 Texas UCC search through 8/15/2011
 
 

--------------------------------------------------------------------------------

 
 
Debtor
File Date
File Number
Secured Party
Collateral Description
         
Bayou Welding Works, LLC 1
1/12/2009
09-1108492
GreatAmerica Leasing Corporation
Various Savin Copiers, Scanners, Fax and Printer
         
The Corrpro Companies, Inc. 2
2/16/2001
AP313039
Ameritech Credit Corporation
Transmitting Utility
Certain leased equipment
The Corrpro Companies, Inc.
3/19/2007
OH00112935672
IOS Capital
Certain leased equipment
The Corrpro Companies, Inc.
3/19/2007
OH00112935783
IOS Capital
Certain leased equipment
The Corrpro Companies, Inc.
3/22/2007
OH00113099700
IOS Capital
Certain leased equipment
The Corrpro Companies, Inc.
4/7/2007
OH00113750964
IOS Capital
Certain leased equipment
The Corrpro Companies, Inc.
5/17/2007
OH00115252738
NMHG Financial Services, Inc.
Certain leased equipment
The Corrpro Companies, Inc.
6/20/2007
OH00116396955
IOS Capital
Certain leased equipment
The Corrpro Companies, Inc.
6/20/2007
OH00116400350
IOS Capital
Certain leased equipment
The Corrpro Companies, Inc.
6/20/2007
OH00116400461
IOS Capital
Certain leased equipment
The Corrpro Companies, Inc.
6/21/2007
OH00116435777
IOS Capital
Certain leased equipment
The Corrpro Companies, Inc.
6/21/2007
OH00116443320
IOS Capital
Certain leased equipment
The Corrpro Companies, Inc.
6/26/2007
OH00116576957
Ikon Financial Svcs
Certain leased equipment
The Corrpro Companies, Inc.
6/28/2007
OH00116689895
Ikon Financial Svcs
Certain leased equipment
The Corrpro Companies, Inc.
6/28/2007
OH00116693733
Ikon Financial Svcs
Certain leased equipment
The Corrpro Companies, Inc.
6/30/2007
OH00116783178
Ikon Financial Svcs
Certain leased equipment
The Corrpro Companies, Inc.
6/30/2007
OH00116785192
Ikon Financial Svcs
Certain leased equipment

 

--------------------------------------------------------------------------------

1 Louisiana UCC search through 8/11/2011
 
2 Ohio UCC search through 8/15/2011

 
 

--------------------------------------------------------------------------------

 
 
Debtor
File Date
File Number
Secured Party
Collateral Description
The Corrpro Companies, Inc.
9/8/2007
OH00118909209
Ikon Financial Svcs
Certain leased equipment
The Corrpro Companies, Inc.
4/8/2008
OH00125512176
AmeriServ Financial Bank
Certain leased equipment
The Corrpro Companies, Inc.
5/5/2008
OH00126330272
AmeriServ Financial Bank
Certain leased equipment
The Corrpro Companies, Inc.
5/12/2008
OH00126567526
AmeriServ Financial Bank
Certain leased equipment
The Corrpro Companies, Inc.
6/13/2008
OH00127470340
AmeriServ Financial Bank
Certain leased equipment
The Corrpro Companies, Inc.
7/10/2008
OH00128110036
AmeriServ Financial Bank
Certain leased equipment
The Corrpro Companies, Inc.
7/29/2008
OH00128508261
AmeriServ Financial Bank
Certain leased equipment
The Corrpro Companies, Inc.
8/21/2008
OH00129055352
AmeriServ Financial Bank
Certain leased equipment
The Corrpro Companies, Inc.
8/27/2008
OH00129167400
AmeriServ Financial Bank
Certain leased equipment
The Corrpro Companies, Inc.
10/3/2008
OH00130001726
AmeriServ Financial Bank
Certain leased equipment
The Corrpro Companies, Inc.
10/21/2008
OH00130372408
AmeriServ Financial Bank
Certain leased equipment
The Corrpro Companies, Inc.
10/21/2008
OH00130372519
AmeriServ Financial Bank
Certain leased equipment
The Corrpro Companies, Inc.
10/28/2008
  OH00130548784
AmeriServ Financial Bank
Certain leased equipment
The Corrpro Companies, Inc.
7/11/2011
OH00151497295
United Rentals Northwest, Inc.
Specific equipment
The Corrpro Companies, Inc.
8/4/2011
OH00152047657
Wagner Equipment Co.
Certain leased equipment
         

 
 
 
 

--------------------------------------------------------------------------------

 

(b)           Real Estate


 
1.
Registered Charge dated May 9, 1997 in favour of National Westminster Bank PLC,
secured against Title Number CE105108 at the Land Registry of England and Wales



 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 8.02


INVESTMENTS EXISTING ON THE CLOSING DATE


1.
See Schedule 6.13 for a list of Borrower’s Subsidiaries.

 
2.
Investments in Other Persons

 
Company Name
Place of Formation
Ownership
Bayou Coating, L.L.C.
Louisiana
The Bayou Companies, LLC owns 49% of membership interests
Bayou Flow Technologies, LLC (a)
Delaware
The Bayou Companies, LLC owns 33.3% of membership interests
Insituform Environmental Techniques Ltd.
Northern Ireland
Insituform Technologies Limited [UK] owns 50% of shares
Insituform Rohrsanierungstechniken GmbH
Germany
Insituform Holdings (UK) Limited owns 50% of shares
Insituform s.r.o.
Czech Republic
Insituform-Hulin Rohrsanierungstech­niken S.R.O. owns 100% of shares
Insituform SPML JV(a)
India
Insituform Technologies, Inc. owns 50% of joint venture interest
Insituform-Hulin Rohrsanierungstechniken S.R.O.
Slovakia
Insituform Rohrsanierungstechniken GmbH owns 51% of shares

 
(a)
Entity in dissolution / liquidation or to be dissolved.

 
3.
Insituform Technologies, Inc., either directly or through a Subsidiary or one of
the entities listed above, enters into contractual joint ventures from time to
time to capitalize on its trenchless rehabilitation processes.  Under these
contractual joint venture relationships, work is bid by the joint venture entity
and subcontracted to the joint venture partners or to third parties.  The joint
venture partners are primarily responsible for their subcontracted work, but
both joint venture partners are liable to the customer for all of the work.

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 8.03


INDEBTEDNESS EXISTING ON THE CLOSING DATE


None.


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 8.08


TRANSACTIONS WITH AFFILIATES


1.
Corrpro Companies, Inc. is party to a Consulting Agreement dated November 3,
2008 with SMD Enterprises, a business owned by a member of the family of David
H. Kroon, President of Corrpro Companies, Inc. SMD Enterprises is a business
owned by Susan M. Dobis (maiden name of Susan M. Kroon, wife of David H. Kroon).
SMD Enterprises is a certified Women’s Business Enterprise (WBE) with the City
of Houston and is a member of the Corrpro Companies, Inc.’s team for its
contract with the City of Houston.



2.
Borrower is obligated to honor Indemnification Agreements with the following
former directors of Corrpro Companies, Inc.:  Jay I. Applebaum, Thomas P.
Briggs, James A. Johnson, David H. Kroon, Robert M. Mayer, Emilio T. Pena, Jason
H. Reed, William R. Seelbach, and Stanford Springel.



3.
INA Acquisition Corp. has entered into an Amended and Restated Research and
Development Agreement with Insituform Holdings (UK) Limited dated December 31,
2007.

 
4.
INA Acquisition Corp. has entered into license agreements relating to CIPP and
water technology with various Affiliates on terms generally consistent with
third party license agreements to which INA Acquisition Corp. is a party.

 
5.
Insituform Holdings (UK) Limited has entered into a license agreement relating
to the Insituform® trademark with Insituform Rohrsanierungstechniken GmbH on
terms generally consistent with third party license agreements to which INA
Acquisition Corp. is a party.

 
6.
Insituform Technologies, Inc. has entered into license agreements with various
Affiliates relating to the United Pipeline Systems® technology with various
Affiliates on terms generally consistent with third party license agreements to
which Insituform Technologies, Inc. is a party.

 
7.
Various Affiliates of Insituform Technologies, Inc. are parties to management
services agreement with other Affiliates of Insituform Technologies, Inc. to
provide for reimbursement of managerial and administrative services.

 
8.
Corrpro Companies, Inc. has entered into a license agreement relating to
corrosion protection and related technology with various Affiliates on terms
generally consistent with third party license agreements of similar types.

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 11.02


CERTAIN ADDRESSES FOR NOTICE


Borrower or Guarantors:


Address:  Insituform Technologies, Inc.
17988 Edison Avenue
Chesterfield, MO (USA) 63005
Attn: General Counsel
Facsimile: (636) 530-8700


Administrative Agent:


For operational notices (borrowings, payments, etc.)


Primary:                Betty Canales
                               Telephone: (214) 209-2131
Fax: (214) 290-8377
Email:  betty.l.canales@baml.com    


Secondary:            Deanna Betik
Vice President/Team Leader
Telephone: (214) 209-3259
Fax:  (214) 290-9414
Email: deanna.betik@baml.com  



Wire Instructions:


Bank of America, N.A.
901 Main Street
Dallas, TX 75202
ABA#   ****
Acct#   ****
Attn:    Credit Services
Ref:       Insituform



For other purposes (financial reporting requirements, bank group communications,
etc.)


Primary:                  Linda Lov                                           
Agency Officer
Bank of America
135 South LaSalle Street
Chicago, Illinois  60603
Mail Code: IL4-135-05-41
Telephone:  (312) 828-8010
Fax:               (877) 206-1766
Email:  linda.k.lov@baml.com


 
 

--------------------------------------------------------------------------------

 
 
Secondary:            Bozena Janociak
Agency Officer
Bank of America
135 South LaSalle Street
Chicago, Illinois  60603
Mail Code: IL4-135-05-41
Telephone:  (312) 828-3597
Fax:              (877) 207-0732
Email:     bozena.janociak@baml.com





Bank of America, N.A., as L/C Issuer:


Trade Operations – Los Angeles
1000 W. Temple St.
Mail Code: CA9-705-07-05
Los Angeles, CA 90012-1514
a) Attention: Teela Yung
b) Telephone: (213) 580-8363
Fax: (213) 457-8841
Email: teela.p.yung@baml.com  


 
 

--------------------------------------------------------------------------------

 
 
Exhibit A


[FORM OF]
LOAN NOTICE


Date:  __________, 20___


To:
Bank of America, N.A., as Administrative Agent

 
Re:
Credit Agreement dated as of August 31, 2011 (as amended, modified, supplemented
or extended from time to time, the “Credit Agreement”) among Insituform
Technologies, Inc., a Delaware corporation (the “Borrower”), the Guarantors from
time to time party thereto, the Lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent, Swing Line Lender and a L/C
Issuer.  Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.



Ladies and Gentlemen:


1.
The undersigned hereby requests (select one):

 

o A Borrowing of Revolving Loans o A conversion or continuation of Revolving
Loans o A Borrowing of the Term Loan o A conversion or continuation of the Term
Loan

 
2.
On _______________, 20___ (which is a Business Day).



3.
In the amount of $__________.



4.
Type of Loan requested (select one):

 

o Eurodollar Rate Loan o Base Rate Loan

 
5.
Applicable Currency:______________________.



6.
For Eurodollar Rate Loans: with an Interest Period of __________ month[s]6.

 
The Borrower hereby represents and warrants that (a) after giving effect to any
Borrowing of Revolving Loans, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (ii) the aggregate Outstanding
Amount of the Revolving Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Revolving Commitment and (iii) the aggregate
Outstanding Amount of all Revolving Loans denominated in Alternative Currencies
shall not exceed the Alternative Currency Sublimit and (b) each of the
conditions set forth in Section 5.02 of the Credit Agreement has been satisfied
on and as of the date of such Borrowing, conversion or continuation.
 
 

--------------------------------------------------------------------------------

6 One, two, three or six months


  INSITUFORM TECHNOLOGIES, INC.,     a Delaware corporation          
 
By:     Name:     Title:          

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B


[FORM OF]
SWING LINE LOAN NOTICE


Date: __________, 20__


To:
Bank of America, N.A., as Swing Line Lender

 
Cc: 
Bank of America, N.A., as Administrative Agent

 
Re:
Credit Agreement dated as of August 31, 2011 (as amended, modified, supplemented
or extended from time to time, the “Credit Agreement”) among Insituform
Technologies, Inc., a Delaware corporation (the “Borrower”), the Guarantors from
time to time party thereto, the Lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent, Swing Line Lender and a L/C
Issuer.  Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.



Ladies and Gentlemen:


1.
The undersigned hereby requests a Swing Line Loan.

 
2.
On __________, 20__ (a Business Day).

 
3.
In the amount of $__________.

 
With respect to such Borrowing of Swing Line Loans, the Borrower hereby
represents and warrants that (a) after giving effect to such Borrowing of Swing
Line Loans, (i) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, and (ii) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Commitment and (b) each of the conditions set forth in
Section 5.02 of the Credit Agreement has been satisfied on and as of the date of
such Borrowing of Swing Line Loans.
 



  INSITUFORM TECHNOLOGIES, INC.,     a Delaware corporation          
 
By:     Name:     Title:          

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT C


[FORM OF]
REVOLVING NOTE

 
_________________


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each Revolving Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement dated as of August 31, 2011 (as
amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among the Borrower, the Guarantors from time to time party thereto,
the Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and a L/C Issuer.  Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.


The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement.  Except with respect to principal and interest on Revolving
Loans denominated in an Alternative Currency, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in Same Day Funds at the Administrative Agent’s Office.  If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.


This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein.  Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Revolving Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement.  Revolving Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Revolving Note
and endorse thereon the date, amount and maturity of its Revolving Loans and
payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Revolving Note.


THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF MISSOURI.
 

  INSITUFORM TECHNOLOGIES, INC.,     a Delaware corporation          
 
By:     Name:     Title:          

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 2.11(a)(ii)


[FORM OF]
SWING LINE NOTE

 
_________________


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
BANK OF AMERICA, N.A. or registered assigns (the “Swing Line Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Swing Line Loan from time to time made by the Swing
Line Lender to the Borrower under that certain Credit Agreement dated as of
August 31, 2011 (as amended, modified, supplemented or extended from time to
time, the “Credit Agreement”) among the Borrower, the Guarantors from time to
time party thereto, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and a L/C
Issuer.  Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.


The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement.  Except as otherwise provided in Section 2.05(f) of the
Credit Agreement, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Swing Line Lender in Dollars in Same
Day Funds at the Administrative Agent’s Office.  If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Credit Agreement.


This Swing Line Note is the Swing Line Note referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Swing Line Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement.  Swing Line Loans made by the Swing Line Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Swing Line Lender may also attach schedules
to this Swing Line Note and endorse thereon the date, amount and maturity of its
Swing Line Loans and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Swing Line Note.


THIS SWING LINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF MISSOURI.


 

  INSITUFORM TECHNOLOGIES, INC.,     a Delaware corporation          
 
By:     Name:     Title:          

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 2.11(a)(iii)


[FORM OF]
TERM NOTE


_________________


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of the Term Loan made by the Lender to the Borrower under that certain
Credit Agreement dated as of August 31, 2011 (as amended, modified, supplemented
or extended from time to time, the “Credit Agreement”) among the Borrower, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and a L/C Issuer.  Capitalized terms used but not otherwise defined herein have
the meanings provided in the Credit Agreement.


The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan from the date of the Term Loan until such principal amount is paid in full,
at such interest rates and at such times as provided in the Credit
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in Same Day Funds
at the Administrative Agent’s Office.  If any amount is not paid in full when
due hereunder, such unpaid amount shall bear interest, to be paid upon demand,
from the due date thereof until the date of actual payment (and before as well
as after judgment) computed at the per annum rate set forth in the Credit
Agreement.


This Term Note is one of the Term Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Term Note shall become, or
may be declared to be, immediately due and payable all as provided in the Credit
Agreement.  The Term Loan made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Term Note and endorse
thereon the date, amount and maturity of the Term Loan and payments with respect
thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Term Note.


THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF MISSOURI.
 

  INSITUFORM TECHNOLOGIES, INC.,     a Delaware corporation          
 
By:     Name:     Title:          

 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit E


[FORM OF]
COMPLIANCE CERTIFICATE


Financial Statement Date: __________, 20___


To:  
Bank of America, N.A., as Administrative Agent

        
Re:
Credit Agreement dated as of August 31, 2011 (as amended, modified, supplemented
or extended from time to time, the “Credit Agreement”) among Insituform
Technologies, Inc., a Delaware corporation (the “Borrower”), the Guarantors from
time to time party thereto, the Lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent, Swing Line Lender and a L/C
Issuer.  Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.



Ladies and Gentlemen:


The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _______________ of the Borrower, and that, in his/her capacity as
such, he/she is authorized to execute and deliver this Compliance Certificate to
the Administrative Agent on the behalf of the Borrower, and that:


[Use following paragraph 1 for fiscal year-end financial statements:]


1.
[Attached hereto as Schedule 1 are the][The] year-end audited financial
statements required by Section 7.01(a) of the Credit Agreement for the fiscal
year of the Borrower ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section
[have been electronically delivered to the Administrative Agent pursuant to the
conditions set forth in Section 7.02 of the Credit Agreement].



[Use following paragraph 1 for fiscal quarter-end financial statements:]


1.
[Attached hereto as Schedule 1 are the][The] unaudited financial statements
required by Section 7.01(b) of the Credit Agreement for the fiscal quarter of
the Borrower ended as of the above date [have been electronically delivered to
the Administrative Agent pursuant to the conditions set forth in Section 7.02 of
the Credit Agreement].  Such financial statements fairly present in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.



2.
The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made, a detailed review of the
transactions and condition (financial or otherwise) of the Borrower during the
accounting period covered by the attached financial statements.



3.
A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and



[select one:]
 
 
 

--------------------------------------------------------------------------------

 
 
[during such fiscal period, the Borrower performed and observed each covenant
and condition of the Loan Documents applicable to it, and no Default has
occurred and is continuing.]


[or:]


[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]


4.
The representations and warranties of the Loan Parties contained in the Credit
Agreement or any other Loan Document, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 6.05 of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01 of the Credit Agreement, including the statements in connection
with which this Compliance Certificate is delivered.



5.
Set forth on Schedule [1][2] hereto are true and accurate calculations
demonstrating compliance with Section 8.11 of the Credit Agreement on and as of
the date of this Compliance Certificate.



IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of __________, 20___.
 

  INSITUFORM TECHNOLOGIES, INC.,     a Delaware corporation          
 
By:     Name:     Title:          

 
 
 

--------------------------------------------------------------------------------

 

Schedule 2
to Compliance Certificate






 

1. Consolidated Leverage Ratio

 

  (a)  Consolidated Funded Indebtedness $____________           (b) Consolidated
EBITDA  

 

    (i) Consolidated Net Income $____________               (ii) Consolidated
Interest Charges $____________               (iii) federal, state, local and
foreign         income taxes $____________               (iv) depreciation and
amortization expense  $ ____________               (v) non-cash stock based
compensation expense  $____________               (vi) transaction costs (not
including any costs         that will be capitalized) of (A) the Borrower      
  in respect of the ****, the         Fyfe Acquisition and the Acquisitions of  
      Hockway, Ltd. and CRTS, Inc. and/or their         Affiliates or
Subsidiaries in an aggregate         amount not to exceed $7,200,000, (B) ****  
      in an aggregate amount not to exceed         $1,000,000, (C) Fyfe in an
aggregate amount         not to exceed $2,000,000, (D) Hockway, Ltd.         in
an aggregate amount not to exceed $750,000,         and (E) CRTS, Inc. in an
aggregate amount not         to exceed $1,000,000 $____________              
(vii) transaction costs (not including any costs that         will be
capitalized) of the Borrower in respect         of the attempted ****        
Acquisition in an aggregate amount not to         exceed $1,000,000
$____________               (viii) restructuring costs (including severance    
    payments) in an aggregate amount not to exceed         $3,000,000 during the
twelve-month period         ending June 30, 2012 $____________              
(ix) deferred costs associated with refinancing         the Existing Credit
Agreement $____________               (x)  costs (including deferred costs)
associated with         the redemption of the Senior Notes (including        
the Make-Whole Payments) $____________

                                                                                                                       
 
 

--------------------------------------------------------------------------------

 
 
 

    (xi) Consolidated EBITDA         [sum of (i) though (x) above] 
$____________

 

  (c)  Consolidated Leverage Ratio       [(a)/(b)(xi)] __________:1.0

 

2. Consolidated Fixed Charge Coverage Ratio

 

  (a)  Consolidated Adjusted EBITDAR $____________

 

    (i) Consolidated EBITDA $____________      
[1(b)(xi) above]
 

 

    (ii) rent and lease expense $____________               (iii) Consolidated
Capital Expenditures $____________               (iv) Consolidated Taxes        
        (v) Consolidated Adjusted EBITDAR         [(i) + (ii) - (iii) - (iv)] 
$____________

 

  (b) Consolidated Fixed Charges  

 

    (i)  Consolidated Interest Charges $____________               (ii)
Consolidated Scheduled Funded         Debt Payments $____________              
(iii) the amount of cash dividends and other         Distributions made by the
Borrower $____________               (iv) rent and lease expense $____________  
            (v)  Consolidated Fixed Charges         [sum of (i) though (iv)
above]  $____________

 

  (c) Consolidated Fixed Charge Coverage Ratio       [(a)(v)/(b)(v)]
__________:1.0

 

3. Consolidated Net Worth

 
 
 

--------------------------------------------------------------------------------

 


Exhibit G


FORM OF JOINDER AGREEMENT


THIS JOINDER AGREEMENT (the “Agreement”) dated as of __________, 20___ is by and
between __________, a __________ (the “New Subsidiary”), and Bank of America,
N.A., in its capacity as Administrative Agent under that certain Credit
Agreement dated as of August 31, 2011 (as amended, modified, supplemented or
extended from time to time, the “Credit Agreement”) among Insituform
Technologies, Inc., a Delaware corporation (the “Borrower”), the Guarantors from
time to time party thereto, the Lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent, Swing Line Lender and a L/C
Issuer.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.


The Loan Parties are required by Section 7.12 of the Credit Agreement to cause
the New Subsidiary to become a “Guarantor” thereunder.  Accordingly, the New
Subsidiary hereby agrees as follows with the Administrative Agent, for the
benefit of the Lenders:


1.           The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
party to the Credit Agreement and a “Guarantor” for all purposes of the Credit
Agreement, and shall have all of the obligations of a Guarantor thereunder as if
it had executed the Credit Agreement.  The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit
Agreement.  Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary hereby jointly and severally together with the
other Guarantors, guarantees to each Lender and the Administrative Agent, as
provided in Article IV of the Credit Agreement, the prompt payment and
performance of the Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration or otherwise) strictly in accordance
with the terms thereof.


2.           The New Subsidiary hereby represents and warrants to the
Administrative Agent and the Lenders that:


(a)           The New Subsidiary’s exact legal name and state of formation are
as set forth on the signature pages hereto.


(b)           Schedule 1 hereto includes each Subsidiary of the New Subsidiary,
including (i) jurisdiction of formation, (ii) number of shares of each class of
Equity Interests outstanding, (iii) the certificate number(s) of the
certificates evidencing such Equity Interests and number and percentage of
outstanding shares of each class owned by the New Subsidiary (directly or
indirectly) of such Equity Interests and (iv) number and effect, if exercised,
of all outstanding options, warrants, rights of conversion or purchase and all
other similar rights with respect thereto.


3.           The address of the New Subsidiary for purposes of all notices and
other communications is the address designated for all Loan Parties on Schedule
11.02 to the Credit Agreement or such other address as the New Subsidiary may
from time to time notify the Administrative Agent in writing.


 
 

--------------------------------------------------------------------------------

 
4.           The New Subsidiary hereby waives acceptance by the Administrative
Agent and the Lenders of the guaranty by the New Subsidiary under Article IV of
the Credit Agreement upon the execution of this Agreement by the New Subsidiary.


5.           This Agreement may be executed in multiple counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.


6.           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF MISSOURI.


IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.
 

  [NEW SUBSIDIARY]          
 
By:     Name:     Title:          

Acknowledged and accepted:


BANK OF AMERICA, N.A.,
as Administrative Agent
 

By:      
Name:
   
Title:
   

                                                    
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1

 
Equity Interests
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit H


FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”).  Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, the Letters of Credit and the
Swing Line Loans included in such facilities7) and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.
 
 
1.
Assignor: 
______________________________



 
2.
Assignee:
______________________________
[indicate [Affiliate][Approved Fund] of [identify Lender]]

                       
 
3.
Borrower:
Insituform Technologies, Inc., a Delaware corporation



 
4.
Administrative Agent:
Bank of America, N.A., as the administrative agent under the Credit Agreement



 
5.
Credit Agreement:
Credit Agreement, dated as of August 31, 2011, among Insituform Technologies,
Inc., a Delaware corporation, the Guarantors from time to time party thereto,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, a L/C Issuer, and Swing Line Lender



 
6.
Assigned Interest:
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
Assignor[s]8
 
 
 
Assignee[s]9
 
 
Facility
Assigned10
Aggregate
Amount of
Commitment/Loans
for all Lenders11
 
 
Amount of
Commitment/Loans
Assigned
Percentage
Assigned of
Commitment/
Loans12
 
 
CUSIP
 Number
   
__________
 
$________________
$_________
____________%
     
__________
 
$________________
$_________
____________%
     
__________
 
$________________
$_________
____________%
 



[7.           Trade Date:                      __________________]13


Effective Date:  __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

7Include all applicable subfacilities. 
8 List each Assignor, as appropriate. 
9 List each Assignee, as appropriate. 
10 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment”, “Term A Commitment”, etc.). 
11 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date. 
12 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder. 
13 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
 
 
 

--------------------------------------------------------------------------------

 
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
[NAME OF ASSIGNOR]


By:  _____________________________
Title:






ASSIGNEE
[NAME OF ASSIGNEE]


By:  _____________________________
Title:






[Consented to and]14 Accepted:


BANK OF AMERICA, N.A.,
as Administrative Agent


By:         _________________________________
Title:






[Consented to:]15


By:         _________________________________
Title:
 
 
 
 
 
 

--------------------------------------------------------------------------------

14To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement. 
15 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR


ASSIGNMENT AND ASSUMPTION


1.           Representations and Warranties.


1.1.           Assignor.  The Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.


1.2.           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iv) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 11.06(b)(ii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance upon the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.


3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of Missouri.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit I


[FORM OF]
INCREMENTAL TERM LOAN LENDER FUNDING AGREEMENT


THIS INCREMENTAL TERM LOAN LENDER FUNDING AGREEMENT dated as of __________, 20__
(this “Agreement”) is by and among each of the Persons identified as “Lenders”
on the signature pages hereto (each, a “Lender”), Insituform Technologies, Inc.,
a Delaware corporation (the “Borrower”), the Guarantors, and Bank of America,
N.A., as Administrative Agent.  Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.


W I T N E S S E T H


WHEREAS, pursuant to that certain Credit Agreement dated as of August 31, 2011
(as amended, modified, supplemented, increased or extended from time to time,
the “Credit Agreement”) among the Borrower, the Guarantors, the Lenders and the
Administrative Agent, the Lenders have agreed to provide the Borrower with a
revolving credit and term loan facility;


WHEREAS, pursuant to Section 2.02(f) of the Credit Agreement, the Borrower has
requested that each Lender party hereto provide a portion of the Incremental
Term Loan under the Credit Agreement; and


WHEREAS, each Lender party hereto has agreed to provide a portion of the
Incremental Term Loan on the terms and conditions set forth herein and to become
a “Lender” under the Credit Agreement in connection therewith;


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.           Each Lender party hereto severally agrees to make its portion of
the Incremental Term Loan in a single advance to the Borrower on the date hereof
in an aggregate principal amount not to exceed its Incremental Term Loan
Commitment.  The Incremental Term Loan Commitment and percentage of the
Incremental Term Loan for each of the Lenders party hereto shall be as set forth
on Schedule 2.01 attached hereto.  The existing Schedule 2.01 to the Credit
Agreement shall be deemed to be amended to include the information set forth on
Schedule 2.01 attached hereto.


2.           The Borrower shall repay to the Lenders party hereto the principal
amount of the Incremental Term Loan as set forth in Section 2.07(c) of the
Credit Agreement.  Each of the parties hereto agrees that the Incremental Term
Loan advanced pursuant to this Agreement shall be considered part of the Term
Loan and treated as such under the Loan Documents.


3.           Each Lender party hereto (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the date hereof, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and shall have the obligations of a
Lender thereunder, (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 7.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (v) if it is a Foreign Lender, attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.


 
 

--------------------------------------------------------------------------------

 
4.           Each of the Administrative Agent, the Borrower, and the Guarantors
agrees that, as of the date hereof, each Lender party hereto shall (a) be a
party to the Credit Agreement and the other Loan Documents, (b) be an “Lender”
for all purposes of the Credit Agreement and the other Loan Documents and (c)
have the rights and obligations of an Lender under the Credit Agreement and the
other Loan Documents.


5.           The address of each Lender party hereto for purposes of all notices
and other communications is as set forth on the Administrative Questionnaire
delivered by such Lender to the Administrative Agent.


6.           This Agreement may be executed in any number of counterparts and by
the various parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one contract.  Delivery of an executed counterpart of this Agreement
by telecopier or pdf shall be effective as delivery of a manually executed
counterpart of this Agreement.


7.           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF MISSOURI.


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.



LENDERS:    
 
By:     Name:     Title:          

 

BORROWER:   INSITUFORM TECHNOLOGIES, INC.,  
 
a Delaware corporation           By:     Name:     Title:          

       

GUARANTORS:  [INSERT GUARANTORS]           By:     Name:     Title:          

                                          

Accepted and Agreed:           BANK OF AMERICA, N.A.,     as Administrative
Agent           By:       Name:       Title:      

                                          

 
 

--------------------------------------------------------------------------------

 
                                                      
Exhibit J


[FORM OF]
BORROWER ASSIGNMENT, ASSUMPTION AND RELEASE


This ASSIGNMENT, ASSUMPTION AND RELEASE AGREEMENT (this "Assignment"), dated as
of _________, 20___, is by and among INSITUFORM TECHNOLOGIES, INC., a Delaware
corporation, as assignor (the "Assignor"), [______________], a [__________], as
assignee (the "Assignee") and BANK OF AMERICA, N.A., as administrative agent for
the Lenders party to the Credit Agreement (defined herein) (the "Administrative
Agent").


WHEREAS, the Assignor has entered into that certain Credit Agreement, dated as
of August 31, 2011 (as amended, restated, refinanced, extended or otherwise
modified, the "Credit Agreement"; capitalized terms used herein and not defined
herein shall have the meanings set forth in the Credit Agreement), by and among
the Assignor, as borrower, certain Subsidiaries of the Assignor, as guarantors,
the Lenders party thereto and the Administrative Agent;


WHEREAS, the Assignor has agreed to assign to the Assignee all of its rights,
interests, duties, obligations and liabilities in, to and under the Credit
Agreement;


WHEREAS, the Assignee desires to accept the assignment of all of the Assignor's
rights, interests, duties, obligations and liabilities in, to and under the
Credit Agreement;


WHEREAS, the Assignor has requested that the Administrative Agent, on behalf of
the Lenders, release the Assignor from all of its obligations under the Credit
Agreement; and


NOW, THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt of which are hereby acknowledged, the parties hereto
agree as follows:


1.           Assignment of Credit Agreement.  Effective as of the date hereof
(but after the consummation of the Reorganization), the Assignor hereby
absolutely assigns, transfers and conveys to the Assignee all of its rights,
interests, duties, obligations and liabilities in, to and under the Credit
Agreement.


2.           Assumption of Credit Agreement.  Effective as of the date hereof
(but after the consummation of the Reorganization), the Assignee hereby
absolutely accepts the assignment described in Section 1 and assumes all of the
duties, obligations and liabilities of the Assignor in, to and under the Credit
Agreement to the same extent as if the Assignee had executed the Credit
Agreement.  The Assignee hereby ratifies, as of the date hereof, and agrees to
be bound by the terms and provisions of the Credit Agreement and accepts all of
the Assignor's rights, interests, duties, obligations and liabilities
thereunder.  Without limiting the generality of the foregoing terms of this
paragraph 2, the Assignee hereby (a) acknowledges, agrees and confirms that (i)
by its execution of this Assignment, the Assignee shall be deemed to be a party
to the Credit Agreement and the "Borrower" for all purposes of the Credit
Agreement, (ii) the Assignee shall have all of the obligations of the Borrower
thereunder as if it had executed the Credit Agreement and (iii) this Assignment
shall be deemed a "Loan Document" for all purposes of the Credit Agreement, (b)
reaffirms the representations and warranties set forth in Article VI of the
Credit Agreement, (c) agrees to be bound by the affirmative and negative
covenants set forth in Articles VII and VIII of the Credit Agreement and (d)
promises to pay to the Lenders and the Administrative Agent all Obligations
outstanding at, or incurred on or after, the date hereof, as provided in the
Loan Documents.


3.           Release.  The Administrative Agent, on behalf of the Lenders,
confirms that, from and after the execution and delivery of this Assignment by
each of the Assignor and the Assignee, the Assignor is released and forever
discharged from any duties, obligations and liabilities of the Borrower under
the Credit Agreement.  The release contained herein is intended to be final and
binding upon the parties hereto, the Lenders and their respective heirs,
successors and assigns.  Each party agrees to cooperate in good faith and to
execute such further documents as may be necessary to effect the provisions of
this Assignment.


 
 

--------------------------------------------------------------------------------

 
 
4.           Acknowledgement.  Each of the parties hereto acknowledges that its
execution and delivery of this Assignment has not been the result of any
coercion or duress.
 


5.           Notices to Assignee.  The address of the Assignee for purposes of
all notices and other communications is [_____________], Attention of
[_________] (Facsimile No. [_________]).


6.           No Modifications.  Except as expressly provided for herein, nothing
contained in this Assignment shall amend or modify, or be deemed to amend or
modify, the Credit Agreement or any other Loan Document.


7.           Governing Law.  This Assignment shall in all respects be governed
by, and construed in accordance with, the internal substantive laws of the State
of New York, including all matters of construction, validity or interpretation
of this Assignment.


8.           Counterparts.  This Assignment may be executed in several
counterparts, each of which shall be deemed an original, and all such
counterparts shall constitute one and the same instrument.  Delivery of an
executed counterpart by of this Assignment by telecopy or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Assignment.


9.           Binding Nature.  This Assignment shall be binding upon and inure to
the benefit of the parties hereto and their successors and assigns.
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment as of
the date set forth above.


 

ASSIGNOR: INSITUFORM TECHNOLOGIES, INC.,  
 
a Delaware corporation           By:     Name:     Title:          

       

ASSIGNEE:   [__________________],     a [_________________]           By:    
Name:     Title:          

                               

AGENT: BANK OF AMERICA, N.A., as Administrative Agent           By:     Name:  
  Title:          